Exhibit 4.1 EXECUTION COPY CWABS, INC., Depositor COUNTRYWIDE HOME LOANS, INC., Seller PARK MONACO INC., Seller PARK SIENNA LLC, Seller COUNTRYWIDE HOME LOANS SERVICING LP, Master Servicer THE BANK OF NEW YORK, Trustee and THE BANK OF NEW YORK TRUST COMPANY, N.A., Co-Trustee POOLING AND SERVICING AGREEMENT Dated as of June 1, 2007 ASSET-BACKED CERTIFICATES, SERIES 2007-10 Table of Contents Page ARTICLE I. DEFINITIONS Section 1.01 Defined Terms. 11 Section 1.02 Certain Interpretive Provisions. 58 ARTICLE II. CONVEYANCE OF MORTGAGE LOANS; REPRESENTATIONS AND WARRANTIES Section 2.01 Conveyance of Mortgage Loans. 59 Section 2.02 Acceptance by Trustee of the Mortgage Loans. 66 Section 2.03 Representations, Warranties and Covenants of the Master Servicer and the Sellers. 72 Section 2.04 Representations and Warranties of the Depositor. 93 Section 2.05 Delivery of Opinion of Counsel in Connection with Substitutions and Repurchases. 94 Section 2.06 Authentication and Delivery of Certificates. 95 Section 2.07 Covenants of the Master Servicer. 95 ARTICLE III. ADMINISTRATION AND SERVICING OF MORTGAGE LOANS Section 3.01 Master Servicer to Service Mortgage Loans. 95 Section 3.02 Subservicing; Enforcement of the Obligations of Master Servicer. 98 Section 3.03 Rights of the Depositor, the Sellers, the Certificateholders, the NIM Insurer and the Trustee in Respect of the Master Servicer. 98 Section 3.04 Trustee to Act as Master Servicer. 99 Section 3.05 Collection of Mortgage Loan Payments; Certificate Account; Distribution Account; Pre-Funding Account; Capitalized Interest Account. 100 Section 3.06 Collection of Taxes, Assessments and Similar Items; Escrow Accounts. 104 Section 3.07 Access to Certain Documentation and Information Regarding the Mortgage Loans. 104 Section 3.08 Permitted Withdrawals from the Certificate Account, Distribution Account, Carryover Reserve Fund and the Principal Reserve Fund. 105 Section 3.09 [Reserved]. 108 Section 3.10 Maintenance of Hazard Insurance. 108 Section 3.11 Enforcement of Due-On-Sale Clauses; Assumption Agreements. 108 Section 3.12 Realization Upon Defaulted Mortgage Loans; Determination of Excess Proceeds and Realized Losses; Repurchase of Certain Mortgage Loans. 110 Section 3.13 Co-Trustee to Cooperate; Release of Mortgage Files. 113 Section 3.14 Documents, Records and Funds in Possession of Master Servicer to be Held for the Trustee. 114 Section 3.15 Servicing Compensation. 115 i Section 3.16 Access to Certain Documentation. 115 Section 3.17 Annual Statement as to Compliance. 116 Section 3.18 [Reserved]. 116 Section 3.19 The Corridor Contracts. 116 Section 3.20 Prepayment Charges. 116 Section 3.21 Swap Contract. 117 ARTICLE IV. DISTRIBUTIONS AND ADVANCES BY THE MASTER SERVICER Section 4.01 Advances; Remittance Reports. 120 Section 4.02 Reduction of Servicing Compensation in Connection with Prepayment Interest Shortfalls. 121 Section 4.03 [Reserved]. 121 Section 4.04 Distributions. 121 Section 4.05 Monthly Statements to Certificateholders. 131 Section 4.06 Termination of the Mortgage Insurance Policy. 132 Section 4.07 Carryover Reserve Fund. 133 Section 4.08 Credit Comeback Excess Account. 133 Section 4.09 Swap Trust and Swap Account. 134 Section 4.10 Final Maturity Reserve Trust and Final Maturity Reserve Fund. 135 ARTICLE V. THE CERTIFICATES Section 5.01 The Certificates. 137 Section 5.02 Certificate Register; Registration of Transfer and Exchange of Certificates. 138 Section 5.03 Mutilated, Destroyed, Lost or Stolen Certificates. 143 Section 5.04 Persons Deemed Owners. 143 Section 5.05 Access to List of Certificateholders’ Names and Addresses. 144 Section 5.06 Book-Entry Certificates. 144 Section 5.07 Notices to Depository. 145 Section 5.08 Definitive Certificates. 145 Section 5.09 Maintenance of Office or Agency. 146 ARTICLE VI. THE DEPOSITOR, THE MASTER SERVICER AND THE SELLERS Section 6.01 Respective Liabilities of the Depositor, the Master Servicer and the Sellers. 146 Section 6.02 Merger or Consolidation of the Depositor, the Master Servicer or the Sellers. 146 Section 6.03 Limitation on Liability of the Depositor, the Sellers, the Master Servicer, the NIM Insurer and Others. 147 Section 6.04 Limitation on Resignation of Master Servicer. 147 Section 6.05 Errors and Omissions Insurance; Fidelity Bonds. 148 ii ARTICLE VII. DEFAULT; TERMINATION OF MASTER SERVICER Section 7.01 Events of Default. 148 Section 7.02 Trustee to Act; Appointment of Successor. 150 Section 7.03 Notification to Certificateholders. 152 ARTICLE VIII. CONCERNING THE TRUSTEE AND THE CO-TRUSTEE Section 8.01 Duties of Trustee. 152 Section 8.02 Certain Matters Affecting the Trustee. 154 Section 8.03 Trustee Not Liable for Mortgage Loans. 155 Section 8.04 Trustee May Own Certificates. 156 Section 8.05 Master Servicer to Pay Trustee’s Fees and Expenses. 156 Section 8.06 Eligibility Requirements for Trustee. 156 Section 8.07 Resignation and Removal of Trustee. 157 Section 8.08 Successor Trustee. 158 Section 8.09 Merger or Consolidation of Trustee. 158 Section 8.10 Appointment of Co-Trustee or Separate Trustee. 159 Section 8.11 Tax Matters. 160 Section 8.12 Co-Trustee. 163 Section 8.13 Access to Records of the Trustee. 166 Section 8.14 Suits for Enforcement. 166 ARTICLE IX. TERMINATION Section 9.01 Termination upon Liquidation or Repurchase of all Mortgage Loans. 167 Section 9.02 Final Distribution on the Certificates. 168 Section 9.03 Additional Termination Requirements. 169 Section 9.04 Auction of the Mortgage Loans and REO Properties. 170 ARTICLE X. MISCELLANEOUS PROVISIONS Section 10.01 Amendment. 174 Section 10.02 Recordation of Agreement; Counterparts. 176 Section 10.03 Governing Law. 176 Section 10.04 Intention of Parties. 176 Section 10.05 Notices. 178 Section 10.06 Severability of Provisions. 179 Section 10.07 Assignment. 179 Section 10.08 Limitation on Rights of Certificateholders. 179 Section 10.09 Inspection and Audit Rights. 180 Section 10.10 Certificates Nonassessable and Fully Paid. 180 Section 10.11 Rights of NIM Insurer. 180 iii Section 10.12 Protection of Assets. 181 ARTICLE XI. EXCHANGE ACT REPORTING Section 11.01 Filing Obligations. 183 Section 11.02 Form 10-D Filings. 183 Section 11.03 Form 8-K Filings. 184 Section 11.04 Form 10-K Filings. 184 Section 11.05 Sarbanes-Oxley Certification. 185 Section 11.06 Form 15 Filing. 185 Section 11.07 Report on Assessment of Compliance and Attestation. 186 Section 11.08 Use of Subservicers and Subcontractors. 187 Section 11.09 Amendments. 188 Section 11.10 Reconciliation of Accounts. 188 Exhibits EXHIBIT A Forms of Certificates EXHIBIT A-1 Form of Class 1-A-1 Certificate EXHIBIT A-2 Form of Class 1-A-2 Certificate EXHIBIT A-3 Form of Class 2-A-1 Certificate EXHIBIT A-4 Form of Class 2-A-2 Certificate EXHIBIT A-5 Form of Class 2-A-3 Certificate EXHIBIT A-6 Form of Class 2-A-4 Certificate EXHIBIT A-7 Form of Class 1-M-1 Certificate EXHIBIT A-8 Form of Class 2-M-1 Certificate EXHIBIT A-9 Form of Class 1-M-2 Certificate EXHIBIT A-10 Form of Class 2-M-2 Certificate EXHIBIT A-11 Form of Class 1-M-3 Certificate EXHIBIT A-12 Form of Class 2-M-3 Certificate EXHIBIT A-13 Form of Class M-4 Certificate EXHIBIT A-14 Form of Class M-5 Certificate EXHIBIT A-15 Form of Class M-6 Certificate EXHIBIT A-16 Form of Class M-7 Certificate EXHIBIT A-17 Form of Class M-8 Certificate EXHIBIT A-18 Form of Class M-9 Certificate EXHIBIT A-19 Form of Class B Certificate EXHIBIT B Form of Class P Certificate EXHIBIT C Form of Class C Certificate EXHIBIT D Form of Class A-R Certificate EXHIBIT E Form of Tax Matters Person Certificate EXHIBIT F Mortgage Loan Schedule EXHIBIT F-1 List of Mortgage Loans EXHIBIT F-2 Mortgage Loans for which All or a Portion of a Related Mortgage File is not Delivered to the Trustee on or prior to the Closing Date EXHIBIT G Forms of Certification of Trustee iv EXHIBIT G-1 Form of Initial Certification of Trustee (Initial Mortgage Loans) EXHIBIT G-2 Form of Interim Certification of Trustee EXHIBIT G-3 Form of Delay Delivery Certification EXHIBIT G-4 Form of Initial Certification of Trustee (Subsequent Mortgage Loans) EXHIBIT H Form of Final Certification of Trustee EXHIBIT I Transfer Affidavit for Class A-R Certificates EXHIBIT J-1 Form of Transferor Certificate for Class A-R Certificates EXHIBIT J-2 Form of Transferor Certificate for Private Certificates EXHIBIT K Form of Investment Letter (Non-Rule 144A) EXHIBIT L Form of Rule 144A Letter EXHIBIT M Form of Request for Document Release EXHIBIT N Form of Request for File Release EXHIBIT O Copy of Depository Agreement EXHIBIT P Form of Subsequent Transfer Agreement EXHIBIT Q [Reserved] EXHIBIT R [Reserved] EXHIBIT S [Reserved] EXHIBIT T Officer’s Certificate with respect to Prepayments EXHIBIT U Form of Swap Contract EXHIBIT V-1 Form of Swap Contract Assignment Agreement EXHIBIT V-2 Form of Swap Contract Administration Agreement EXHIBIT W Form of Monthly Statement EXHIBIT X-1 Form of Performance Certification (Subservicer) EXHIBIT X-2 Form of Performance Certification (Trustee) EXHIBIT Y Form of Servicing Criteria to be Addressed in Assessment of Compliance Statement EXHIBIT Z List of Item 1119 Parties EXHIBIT AA Form of Sarbanes-Oxley Certification (Replacement Master Servicer) SCHEDULE I Collateral Schedule SCHEDULE II 40-Year Target Schedule v POOLING AND SERVICING AGREEMENT, dated as of June 1, 2007, by and among CWABS, INC., a Delaware corporation, as depositor (the “Depositor”), COUNTRYWIDE HOME LOANS, INC., a New York corporation, as seller (“CHL” or a “Seller”), PARK MONACO INC., a Delaware corporation, as a seller (“Park Monaco” or a “Seller”), PARK SIENNA LLC, a Delaware limited liability company, as a seller (“Park Sienna” or a “Seller”, and together with CHL and Park Monaco, the “Sellers”), COUNTRYWIDE HOME LOANS SERVICING LP, a Texas limited partnership, as master servicer (the “Master Servicer”), THE BANK OF NEW YORK, a New York banking corporation, as trustee (the “Trustee”), and THE BANK OF NEW YORK TRUST COMPANY, N.A., a national banking association, as co-trustee (the “Co-Trustee”). PRELIMINARY STATEMENT The Depositor is the owner of the Trust Fund that is hereby conveyed to the Trustee in return for the Certificates. The Trust Fund (excluding the Credit Comeback Excess Account, the Carryover Reserve Fund and the assets held in the Pre-Funding Account and the Capitalized Interest Account) for federal income tax purposes will consist of three REMICs (the “Swap-IO REMIC,” the “Strip REMIC” and the “Master REMIC”).Each Certificate, other than the Class A-R Certificate, will represent ownership of one or more regular interests in the Master REMIC for purposes of the REMIC Provisions. The Class A-R Certificate represents ownership of the sole class of residual interest in the Swap-IO REMIC, the Strip REMIC and the Master REMIC.The Master REMIC will hold as assets the several classes of uncertificated Strip REMIC Interests (other than the STR-A-R Interest).Each Strip REMIC Interest (other than the STR-A-R Interest) is hereby designated as a regular interest in the Strip REMIC.The Strip REMIC will hold as assets the several classes of uncertificated Swap-IO REMIC Interests (other than the SWR-A-R Interest). Each Swap-IO REMIC Interest (other than the SWR-A-R Interest) is hereby designated as a regular interest in the Swap-IO REMIC.The Swap-IO REMIC will hold as assets all property of the Trust Fund (excluding the Credit Comeback Excess Account, the Carryover Reserve Fund and the assets held in the Pre-Funding Account and the Capitalized Interest Account).The latest possible maturity date of all REMIC regular interests created in this Agreement shall be the Latest Possible Maturity Date. None of the REMICs described herein shall hold any interest in the Swap Trust, Swap Contract, Swap Account or Final Maturity Reserve Trust. SWAP-IO REMIC: The Swap-IO REMIC Interests will have the principal balances and pass-through rates as set forth below. Swap-IO REMIC Interest Initial Principal Balance ($)(1) Pass-Through Rate SWR-1A 54,603.50 (2) SWR-1B 54,603.50 (3) SWR-2A 804,603.50 (2) SWR-2B 804,603.50 (3) SWR-3A 4,190,779.00 (2) SWR-3B 4,190,779.00 (3) 1 Swap-IO REMIC Interest Initial Principal Balance ($)(1) Pass-Through Rate SWR-4A 4,759,634.50 (2) SWR-4B 4,759,634.50 (3) SWR-5A 5,258,643.00 (2) SWR-5B 5,258,643.00 (3) SWR-6A 5,208,620.00 (2) SWR-6B 5,208,620.00 (3) SWR-7A 5,406,576.00 (2) SWR-7B 5,406,576.00 (3) SWR-8A 5,935,077.50 (2) SWR-8B 5,935,077.50 (3) SWR-9A 6,449,993.00 (2) SWR-9B 6,449,993.00 (3) SWR-10A 6,949,728.00 (2) SWR-10B 6,949,728.00 (3) SWR-11A 44,907,460.00 (2) SWR-11B 44,907,460.00 (3) SWR-12A 10,488,635.00 (2) SWR-12B 10,488,635.00 (3) SWR-13A 7,680,743.00 (2) SWR-13B 7,680,743.00 (3) SWR-14A 7,323,639.50 (2) SWR-14B 7,323,639.50 (3) SWR-15A 7,474,426.00 (2) SWR-15B 7,474,426.00 (3) SWR-16A 7,610,555.00 (2) SWR-16B 7,610,555.00 (3) SWR-17A 7,737,469.50 (2) SWR-17B 7,737,469.50 (3) SWR-18A 12,335,582.50 (2) SWR-18B 12,335,582.50 (3) SWR-19A 7,989,636.50 (2) SWR-19B 7,989,636.50 (3) SWR-20A 7,761,077.50 (2) SWR-20B 7,761,077.50 (3) SWR-21A 7,119,451.50 (2) SWR-21B 7,119,451.50 (3) SWR-22A 6,980,083.50 (2) SWR-22B 6,980,083.50 (3) SWR-23A 40,104,411.00 (2) SWR-23B 40,104,411.00 (3) SWR-24A 10,109,730.00 (2) SWR-24B 10,109,730.00 (3) SWR-25A 6,224,031.00 (2) SWR-25B 6,224,031.00 (3) SWR-26A 5,988,372.50 (2) 2 Swap-IO REMIC Interest Initial Principal Balance ($)(1) Pass-Through Rate SWR-26B 5,988,372.50 (3) SWR-27A 5,311,977.50 (2) SWR-27B 5,311,977.50 (3) SWR-28A 5,187,680.00 (2) SWR-28B 5,187,680.00 (3) SWR-29A 5,066,222.00 (2) SWR-29B 5,066,222.00 (3) SWR-30A 122,664,732.50 (2) SWR-30B 122,664,732.50 (3) SWR-31A 1,318,851.50 (2) SWR-31B 1,318,851.50 (3) SWR-32A 1,084,468.00 (2) SWR-32B 1,084,468.00 (3) SWR-33A 1,022,082.50 (2) SWR-33B 1,022,082.50 (3) SWR-34A 1,203,083.00 (2) SWR-34B 1,203,083.00 (3) SWR-35A 1,238,656.50 (2) SWR-35B 1,238,656.50 (3) SWR-36A 1,367,671.50 (2) SWR-36B 1,367,671.50 (3) SWR-37A 1,289,613.00 (2) SWR-37B 1,289,613.00 (3) SWR-38A 1,242,345.00 (2) SWR-38B 1,242,345.00 (3) SWR-39A 1,157,075.50 (2) SWR-39B 1,157,075.50 (3) SWR-40A 1,031,905.00 (2) SWR-40B 1,031,905.00 (3) SWR-41A 1,038,966.50 (2) SWR-41B 1,038,966.50 (3) SWR-42A 967,009.00 (2) SWR-42B 967,009.00 (3) SWR-43A 1,019,775.50 (2) SWR-43B 1,019,775.50 (3) SWR-44A 867,331.50 (2) SWR-44B 867,331.50 (3) SWR-45A 834,331.50 (2) SWR-45B 834,331.50 (3) SWR-46A 965,748.00 (2) SWR-46B 965,748.00 (3) SWR-47A 951,730.00 (2) SWR-47B 951,730.00 (3) SWR-48A 943,436.00 (2) SWR-48B 943,436.00 (3) 3 Swap-IO REMIC Interest Initial Principal Balance ($)(1) Pass-Through Rate SWR-49A 905,351.50 (2) SWR-49B 905,351.50 (3) SWR-50A 899,094.00 (2) SWR-50B 899,094.00 (3) SWR-51A 860,649.00 (2) SWR-51B 860,649.00 (3) SWR-52A 788,927.50 (2) SWR-52B 788,927.50 (3) SWR-53A 809,026.50 (2) SWR-53B 809,026.50 (3) SWR-54A 749,134.50 (2) SWR-54B 749,134.50 (3) SWR-55A 784,144.00 (2) SWR-55B 784,144.00 (3) SWR-56A 661,915.50 (2) SWR-56B 661,915.50 (3) SWR-57A 633,775.00 (2) SWR-57B 633,775.00 (3) SWR-58A 724,497.00 (2) SWR-58B 724,497.00 (3) SWR-59A 757,358.50 (2) SWR-59B 757,358.50 (3) SWR-60A 35,895,336.00 (2) SWR-60B 35,895,336.00 (3) SWR-61A 530,776.50 (2) SWR-61B 530,776.50 (3) SWR-62A 496,122.00 (2) SWR-62B 496,122.00 (3) SWR-63A 448,345.00 (2) SWR-63B 448,345.00 (3) SWR-64A 387,698.00 (2) SWR-64B 387,698.00 (3) SWR-65A 430,804.00 (2) SWR-65B 430,804.00 (3) SWR-66A 391,134.50 (2) SWR-66B 391,134.50 (3) SWR-67A 393,553.00 (2) SWR-67B 393,553.00 (3) SWR-68A 334,535.50 (2) SWR-68B 334,535.50 (3) SWR-69A 323,522.50 (2) SWR-69B 323,522.50 (3) SWR-70A 373,404.50 (2) SWR-70B 373,404.50 (3) SWR-71A 368,335.00 (2) 4 Swap-IO REMIC Interest Initial Principal Balance ($)(1) Pass-Through Rate SWR-71B 368,335.00 (3) SWR-72A 369,307.00 (2) SWR-72B 369,307.00 (3) SWR-73A 358,507.00 (2) SWR-73B 358,507.00 (3) SWR-74A 359,502.00 (2) SWR-74B 359,502.00 (3) SWR-75A 349,071.50 (2) SWR-75B 349,071.50 (3) SWR-76A 324,790.50 (2) SWR-76B 324,790.50 (3) SWR-77A 337,088.00 (2) SWR-77B 337,088.00 (3) SWR-78A 316,831.00 (2) SWR-78B 316,831.00 (3) SWR-79A 334,955.00 (2) SWR-79B 334,955.00 (3) SWR-80A 287,533.50 (2) SWR-80B 287,533.50 (3) SWR-81A 278,486.00 (2) SWR-81B 278,486.00 (3) SWR-82A 320,703.50 (2) SWR-82B 320,703.50 (3) SWR-83A 316,708.50 (2) SWR-83B 316,708.50 (3) SWR-84A 317,801.50 (2) SWR-84B 317,801.50 (3) SWR-85A 308,926.00 (2) SWR-85B 308,926.00 (3) SWR-86A 310,005.50 (2) SWR-86B 310,005.50 (3) SWR-87A 301,367.50 (2) SWR-87B 301,367.50 (3) SWR-88A 281,033.00 (2) SWR-88B 281,033.00 (3) SWR-89A 291,666.00 (2) SWR-89B 291,666.00 (3) SWR-90A 274,704.00 (2) SWR-90B 274,704.00 (3) SWR-91A 290,274.50 (2) SWR-91B 290,274.50 (3) SWR-92A 250,211.00 (2) SWR-92B 250,211.00 (3) SWR-93A 242,691.00 (2) SWR-93B 242,691.00 (3) 5 Swap-IO REMIC Interest Initial Principal Balance ($)(1) Pass-Through Rate SWR-94A 278,801.50 (2) SWR-94B 278,801.50 (3) SWR-95A 30,075,341.50 (2) SWR-95B 30,075,341.50 (3) SWR-Support (4) (5) SWR-P 100.00 (6) SWR-40 Year Reserve (7) (7) SW-A-R (8) (8) (1) Scheduled principal, prepayments and Realized Losses will be allocated first, to the SWR-Support Interest and second, to the numbered classes sequentially (from lowest to highest).Amounts so allocated to a numbered class shall be further allocated between the “A” and “B” components of such numbered class pro-rata until the entire class is reduced to zero. (2) On and until the 95th Distribution Date, a rate equal to twice the Pool Tax Cap less 11.00% per annum (but no less than 0.00%).On and after the 96th Distribution Date, a rate equal to the Pool Tax Cap.The “Pool Tax Cap” means the weighted average of the Adjusted Net Mortgage Rates of all the Mortgage Loans.For this purpose, beginning on the Distribution Date in July 2017 and ending on the Distribution Date in June 2037 (the “Last Scheduled Distribution Date”), the Adjusted Net Mortgage Rate shall be determined by first reducing the interest payable on each 40-Year Mortgage Loan by the 40-Year Reserve Rate. (3) On and until the 95th Distribution Date, a rate equal to the lesser of (i) 11.00% per annum and (ii) twice the Pool Tax Cap.On and after the 96th Distribution Date, a rate equal to the Pool Tax Cap. (4) On the Closing Date and on each Distribution Date, following the allocation of Principal Amounts and Realized Losses, the principal balance in respect of the SWR-Support Interest will equal the excess of (a) the sum of (i) the principal balance of the Mortgage Loans (as of the end of the related Due Period, reduced by principal prepayments received after such Due Period that are to be distributed on such Distribution Date) and (ii) the amount, if any, on deposit in the Pre-Funding Account in respect of the Mortgage Loans over (b) the principal balance in respect of the remaining Swap-IO REMIC Interests other than the SWR-P and the SWR-A-R Interests. (5) A rate equal to the Pool Tax Cap. (6) On each Distribution Date the SWR-P Interest is entitled to all Prepayment Charges collected with respect to the Mortgage Loans.It pays no interest. (7) Beginning on the Distribution Date in July 2017 and ending on the Last Scheduled Distribution Date, the SW-40 Year Reserve Interest shall be entitled to a specific portion of the interest payable on each 40-Year Mortgage Loan.Specifically, the SW-40 Year Reserve Interest shall be entitled to a specific portion of the interest payable on the Stated Principal Balance of each 40-Year Mortgage Loan as of the Due Date in the month preceding the month of that Distribution Date (after giving effect to principal prepayments in the Prepayment Period related to that prior Due Date) at a per annum rate equal to 0.80% (the “40-Year Reserve Rate”). 6 (8) The SW-A-R Interest is the sole class of residual interest in the Swap-IO REMIC.It has no principal and pays no principal or interest. On each Distribution Date, the Interest Funds and the Principal Distribution Amount payable with respect to the Mortgage Loans shall be payable with respect to the Swap-IO REMIC Interests in the following manner: (1)Interest.Interest is to be distributed with respect to each Swap-IO REMIC Interest at the rate, or according to the formulas, described above. (2)Principal.Principal Distribution Amounts shall be allocated among the Swap-IO REMIC Interests as described above. (3)Prepayment Penalties.All Prepayment Charges are allocated to the SWR-P Interest. STRIP REMIC: The Strip REMIC Regular Interests will have the principal balances, pass-through rates and Corresponding Classes of Certificates as set forth in the following table: Strip REMICInterest Initial Principal Balance Pass-Through Rate Corresponding Class of Certificates STR-1-A-1 (1) (2) 1-A-1 STR-1-A-2 (1) (2) 1-A-2 STR-2-A-1 (1) (2) 2-A-1 STR-2-A-2 (1) (2) 2-A-2 STR-2-A-3 (1) (2) 2-A-3 STR-2-A-4 (1) (2) 2-A-4 STR-1-M-1 (1) (2) 1-M-1 STR-2-M-1 (1) (2) 2-M-1 STR-1-M-2 (1) (2) 1-M-2 STR-2-M-2 (1) (2) 2-M-2 STR-1-M-3 (1) (2) 1-M-3 STR-2-M-3 (1) (2) 2-M-3 STR-M-4 (1) (2) M-4 STR-M-5 (1) (2) M-5 STR-M-6 (1) (2) M-6 STR-M-7 (1) (2) M-7 STR-M-8 (1) (2) M-8 STR-M-9 (1) (2) M-9 STR-B (1) (2) B STR-$100 $100 (3) A-R STR-C-OC (4) (2) N/A STR-C-Swap-IO (5) (5) N/A STR-C-40 Year IO (6) (6) N/A STR-P $100 (7) P STR-A-R (8) (8) N/A 7 (1)This Strip REMIC Interest has a principal balance that is initially equal to 100% of its Corresponding Certificate Class issued by the Master REMIC.Principal payments, both scheduled and prepaid, Realized Losses and Subsequent Recoveries attributable to the Swap-IO REMIC Interests held by the Strip REMIC will be allocated to this class to maintain its size relative to its Corresponding Certificate Class. (2)On each Distribution Date, the pass-through rate for this Strip REMIC Interest will be the “Strip REMIC Cap,” which will equal the weighted average of the pass-through rates of the Swap-IO REMIC Interests (other than the SWR-P, SWR-40 Year Reserve and SWR-A-R Interests) treating each “B” Interest the cardinal number of which (for example, SW-1B, SW-2B, SW-3B, etc.) is not less than the ordinal number of the Distribution Date (first Distribution Date, second Distribution Date, third Distribution Date, etc.) as capped at a rate equal to the product of (i) 2 and (ii) LIBOR. (3)This Strip REMIC Interest pays no interest. (4)This Strip REMIC Interest has a principal balance that is initially equal to 100% of the Overcollateralized Amount.Principal payments, both scheduled and prepaid, Realized Losses and Subsequent Recoveries attributable to the Swap-IO REMIC Interests held by the Strip REMIC will be allocated to this class to maintain its size relative to the Overcollateralized Amount. (5)For each Distribution Date, the STR-C-Swap-IO Interest is entitled to receive from each Swap REMIC “B” Interest the cardinal number of which (for example, SW-1B, SW-2B, SW-3B, etc.) is not less than the ordinal number of the Distribution Date (first Distribution Date, second Distribution Date, third Distribution Date, etc.) the interest accruing on such interest in excess of a per annum rate equal to the product of (i) 2 and (ii) LIBOR. (6)The STR-C-40 Year IO Interest is entitled to all amounts payable with respect to the SWR-40 Year Reserve Interest. (7)The STR-P Interest is entitled to all amounts payable with respect to the SWR-P Interest.It pays no interest. (8)The STR-A-R Interest is the sole class of residual interest in the Strip REMIC.It has no principal balance and pays no principal or interest. On each Distribution Date, the Interest Funds and the Principal Distribution Amount payable with respect to the Swap-IO Interests shall be payable with respect to the Strip REMIC Interests in the following manner: (1)Interest.Interest is to be distributed with respect to each Strip REMIC Interest at the rate, or according to the formulas, described above. (2)Principal.Principal Distribution Amounts shall be allocated among the Strip REMICInterests as described above. 8 (3) Prepayment Penalties.All Prepayment Charges are allocated to the STR-P Interest. MASTER REMIC: The following table specifies the class designation, interest rate, and principal amount for each class of Master REMIC Interest: Class Original Certificate Principal Balance Pass-Through Rate Class 1-A-1 $291,060,000 (1) Class 1-A-2 $32,340,000 (1) Class 2-A-1 $199,089,000 (1) Class 2-A-2 $68,134,000 (1) Class 2-A-3 $153,206,000 (1) Class 2-A-4 $64,671,000 (1) Class 1-M-1 $20,800,000 (1) Class 2-M-1 $31,200,000 (1) Class 1-M-2 $14,800,000 (1) Class 2-M-2 $22,200,000 (1) Class 1-M-3 $6,200,000 (1) Class 2-M-3 $9,300,000 (1) Class M-4 $13,500,000 (1) Class M-5 $12,000,000 (1) Class M-6 $8,500,000 (1) Class M-7 $10,500,000 (1) Class M-8 $7,000,000 (1) Class M-9 $9,000,000 (1) Class B $11,500,000 (1) Class C (2) (3) Class P $100.00 (4) Class A-R $100.00 (5) (1) The Certificates will accrue interest at the related Pass-Through Rates identified in this Agreement.For federal income tax purposes, including the computation of the Class C Distributable Amount and entitlement to Net Rate Carryover, the Pass-Through Rate in respect of each Class 1-A, Class 2-A, Class M and Class B Certificate will be subject to a cap equal to the Strip REMIC Cap rather than its applicable Net Rate Cap. (2) For federal income tax purposes, the Class C Certificates will be treated as having a Certificate Principal Balance equal to the Overcollateralized Amount. (3) For each Interest Accrual Period the Class C Certificates are entitled to an amount (the “Class C Distributable Amount”) equal to the sum of (a) the interest payable on the STR-C-OC Interest, (b) the interest payable on the STR-C-Swap-IO Interest, (c) the interest payable on the STR-C-40 Year IO Interest and (d) a specified portion of the interest payable on the Strip REMIC Regular Interests (other than the STR-$100, STR-C-OC, STR-C-Swap-IO, STR-C-40 Year IO and STR-P Interests) equal to the excess of the Strip REMIC Cap over the weighted average interest rate of the Strip REMIC Regular Interests (other than the STR-$100, STR-C-OC, STR-C-Swap-IO, STR-C-40 Year IO and STR-P Interests) with each such Class subject to a cap equal to the Pass-Through Rate of the Corresponding Master REMIC Class.The Pass-Through Rate of the Class C Certificates shall be a rate sufficient to entitle it to an amount equal to all interest accrued on the Mortgage Loans less the interest accrued on the other interests issued by the Master REMIC.The Class C Distributable Amount for any Distribution Date is payable from current interest on the Mortgage Loans and any related Overcollateralization Reduction Amount for that Distribution Date. 9 (4) For each Distribution Date the Class P Certificates are entitled to all Prepayment Charges distributed with respect to the STR-P Interest. (5) The Class A-R Certificates represent the sole class of residual interest in each REMIC created hereunder.The Class A-R Certificates are not entitled to distributions of interest. The foregoing REMIC structure is intended to cause all of the cash from the Mortgage Loans to flow through to the Master REMIC as cash flow on REMIC regular interests, without creating any shortfall—actual or potential (other than for credit losses)— to any REMIC regular interest. It is not intended that the Class A-R Certificates be entitled to any cash flows pursuant to this Agreement except as provided in Section 3.08(a) hereunder. 10 ARTICLE I. DEFINITIONS Section 1.01 Defined Terms. Whenever used in this Agreement, the following words and phrases, unless the context otherwise requires, shall have the following meanings: 40-Year Target Schedule:Schedule II hereto. 40-Year Mortgage Loan:A Mortgage Loan with an original term to maturity of 40 years. 40-Year Reserve Rate:As defined in the Preliminary Statement. Acceptable Bid Amount:Either (i) a bid equal to or greater than the Minimum Auction Amount or (ii) the highest bid submitted by a Qualified Bidder in an auction if the Directing Certificateholder agrees to pay the related Auction Supplement Amount. Account:Any Escrow Account, the Carryover Reserve Fund, the Certificate Account, the Credit Comeback Excess Account, the Distribution Account, the Pre-Funding Account, the Capitalized Interest Account, the Principal Reserve Fund, the Swap Account, the Final Maturity Reserve Fund or any other account related to the Trust Fund or the Mortgage Loans. Accrual Period:With respect to any Distribution Date and each Class of Adjustable Rate Certificates, the period commencing on the immediately preceding Distribution Date (or, in the case of the first Distribution Date, the Closing Date) and ending on the day immediately preceding such Distribution Date.With respect to any Distribution Date and each Class of Fixed Rate Certificates and the Class C Certificates, the calendar month preceding the month in which such Distribution Date occurs.All calculations of interest on the Adjustable Rate Certificates will be made on the basis of the actual number of days elapsed in the related Accrual Period and on a 360-day year.All calculations of interest on the Fixed Rate Certificates and the Class C Certificates will be made on the basis of a 360-day year consisting of twelve 30-day months. Additional Designated Information:As defined in Section 11.02. Adjustable Rate Certificates:The Class A Certificates and the Adjustable Rate Subordinate Certificates. Adjustable Rate Mortgage Loans:The Mortgage Loans identified in the Mortgage Loan Schedule as having a Mortgage Rate which is adjustable in accordance with the terms of the related Mortgage Note. Adjustable Rate Subordinate Certificates:The Class M Certificates. 11 Adjusted Mortgage Rate:As to each Mortgage Loan, the related Mortgage Rate less the related Servicing Fee Rate. Adjusted Net Mortgage Rate:As to each Mortgage Loan, the related Mortgage Rate less the related Expense Fee Rate. Adjusted Replacement Upfront Amount:As defined in Section 3.21. Adjustment Date:As to each Adjustable Rate Mortgage Loan, each date on which the related Mortgage Rate is subject to adjustment, as provided in the related Mortgage Note. Advance:The aggregate of the advances required to be made by the Master Servicer with respect to any Distribution Date pursuant to Section 4.01, the amount of any such advances being equal to the aggregate of payments of principal of, and interest on the Stated Principal Balance of, the Mortgage Loans (net of the Servicing Fees) that were due on the related Due Date and not received by the Master Servicer as of the close of business on the related Determination Date including an amount equivalent to interest on the Stated Principal Balance of each Mortgage Loan as to which the related Mortgaged Property is an REO Property or as to which the related Mortgaged Property has been liquidated but such Mortgage Loan has not yet become a Liquidated Mortgage Loan; provided, however, that the net monthly income (if any) from such REO Property deposited in the Certificate Account for such Distribution Date pursuant to Section 3.12 may be used to offset such Advance for the related REO Property; provided, further, that for the avoidance of doubt, no Advances shall be required to be made in respect of any Liquidated Mortgage Loan. Agreement:This Pooling and Servicing Agreement and any and all amendments or supplements hereto made in accordance with the terms herein. Amount Held for Future Distribution:As to any Distribution Date, the aggregate amount held in the Certificate Account at the close of business on the immediately preceding Determination Date on account of (i) all Scheduled Payments or portions thereof received in respect of the Mortgage Loans due after the related Due Date, (ii) Principal Prepayments received in respect of such Mortgage Loans after the last day of the related Prepayment Period and (iii) Liquidation Proceeds and Subsequent Recoveries received in respect of such Mortgage Loans after the last day of the related Due Period. Applied Realized Loss Amount:With respect to any Distribution Date and any Loan Group or Loan Groups, the amount, if any, by which, the aggregate Certificate Principal Balance of the Classes of Certificates listed opposite such Loan Group(s) in the following table (after all distributions of principal on such Distribution Date) exceeds the sum of (x) the aggregate Stated Principal Balance of the Mortgage Loans in such Loan Group(s) for such Distribution Date and (y) the amount on deposit in the Pre-Funding Account in respect of such Loan Group(s); provided, however, that an Applied Realized Loss Amount will not exist for a Class of Class A Certificates unless the Certificate Principal Balances of the Subordinate Certificates have been reduced to zero. 12 Loan Group(s) Class(es) of Certificates 1 and 2 Interest-Bearing 1 1-A 2 2-A Appraised Value:The appraised value of the Mortgaged Property based upon the appraisal made for the originator of the related Mortgage Loan by an independent fee appraiser at the time of the origination of the related Mortgage Loan, or the sales price of the Mortgaged Property at the time of such origination, whichever is less, or with respect to any Mortgage Loan originated in connection with a refinancing, the appraised value of the Mortgaged Property based upon the appraisal made at the time of such refinancing. Auction Supplement Amount:As defined in Section 9.04(c). Bankruptcy Code:Title 11 of the United States Code. Bid Determination Date:As defined in Section 9.04(b). Book-Entry Certificates:Any of the Certificates that shall be registered in the name of the Depository or its nominee, the ownership of which is reflected on the books of the Depository or on the books of a person maintaining an account with the Depository (directly, as a “Depository Participant”, or indirectly, as an indirect participant in accordance with the rules of the Depository and as described in Section 5.06).As of the Closing Date, each Class of Interest-Bearing Certificates (other than the Class B Certificates) constitutes a Class of Book-Entry Certificates. Business Day:Any day other than (i) a Saturday or a Sunday or (ii) a day on which banking institutions in the State of New York or California or the city in which the Corporate Trust Office of the Trustee is located are authorized or obligated by law or executive order to be closed. Capitalized Interest Account: The separate Eligible Account designated as such and created and maintained by the Trustee pursuant to Section 3.05(e). The Capitalized Interest Account shall be treated as an “outside reserve fund” under applicable Treasury regulations and shall not be part of any REMIC.Except as provided in Section 3.05(e), any investment earnings on the amounts on deposit in the Capitalized Interest Account shall be treated as owned by the Depositor and shall be taxable to the Depositor. Capitalized Interest Deposit:$2.69. Capitalized Interest Release Amount:With respect to any Subsequent Transfer Date, an amount equal to the product of (1) the sum of (a) the Trustee Fee Rate and (b) the weighted average Adjusted Net Mortgage Rate of the Mortgage Loans (excluding any Subsequent Mortgage Loans conveyed to the Trust Fund during the calendar month in which such Subsequent Transfer Date occurs) as of the first day of the Due Period beginning in the month in which such Subsequent Transfer Date occurs (after giving effect to Principal Prepayments received during the Prepayment Period, if any, that ends during such Due Period), (2) the Subsequent Transfer Date Transfer Amount for such Subsequent Transfer Date and (3) a fraction, the numerator of which is the number of calendar months in the period beginning with the calendar month in which such Subsequent Transfer Date occurs and ending with the calendar month containing the latest date on which the Funding Period could end, and the denominator of which is 12. 13 Capitalized Interest Requirement:With respect to each Funding Period Distribution Date, 1/12 of the product of (1) the sum of (a) the Trustee Fee Rate and (b) the weighted average Adjusted Net Mortgage Rate of the Mortgage Loans (excluding any Subsequent Mortgage Loans conveyed to the Trust Fund during the calendar month preceding such Distribution Date) as of the first day of the related Due Period (after giving effect to Principal Prepayments received during the Prepayment Period, if any, that ends during such Due Period) and (2) the amount on deposit in the Pre-Funding Account as of the last day of the calendar month preceding such Funding Period Distribution Date (or, if the Funding Period ended during such calendar month, as of the last day of the Funding Period). Carryover Reserve Fund:The separate Eligible Account created and initially maintained by the Trustee pursuant to Section 4.07 in the name of the Trustee for the benefit of the Certificateholders and designated “The Bank of New York in trust for registered Holders of CWABS, Inc., Asset-Backed Certificates, Series 2007-10”.Funds in the Carryover Reserve Fund shall be held in trust for the Certificateholders for the uses and purposes set forth in this Agreement. Certificate:Any one of the certificates of any Class executed and authenticated by the Trustee in substantially the forms attached hereto as Exhibits A-1 through A-19, Exhibit B, Exhibit C, Exhibit D and Exhibit E. Certificate Account:The separate Eligible Account created and initially maintained by the Master Servicer pursuant to Section 3.05(b) with a depository institution in the name of the Master Servicer for the benefit of the Trustee on behalf of the Certificateholders and designated “Countrywide Home Loans Servicing LP in trust for registered Holders of CWABS, Inc., Asset-Backed Certificates, Series 2007-10”.Funds in the Certificate Account shall be held in trust for the Certificateholders for the uses and purposes set forth in this Agreement. Certificate Owner:With respect to a Book-Entry Certificate, the person that is the beneficial owner of such Book-Entry Certificate. Certificate Principal Balance:As to any Certificate (other than the Class C Certificates) and as of any Distribution Date, the Initial Certificate Principal Balance of such Certificate (A) less the sum of (i) all amounts distributed with respect to such Certificate in reduction of the Certificate Principal Balance thereof on previous Distribution Dates pursuant to Section 4.04(b) and (ii) any Applied Realized Loss Amounts allocated to such Certificate on previous Distribution Dates pursuant to Section 4.04(h), and (B) increased by any Subsequent Recoveries allocated to such Certificate pursuant to Section 4.04(i) on such Distribution Date.References herein to the Certificate Principal Balance of a Class of Certificates shall mean the Certificate Principal Balances of all Certificates in such Class.The Class C Certificates do not have a Certificate Principal Balance.With respect to any Certificate (other than the Class C Certificates) of a Class and any Distribution Date, the portion of the Certificate Principal Balance of such Class represented by such Certificate equal to the product of the Percentage Interest evidenced by such Certificate and the Certificate Principal Balance of such Class. 14 Certificate Register:The register maintained pursuant to Section 5.02 hereof. Certificateholder or Holder:The person in whose name a Certificate is registered in the Certificate Register (initially, Cede & Co., as nominee for the Depository, in the case of any Class of Book-Entry Certificates), except that solely for the purpose of giving any consent pursuant to this Agreement, any Certificate registered in the name of the Depositor or any affiliate of the Depositor shall be deemed not to be Outstanding and the Voting Interest evidenced thereby shall not be taken into account in determining whether the requisite amount of Voting Interests necessary to effect such consent has been obtained; provided that if any such Person (including the Depositor) owns 100% of the Voting Interests evidenced by a Class of Certificates, such Certificates shall be deemed to be Outstanding for purposes of any provision hereof (other than the second sentence of Section 10.01 hereof) that requires the consent of the Holders of Certificates of a particular Class as a condition to the taking of any action hereunder.The Trustee is entitled to rely conclusively on a certification of the Depositor or any affiliate of the Depositor in determining which Certificates are registered in the name of an affiliate of the Depositor. Certification Party:As defined in Section 11.05. Certifying Person:As defined in Section 11.05. CHL:Countrywide Home Loans, Inc., a New York corporation, and its successors and assigns. CHL Mortgage Loans:The Mortgage Loans identified as such on the Mortgage Loan Schedule for which CHL is the applicable Seller. Class:All Certificates bearing the same Class designation as set forth in Section 5.01 hereof. Class 1-A-1 Certificate:Any Certificate designated as a “Class 1-A-1 Certificate” on the face thereof, in the form of Exhibit A-1 hereto, representing the right to distributions as set forth herein. Class 1-A-2 Certificate:Any Certificate designated as a “Class 1-A-2 Certificate” on the face thereof, in the form of Exhibit A-2 hereto, representing the right to distributions as set forth herein. Class 1-A Certificates:The Class 1-A-1 and Class 1-A-2 Certificates collectively. Class 1-A Principal Distribution Amount:With respect to any Distribution Date, the product of (x) the Class A Principal Distribution Target Amount and (y) a fraction, the numerator of which is the Principal Remittance Amount for Loan Group 1 and the denominator of which is the sum of the Principal Remittance Amounts for both Loan Groups. 15 Class 2-A-1 Certificate:Any Certificate designated as a “Class 2-A-1 Certificate” on the face thereof, in the form of Exhibit A-3 hereto, representing the right to distributions as set forth herein. Class 2-A-2 Certificate:Any Certificate designated as a “Class 2-A-2 Certificate” on the face thereof, in the form of Exhibit A-4 hereto, representing the right to distributions as set forth herein. Class 2-A-3 Certificate:Any Certificate designated as a “Class 2-A-3 Certificate” on the face thereof, in the form of Exhibit A-5 hereto, representing the right to distributions as set forth herein. Class 2-A-4 Certificate:Any Certificate designated as a “Class 2-A-4 Certificate” on the face thereof, in the form of Exhibit A-6 hereto, representing the right to distributions as set forth herein. Class 2-A Certificates:The Class 2-A-1, Class 2-A-2, Class 2-A-3 and Class 2-A-4 Certificates collectively. Class 2-A Principal Distribution Amount:With respect to any Distribution Date, the product of (x) the Class A Principal Distribution Target Amount and (y) a fraction, the numerator of which is the Principal Remittance Amount for Loan Group 2 and the denominator of which is the sum of the Principal Remittance Amounts for both Loan Groups. Class A-R Certificate:Any Certificate designated as a “Class A-R Certificate” on the face thereof, in the form of Exhibit D hereto or, in the case of the Tax Matters Person Certificate, Exhibit E hereto, in either case representing the right to distributions as set forth herein. Class A Certificate:Any Class 1-A or Class 2-A Certificate. Class A Principal Distribution Target Amount:With respect to any Distribution Date, the excess of (1) the aggregate Certificate Principal Balance of the Class A Certificates immediately prior to such Distribution Date, over (2) the lesser of (x) 61.70% of the aggregate Stated Principal Balance of the Mortgage Loans for such Distribution Date and (y) the aggregate Stated Principal Balance of the Mortgage Loans for such Distribution Date minus the OC Floor. Class B Certificate:Any Certificate designated as a “Class B Certificate” on the face thereof, in the form of Exhibit A-19 hereto, representing the right to distributions as set forth herein. Class C Certificate:Any Certificate designated as a “Class C Certificate” on the face thereof, in the form of Exhibit C hereto, representing the right to distributions as set forth herein. Class C Distributable Amount:As defined in the Preliminary Statement. 16 Class 1-M-1 Certificate:Any Certificate designated as a “Class 1-M-1 Certificate” on the face thereof, in the form of Exhibit A-7 hereto, representing the right to distributions as set forth herein. Class 2-M-1 Certificate:Any Certificate designated as a “Class 2-M-1 Certificate” on the face thereof, in the form of Exhibit A-8 hereto, representing the right to distributions as set forth herein. Class M-1 Certificate:Any Class 1-M-1 or Class 2-M-1 Certificate. Class 1-M-2 Certificate:Any Certificate designated as a “Class 1-M-2 Certificate” on the face thereof, in the form of Exhibit A-9 hereto, representing the right to distributions as set forth herein. Class 2-M-2 Certificate:Any Certificate designated as a “Class 2-M-2 Certificate” on the face thereof, in the form of Exhibit A-10 hereto, representing the right to distributions as set forth herein. Class M-2 Certificate:Any Class 1-M-2 or Class 2-M-2 Certificate. Class 1-M-3 Certificate:Any Certificate designated as a “Class 1-M-3 Certificate” on the face thereof, in the form of Exhibit A-11 hereto, representing the right to distributions as set forth herein. Class 2-M-3 Certificate:Any Certificate designated as a “Class 2-M-3 Certificate” on the face thereof, in the form of Exhibit A-12 hereto, representing the right to distributions as set forth herein. Class M-3 Certificate:Any Class 1-M-3 or Class 2-M-3 Certificate. Class M-4 Certificate:Any Certificate designated as a “Class M-4 Certificate” on the face thereof, in the form of Exhibit A-13 hereto, representing the right to distributions as set forth herein. Class M-5 Certificate:Any Certificate designated as a “Class M-5 Certificate” on the face thereof, in the form of Exhibit A-14 hereto, representing the right to distributions as set forth herein. Class M-6 Certificate:Any Certificate designated as a “Class M-6 Certificate” on the face thereof, in the form of Exhibit A-15 hereto, representing the right to distributions as set forth herein. Class M-7 Certificate:Any Certificate designated as a “Class M-7 Certificate” on the face thereof, in the form of Exhibit A-16 hereto, representing the right to distributions as set forth herein. 17 Class M-8 Certificate:Any Certificate designated as a “Class M-8 Certificate” on the face thereof, in the form of Exhibit A-17 hereto, representing the right to distributions as set forth herein. Class M-9 Certificate:Any Certificate designated as a “Class M-9 Certificate” on the face thereof, in the form of Exhibit A-18 hereto, representing the right to distributions as set forth herein. Class M Certificate:Any Class M-1, Class M-2, Class M-3, Class M-4, Class M-5, Class M-6, Class M-7, Class M-8 or Class M-9 Certificate. Class P Certificate: Any Certificate designated as a “Class P Certificate” on the face thereof, in the form of Exhibit B hereto, representing the right to distributions as set forth herein. Class P Principal Distribution Date:The first Distribution Date that occurs after the end of the latest Prepayment Charge Period for all Mortgage Loans that have a Prepayment Charge Period. Closing Date:June 29, 2007. Code:The Internal Revenue Code of 1986, including any successor or amendatory provisions. Collateral Schedule:Schedule I hereto. Commission:The U.S. Securities and Exchange Commission. Compensating Interest:With respect to each Loan Group and any Distribution Date, an amount equal to the lesser of (x) one-half of the Servicing Fee for the Mortgage Loans in that Loan Group for the related Due Period and (y) the aggregate Prepayment Interest Shortfalls for the Mortgage Loans in that Loan Group for such Distribution Date. Confirmation:The confirmation, reference number FXCWL0710, with a trade date of June 21, 2007 evidencing a transaction between the Swap Counterparty and CHL relating to the Swap Contract. Corporate Trust Office:The designated office of the Trustee in the State of New York where at any particular time its corporate trust business with respect to this Agreement shall be administered, which office at the date of the execution of this Agreement is located at 101 Barclay Street, Floor 4W, New York, New York 10286 (Attention:Corporate Trust MBS Administration), telephone: (212) 815-3236, facsimile: (212) 815-3986. Co-Trustee:The Bank of New York Trust Company, N.A., a national banking association, not in its individual capacity, but solely in its capacity as co-trustee for the benefit of the Certificateholders under this Agreement, and any successor thereto, and any corporation or national banking association resulting from or surviving any consolidation or merger to which it or its successors may be a party. 18 Covered Mortgage Loan:A Mortgage Loan listed on the Mortgage Loan Schedule as being covered by the Mortgage Insurance Policy. Credit Bureau Risk Score:A statistical credit score obtained by CHL in connection with the origination of a Mortgage Loan. Credit Comeback Excess Account:The separate Eligible Account created and initially maintained by the Trustee pursuant to Section 4.08 in the name of the Trustee for the benefit of the Certificateholders and designated “The Bank of New York in trust for registered Holders of CWABS, Inc., Asset-Backed Certificates, Series 2007-10”.Funds in the Credit Comeback Excess Account shall be held in trust for the Certificateholders for the uses and purposes set forth in this Agreement. Credit Comeback Excess Amount:With respect to the Credit Comeback Loans in any Loan Group and any Master Servicer Advance Date, the portion of the sum of the following (without duplication) attributable to the excess, if any, of the actual mortgage rate on each Credit Comeback Loan in such Loan Group and the Mortgage Rate on such Credit Comeback Loan: (i) all scheduled interest collected during the related Due Period with respect to the Credit Comeback Loans in such Loan Group, (ii) all interest on prepayments received during the related Prepayment Period with respect to the Credit Comeback Loans in such Loan Group, other than Prepayment Interest Excess, (iii) all Advances relating to interest with respect to the Credit Comeback Loans in such Loan Group, (iv) all Compensating Interest with respect to the Credit Comeback Loans in such Loan Group and (v) Liquidation Proceeds with respect to the Credit Comeback Loans in such Loan Group collected during the related Due Period (to the extent such Liquidation Proceeds relate to interest), less all Nonrecoverable Advances for such Loan Group relating to interest reimbursed during the related Due Period. Credit Comeback Excess Cashflow:With respect to any Distribution Date, any amounts in the Credit Comeback Excess Account available for such Distribution Date. Credit Comeback Loan:Any Fixed Rate Mortgage Loan for which the related Mortgage Rate is subject to reduction (not exceeding 0.375% per annum) for good payment history of Scheduled Payments by the related Mortgagor. Cumulative Loss Trigger Event: With respect to a Distribution Date on or after the Stepdown Date, a Cumulative Loss Trigger Event will be in effect if (x) the aggregate amount of Realized Losses on the Mortgage Loans from the Cut-off Date for each such Mortgage Loan to (and including) the last day of the related Due Period (reduced by the aggregate amount of any Subsequent Recoveries received through the last day of that Due Period) exceeds (y) the applicable percentage, for such Distribution Date, of the sum of the aggregate Cut-off Date Principal Balance of the Initial Mortgage Loans and the Pre-Funded Amount, as set forth below: Distribution Date Percentage July 2009 — June 2010 1.10% with respect to July 2009, plus an additional 1/12th of 1.35% for each month thereafter through June 2010 July 2010 — June 2011 2.45% with respect to July 2010, plus an additional 1/12th of 1.45% for each month thereafter through June 2011 July 2011 — June 2012 3.90% with respect to July 2011, plus an additional 1/12th of 1.20% for each month thereafter through June 2012 July 2012 — June 2013 5.10% with respect to July 2012, plus an additional 1/12th of 0.70% for each month thereafter through June 2013 July 2013 — June 2014 5.80% with respect to July 2013, plus an additional 1/12th of 0.10% for each month thereafter through June 2014 July 2014 and thereafter 5.90% 19 Current Interest:With respect to each Class of Interest-Bearing Certificates and each Distribution Date, the interest accrued at the applicable Pass-Through Rate for the applicable Accrual Period on the Certificate Principal Balance of such Class immediately prior to such Distribution Date. Cut-off Date:When used with respect to any Mortgage Loan the “Cut-off Date” shall mean the Initial Cut-off Date or the related Subsequent Cut-off Date, as the case may be. Cut-off Date Principal Balance:As to any Mortgage Loan, the unpaid principal balance thereof as of the close of business on the Cut-off Date after application of all payments of principal due on or prior to the Cut-off Date, whether or not received, and all Principal Prepayments received on or prior to the Cut-off Date, but without giving effect to any installments of principal received in respect of Due Dates after the Cut-off Date. Debt Service Reduction:With respect to any Mortgage Loan, a reduction by a court of competent jurisdiction in a proceeding under the Bankruptcy Code in the Scheduled Payment for such Mortgage Loan that became final and non-appealable, except such a reduction resulting from a Deficient Valuation or any other reduction that results in a permanent forgiveness of principal. Deficient Valuation:With respect to any Mortgage Loan, a valuation by a court of competent jurisdiction of the Mortgaged Property in an amount less than the then outstanding indebtedness under such Mortgage Loan, or any reduction in the amount of principal to be paid in connection with any Scheduled Payment that results in a permanent forgiveness of principal, which valuation or reduction results from an order of such court that is final and non-appealable in a proceeding under the Bankruptcy Code. 20 Definitive Certificates:As defined in Section 5.06. Delay Delivery Mortgage Loans:(i) The Initial Mortgage Loans identified on the schedule of Mortgage Loans hereto set forth on Exhibit F-2 hereof for which all or a portion of a related Mortgage File is not delivered to the Co-Trustee on or prior to the Closing Date, and (ii) the Subsequent Mortgage Loans identified on the schedule of Subsequent Mortgage Loans set forth in Annex A to each related Subsequent Transfer Agreement for which all or a portion of the related Mortgage File is not delivered to the Co-Trustee on or prior to the related Subsequent Transfer Date.The Depositor shall deliver (or cause delivery of) the Mortgage Files to the Co-Trustee:(A) with respect to at least 50% of the Initial Mortgage Loans in each Loan Group, not later than the Closing Date and with respect to at least 10% of the Subsequent Mortgage Loans in each Loan Group conveyed on a Subsequent Transfer Date, not later than such Subsequent Transfer Date, (B) with respect to at least an additional 40% of the Initial Mortgage Loans in each Loan Group, not later than 20 days after the Closing Date, and not later than 20 days after the relevant Subsequent Transfer Date with respect to the remaining Subsequent Mortgage Loans conveyed on such Subsequent Transfer Date, and (C) with respect to the remaining Initial Mortgage Loans, not later than thirty days after the Closing Date.To the extent that Countrywide Home Loans, Inc. shall be in possession of any Mortgage Files with respect to any Delay Delivery Mortgage Loan, until delivery of such Mortgage File to the Co-Trustee as provided in Section 2.01, Countrywide Home Loans, Inc. shall hold such files as agent and in trust for the Co-Trustee. Deleted Mortgage Loan:A Mortgage Loan replaced or to be replaced by a Replacement Mortgage Loan. Delinquency Trigger Event: With respect to any Distribution Date on or after the Stepdown Date, a Delinquency Trigger Event will be in effect if the Rolling Sixty-Day Delinquency Rate for Outstanding Mortgage Loans equals or exceeds the product of (x) the Senior Enhancement Percentage for such Distribution Date and (y) the applicable percentage listed below for the most senior Class of Interest-Bearing Certificates: 21 Class Percentage A 41.78% M-1 57.35% M-2 78.05% M-3 91.95% M-4 108.84% M-5 130.08% M-6 150.94% M-7 188.24% M-8 225.35% M-9 301.89% B 533.33% For the purposes of the definition of “Delinquency Trigger Event”, the Class A Certificates will be treated as a single Class of Certificates, the Class M-1 Certificates will be treated as a single Class of Certificates, the Class M-2 Certificates will be treated as a single Class of Certificates and the Class M-3 Certificates will be treated as a single Class of Certificates. Denomination:With respect to each Certificate, the amount set forth on the face thereof as the “Initial Certificate Balance of this Certificate” or, if not the foregoing, the Percentage Interest appearing on the face thereof, as applicable. Depositor:CWABS, Inc., a Delaware corporation, or its successor in interest. Depository:The initial Depository shall be The Depository Trust Company, the nominee of which is Cede & Co., or any other organization registered as a “clearing agency” pursuant to Section 17A of the Securities Exchange Act of 1934, as amended.The Depository shall initially be the registered Holder of the Book-Entry Certificates.The Depository shall at all times be a “clearing corporation” as defined in Section 8-102(a)(5) of the Uniform Commercial Code of the State of New York. Depository Agreement:With respect to the Book-Entry Certificates, the agreement among the Depositor and the initial Depository, dated as of the Closing Date, substantially in the form of Exhibit O. Depository Participant:A broker, dealer, bank or other financial institution or other person for whom from time to time a Depository effects book-entry transfers and pledges of securities deposited with the Depository. Determination Date:With respect to any Distribution Date, the 15th day of the month of such Distribution Date or, if such 15th day is not a Business Day, the immediately preceding Business Day. Directing Certificateholder:As defined in Section 9.04(a). 22 Distribution Account:The separate Eligible Account created and maintained by the Trustee pursuant to Section 3.05(c) in the name of the Trustee for the benefit of the Certificateholders and designated “The Bank of New York, in trust for registered Holders of CWABS, Inc., Asset-Backed Certificates, Series 2007-10”.Funds in the Distribution Account shall be held in trust for the Certificateholders for the uses and purposes set forth in this Agreement. Distribution Account Deposit Date:As to any Distribution Date, 1:00 p.m. Pacific time on the Business Day immediately preceding such Distribution Date. Distribution Date:The 25th day of each month, or if such day is not a Business Day, the first Business Day thereafter, commencing in July 2007. Due Date:With respect to any Mortgage Loan and Due Period, the due date for Scheduled Payments of interest and/or principal on that Mortgage Loan occurring in such Due Period as provided in the related Mortgage Note. Due Period:With respect to any Distribution Date, the period beginning on the second day of the calendar month preceding the calendar month in which such Distribution Date occurs and ending on the first day of the month in which such Distribution Date occurs. EDGAR:The Commission’s Electronic Data Gathering, Analysis and Retrieval system. Eligible Account:Any of (i) an account or accounts maintained with a federal or state chartered depository institution or trust company the short-term unsecured debt obligations of which (or, in the case of a depository institution or trust company that does not have the requisite ratings and is the principal subsidiary of a holding company, the debt obligations of such holding company) have (a) the highest short-term ratings of Moody’s or Fitch and (b) (1) if such Eligible Account is not the Pre-Funding Account or the Capitalized Interest Account, one of the two highest short-term ratings of S&P (or, if such entity does not have a short-term rating from S&P, the long-term unsecured and unsubordinated debt obligations of such entity have a rating from S&P of at least “BBB+”) and (2) if such Eligible Account is the Pre-Funding Account or the Capitalized Interest Account, the highest short-term ratings of S&P (or, if such entity does not have a short-term rating from S&P, the long-term unsecured and unsubordinated debt obligations of such entity have a rating from S&P of at least “A+”), (ii) a segregated trust account or accounts maintained with the corporate trust department of a federal or state chartered depository institution subject to regulations regarding fiduciary funds on deposit similar to Title 12 of the Code of Federal Regulations, Chapter I, Part 9, Section 9.10(b), which has corporate trust powers, acting in its fiduciary capacity or (iii) any other account acceptable to each Rating Agency.Eligible Accounts may bear interest, and may include, if otherwise qualified under this definition, accounts maintained with the Trustee.In the event that the federal or state chartered depository institution or trust company maintaining an Eligible Account described in clause (i) above no longer satisfies the credit rating of S&P set forth in clause (i)(b)(1) above then the Person responsible for establishing such Eligible Account shall cause any amounts on deposit therein to be moved to another federal or state chartered depository institution or trust company satisfying such credit rating of S&P within 30 calendar days.In the event that the federal or state chartered depository institution or trust company maintaining an Eligible Account described in clause (i) above no longer satisfies the credit rating of S&P set forth in clause (i)(b)(2) above then the Person responsible for establishing such Eligible Account shall cause any amounts on deposit therein to be moved to another federal or state chartered depository institution or trust company satisfying such credit rating of S&P within 60 calendar days. 23 Eligible Repurchase Month:As defined in Section 3.12(d) hereof. ERISA:The Employee Retirement Income Security Act of 1974, as amended. ERISA-Qualifying Underwriting:A best efforts or firm commitment underwriting or private placement that meets the applicable requirements of the Underwriter’s Exemption. ERISA-Restricted Certificates:The Class A-R, Class P and Class C Certificates; and Certificates of any Class that does not have or no longer has a rating of BBB- or its equivalent, or better, from at least one Rating Agency. Escrow Account:As defined in Section 3.06 hereof. Event of Default:As defined in Section 7.01 hereof. Excess Cashflow:With respect to any Distribution Date the sum of (i) the amount remaining after the distribution of interest to Certificateholders for such Distribution Date pursuant to Section 4.04(a)(viii)(b), (ii) the amount remaining after the distribution of principal to Certificateholders for such Distribution Date, pursuant to Section 4.04(b)(1)(B)(v) or 4.04(b)(2)(B)(v) and (iii) the Overcollateralization Reduction Amount for such Distribution Date. Excess Deposit:As defined in Section 8.11 hereof. Excess Overcollateralization Amount: With respect to any Distribution Date, the excess, if any, of the Overcollateralized Amount for such Distribution Date over the Overcollateralization Target Amount for such Distribution Date. Excess Proceeds:With respect to any Liquidated Mortgage Loan, the amount, if any, by which the sum of any Liquidation Proceeds and Subsequent Recoveries are in excess of the sum of (i) the unpaid principal balance of such Liquidated Mortgage Loan as of the date of liquidation of such Liquidated Mortgage Loan plus (ii) interest at the Mortgage Rate from the Due Date as to which interest was last paid or advanced to Certificateholders (and not reimbursed to the Master Servicer) up to the Due Date in the month in which Liquidation Proceeds are required to be distributed on the Stated Principal Balance of such Liquidated Mortgage Loan outstanding during each Due Period as to which such interest was not paid or advanced. Exchange Act:The Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. 24 Exchange Act Reports:Any reports on Form 10-D, Form 8-K and Form 10-K required to be filed by the Depositor with respect to the Trust Fund under the Exchange Act. Expense Fee Rate:With respect to any Mortgage Loan, the sum of (i) the related Servicing Fee Rate, (ii) the Trustee Fee Rate, (iii) with respect to a Covered Mortgage Loan, the applicable Mortgage Insurance Premium Rate and (iv) with respect to any Mortgage Loan covered by a lender paid mortgage insurance policy (other than the Mortgage Insurance Policy), the related mortgage insurance premium rate. Extra Principal Distribution Amount:With respect to any Distribution Date and each of Loan Group 1 and Loan Group 2, the lesser of (1) the Overcollateralization Deficiency Amount and (2) the sum of the Excess Cashflow and Credit Comeback Excess Cashflow available for payment thereof, to be allocated between Loan Group 1 and Loan Group 2, pro rata, based on the Principal Remittance Amount for each such Loan Group for such Distribution Date. Fannie Mae:The Federal National Mortgage Association, a federally chartered and privately owned corporation organized and existing under the Federal National Mortgage Association Charter Act, or any successor thereto. FDIC:The Federal Deposit Insurance Corporation, or any successor thereto. Final Maturity Funding Cap:For any Distribution Date beginning with the Distribution Date in July 2017, the least of (i) the aggregate Certificate Principal Balance of the Interest-Bearing Certificates immediately prior to that Distribution Date, (ii) the aggregate Stated Principal Balance of all outstanding 40-Year Mortgage Loans as of the first day of the related Due Period (after giving effect to Principal Prepayments received during the Prepayment Period that ends during such Due Period) and (iii) $23,575,202. Final Maturity OC Trigger: With respect to any Distribution Date on or after the Distribution Date in July 2027, the Final Maturity OC Trigger will be in effect if and for so long as the sum of (x) the amount on deposit in the Final Maturity Reserve Fund on that Distribution Date (including any Final Maturity Reserve Deposit made on the Distribution Date) and (y) the Overcollateralized Amount for that Distribution Date (calculated after giving effect to all distributions to be made prior to the time of determination) is less than the outstanding Stated Principal Balance of all 40-Year Mortgage Loans as of the Due Date occurring in the month of that Distribution Date (after giving effect to Principal Prepayments received during the Prepayment Period ending in the same month as the Distribution Date). Final Maturity Required Deposit Trigger:With respect to any Distribution Date on or after the Distribution Date in July 2017 up to and including the Distribution Date in June 2037, the Final Maturity Required Deposit Trigger shall be in effect with respect to such Distribution Date if the aggregate Stated Principal Balance of the 40-Year Mortgage Loans as of the Due Date occurring in the month preceding the month of that Distribution Date (after giving effect to Principal Prepayments in the Prepayment Period related to that prior Due Date) is greater than the “40-Year Target” specified on the 40-Year Target Schedule for such Distribution Date. 25 Final Maturity Reserve Deposit:For any Distribution Date on which the Final Maturity Required Deposit Trigger is not in effect, $0.For any Distribution Date on which the Final Maturity Required Deposit Trigger is in effect, an amount equal to the lesser of (a) one-twelfth of the product of (i) 0.80% and (ii) the aggregate Stated Principal Balance of the 40-Year Mortgage Loans as of the Due Date occurring in the month preceding the month of that Distribution Date (after giving effect to Principal Prepayments in the Prepayment Period related to that prior Due Date) and (b) the excess of (i) the Final Maturity Funding Cap for such Distribution Date over (ii) the amount on deposit in the Final Maturity Reserve Fund immediately prior to such Distribution Date. Final Maturity Reserve Fund:The separate Eligible Account created and initially maintained by the Trustee pursuant to Section 4.10 in the name of the Trustee for the benefit of the Certificateholders and designated “The Bank of New York in trust for registered Holders of CWABS, Inc., Asset-Backed Certificates, Series 2007-10”.Funds in the Final Maturity Reserve Fund shall be held in trust by the Final Maturity Reserve Trustee for the Certificateholders for the uses and purposes set forth in this Agreement. Final Maturity Reserve Trust:The trust fund established by Section 4.10. Final Maturity Reserve Trustee:The Bank of New York, a New York banking corporation, not in its individual capacity, but solely in its capacity as final maturity reserve trustee for the benefit of the Holders of the Certificates under this Agreement, and any successor thereto, and any corporation or national banking association resulting from or surviving any consolidation or merger to which it or its successors may be a party and any successor final maturity reserve trustee as may from time to time be serving as successor final maturity reserve trustee hereunder. Fitch:Fitch, Inc. and its successors. Five-Year Hybrid Mortgage Loan:A Mortgage Loan having a Mortgage Rate that is fixed for 60 months after origination thereof before such Mortgage Rate becomes subject to adjustment. Fixed Rate Certificates:The Class B Certificates. Fixed Rate Mortgage Loans:The Mortgage Loans identified in the Mortgage Loan Schedule as having a Mortgage Rate which is fixed for the life of the related Mortgage and any Credit Comeback Loans, including in each case any Mortgage Loans delivered in replacement thereof. Form 10-D Disclosure Item:With respect to any Person, any material litigation or governmental proceedings pending against such Person, or against any of the Trust Fund, the Depositor, the Trustee, any co-trustee, the Master Servicer or any Subservicer, if such Person has actual knowledge thereof. Form 10-K Disclosure Item:With respect to any Person, (a) Form 10-D Disclosure Item, and (b) any affiliations or relationships between such Person and any Item 1119 Party. 26 Freddie Mac:The Federal Home Loan Mortgage Corporation, a corporate instrumentality of the United States created and existing under Title III of the Emergency Home Finance Act of 1970, as amended, or any successor thereto. Funding Period:The period from the Closing Date to and including the earlier to occur of (x) the date the amount in the Pre-Funding Account is less than $175,000 and (y) August 24, 2007. Funding Period Distribution Date:Each Distribution Date during the Funding Period and, if the Funding Period ends on or after the Distribution Date in a month, the immediately succeeding Distribution Date. Gross Margin:The percentage set forth in the related Mortgage Note to be added to the Index for use in determining the Mortgage Rate for each Adjustable Rate Mortgage Loan on each of its Adjustment Dates. Group 1 Certificates:The Class 1-A, Class 1-M-1, Class 1-M-2 and Class 1-M-3 Certificates. Group 1 Distribution Percentage:With respect to any Distribution Date, the percentage equivalent of a fraction, the numerator of which is equal to the Principal Remittance Amount for Loan Group 1 for that Distribution Date, and the denominator of which is equal to the sum of the Principal Remittance Amounts for Loan Group 1 and Loan Group 2 for that Distribution Date. Group 1 Mortgage Loans:The group of Mortgage Loans identified in the related Mortgage Loan Schedule as “Group 1 Mortgage Loans”, including in each case any Mortgage Loans delivered in replacement thereof. Group 1 Overcollateralization Reduction Amount: With respect to any Distribution Date, the Overcollateralization Reduction Amount for such Distribution Date multiplied by a fraction, the numerator of which is (x) the Principal Remittance Amount for Loan Group 1 for such Distribution Date, and the denominator of which is (y) the aggregate Principal Remittance Amount for Loan Group 1 and Loan Group 2 for such Distribution Date. Group 1 Pre-Funded Amount:The portion of the Pre-Funded Amount allocable for purchase of Subsequent Mortgage Loans as Group 1 Mortgage Loans on the Closing Date, which shall equal $80.82. Group 2 Certificates:The Class 2-A, Class 2-M-1, Class 2-M-2 and Class 2-M-3 Certificates. Group 2 Distribution Percentage:With respect to any Distribution Date, the percentage equivalent of a fraction, the numerator of which is equal to the Principal Remittance Amount for Loan Group 2 for that Distribution Date, and the denominator of which is equal to the sum of the Principal Remittance Amounts for Loan Group 1 and Loan Group 2 for that Distribution Date. 27 Group 2 Mortgage Loans:The group of Mortgage Loans identified in the related Mortgage Loan Schedule as “Group 2 Mortgage Loans”, including in each case any Mortgage Loans delivered in replacement thereof. Group 2 Overcollateralization Reduction Amount: With respect to any Distribution Date, the Overcollateralization Reduction Amount for such Distribution Date multiplied by a fraction, the numerator of which is the Principal Remittance Amount for Loan Group 2 for such Distribution Date, and the denominator of which is the aggregate Principal Remittance Amount for Loan Group 1 and Loan Group 2 for such Distribution Date. Group 2 Pre-Funded Amount:The portion of the Pre-Funded Amount allocable for purchase of Subsequent Mortgage Loans as Group 2 Mortgage Loans on the Closing Date, which shall equal $329.11. Group Distribution Percentage:With respect to any Distribution Date, in the case of Loan Group 1, the Group 1 Distribution Percentage for that Distribution Date, and in the case of Loan Group 2, the Group 2 Distribution Percentage for that Distribution Date. Index:As to any Adjustable Rate Mortgage Loan on any Adjustment Date related thereto, the index for the adjustment of the Mortgage Rate set forth as such in the related Mortgage Note, or, if the Index in the Mortgage Note ceases to be published or becomes unavailable for any reason, then the Index shall be a new index selected by the Master Servicer, based on comparable information and in accordance with the Mortgage Note and applicable law. Initial Adjustment Date:As to any Adjustable Rate Mortgage Loan, the first Adjustment Date following the origination of such Mortgage Loan. Initial Certificate Account Deposit:An amount equal to the aggregate of all amounts in respect of (i) principal of the Initial Mortgage Loans due after the Initial Cut-off Date and received by the Master Servicer before the Closing Date and not applied in computing the Cut-off Date Principal Balance thereof and (ii) interest on the Initial Mortgage Loans due after the Initial Cut-off Date and received by the Master Servicer before the Closing Date. Initial Certificate Principal Balance:With respect to any Certificate (other than the Class C Certificates) the Certificate Principal Balance of such Certificate or any predecessor Certificate on the Closing Date. Initial Cut-off Date:In the case of any Initial Mortgage Loan, the later of (x) June 1, 2007 and (y) the date of origination of such Initial Mortgage Loan. Initial Mortgage Loan:A Mortgage Loan conveyed to the Trustee on the Closing Date pursuant to this Agreement as identified on the Mortgage Loan Schedule delivered to the Trustee on the Closing Date. Initial Mortgage Rate:As to each Adjustable Rate Mortgage Loan, the Mortgage Rate in effect prior to the Initial Adjustment Date. 28 Initial Periodic Rate Cap:With respect to each Adjustable Rate Mortgage Loan, the percentage specified in the related Mortgage Note that limits the permissible increase or decrease in the Mortgage Rate on its initial Adjustment Date. Initial Purchaser:Countrywide Securities Corporation. Institutional Accredited Investor or IAI:An “accredited investor” as defined in any of paragraphs (1), (2), (3) and (7) of Rule 501(a) under the Securities Act or any entity in which all of the equity owners come within such paragraphs. Insurance Policy:With respect to any Mortgage Loan included in the Trust Fund, any insurance policy, including the Mortgage Insurance Policy and all riders and endorsements to the Mortgage Insurance Policy in effect with respect to such Mortgage Loan, including any replacement policy or policies for any Insurance Policy. Insurance Proceeds:Proceeds paid in respect of the Mortgage Loans pursuant to any Insurance Policy or any other insurance policy covering a Mortgage Loan, to the extent such proceeds are payable to the mortgagee under the Mortgage, the Master Servicer or the trustee under the deed of trust and are not applied to the restoration of the related Mortgaged Property or released to the Mortgagor in accordance with the procedures that the Master Servicer would follow in servicing mortgage loans held for its own account, in each case other than any amount included in such Insurance Proceeds in respect of Insured Expenses and received either prior to or in connection with such Mortgage Loan becoming a Liquidated Mortgage Loan. Insured Expenses:Expenses covered by an Insurance Policy or any other insurance policy with respect to the Mortgage Loans. Interest-Bearing Certificates:The Class A Certificates and the Subordinate Certificates. Interest Carry Forward Amount:With respect to each Class of Interest-Bearing Certificates and each Distribution Date, the excess of (i) the Current Interest for such Class with respect to prior Distribution Dates over (ii) the amount actually distributed to such Class with respect to interest on such prior Distribution Dates. Interest Determination Date:With respect to the first Accrual Period for the Adjustable Rate Certificates, June 27, 2007.With respect to any Accrual Period for the Adjustable Rate Certificates thereafter, the second LIBOR Business Day preceding the commencement of such Accrual Period. Interest Funds:With respect to any Distribution Date and Loan Group, the Interest Remittance Amount for such Loan Group and Distribution Date, plus in the case of each Funding Period Distribution Date, the portion of the Capitalized Interest Requirement for such Distribution Date allocable to such Loan Group, if any, less the portion of the Trustee Fee for such Distribution Date allocable to such Loan Group, plus the Adjusted Replacement Upfront Amount, if any, allocable to that Loan Group, less the Mortgage Insurance Premium for the Covered Mortgage Loans in that Loan Group for such Distribution Date. 29 Interest Remittance Amount:With respect to the Mortgage Loans in each Loan Group and any Distribution Date, (x) the sum, without duplication, of (i) all scheduled interest collected during the related Due Period(for the avoidance of doubt, other than Credit Comeback Excess Amounts) with respect to the related Mortgage Loans less the related Servicing Fee, (ii) all interest on prepayments received during the related Prepayment Period with respect to such Mortgage Loans, other than Prepayment Interest Excess, (iii) all related Advances relating to interest with respect to such Mortgage Loans, (iv) all related Compensating Interest with respect to such Mortgage Loans, (v) Liquidation Proceeds with respect to such Mortgage Loans collected during the related Due Period (to the extent such Liquidation Proceeds relate to interest), and (vi) in the case of the first Distribution Date, any Seller Interest Shortfall Payments with respect to the Initial Mortgage Loans in such Loan Group, and in the case of each Distribution Date occurring in a calendar month following any Subsequent Transfer Date, any Seller Interest Shortfall Payments for the Subsequent Mortgage Loans in such Loan Group conveyed on such Subsequent Transfer Date, less (y) all reimbursements to the Master Servicer during the related Due Period for Advances of interest previously made allocable to such Loan Group. Investment Letter:As defined in Section 5.02(b). Item 1119 Party:The Depositor, any Seller, the Master Servicer, the Trustee, any Subservicer, any originator identified in the Prospectus Supplement, the Swap Counterparty and any other material transaction party, as identified in Exhibit Z hereto, as updated pursuant to Section 11.04. Latest Possible Maturity Date:The Distribution Date following the third anniversary of the scheduled maturity date of the Mortgage Loan having the latest scheduled maturity date as of the Cut-off Date. LIBOR Business Day:Any day on which banks in the City of London, England and New York City, U.S.A. are open and conducting transactions in foreign currency and exchange. Limited Exchange Act Reporting Obligations:The obligations of the Master Servicer under Section 3.17(b), Section 6.02 and Section 6.04 with respect to notice and information to be provided to the Depositor and Article XI (except Section 11.07(a)(1) and (2)). Liquidated Mortgage Loan:With respect to any Distribution Date, a defaulted Mortgage Loan that has been liquidated through deed-in-lieu of foreclosure, foreclosure sale, trustee’s sale or other realization as provided by applicable law governing the real property subject to the related Mortgage and any security agreements and as to which the Master Servicer has certified in the related Prepayment Period that it has received all amounts it expects to receive in connection with such liquidation. Liquidation Proceeds:Amounts, including Insurance Proceeds, received in connection with the partial or complete liquidation of Mortgage Loans, whether through trustee’s sale, foreclosure sale or otherwise or amounts received in connection with any condemnation or partial release of a Mortgaged Property and any other proceeds received in connection with an REO Property received in connection with or prior to such Mortgage Loan becoming a Liquidated Mortgage Loan (other than the amount of such net proceeds representing any profit realized by the Master Servicer in connection with the disposition of any such properties), less the sum of related unreimbursed Advances, Servicing Fees and Servicing Advances. 30 Loan Group:Either of Loan Group 1 or Loan Group 2. Loan Group 1:The Group 1 Mortgage Loans. Loan Group 2:The Group 2 Mortgage Loans. Loan-to-Value Ratio:In the case of any Mortgage Loan, the fraction, expressed as a percentage, the numerator of which is the original principal balance of such Mortgage Loan and the denominator of which is the Appraised Value of the related Mortgaged Property. Majority Holder:The Holders of Certificates evidencing at least 51% of the Voting Rights allocated to such Class of Certificates. Master REMIC:As defined in the Preliminary Statement. Master Servicer:Countrywide Home Loans Servicing LP, a Texas limited partnership, and its successors and assigns, in its capacity as master servicer hereunder. Master Servicer Advance Date:As to any Distribution Date, the Business Day immediately preceding such Distribution Date. Master Servicer Prepayment Charge Payment Amount:The amounts (i) payable by the Master Servicer in respect of any Prepayment Charges waived other than in accordance with the standard set forth in the first sentence of Section 3.20(a), or (ii) collected from the Master Servicer in respect of a remedy for the breach of the representation made by CHL set forth in Section 3.20(c). Maximum Mortgage Rate:With respect to each Adjustable Rate Mortgage Loan, the maximum rate of interest set forth as such in the related Mortgage Note. MERS:Mortgage Electronic Registration Systems, Inc., a corporation organized and existing under the laws of the State of Delaware, or any successor thereto. MERS Mortgage Loan:Any Mortgage Loan registered with MERS on the MERS® System. MERS® System:The system of recording transfers of mortgages electronically maintained by MERS. MIN:The Mortgage Identification Number for any MERS Mortgage Loan. Minimum Auction Amount:With respect to any auction of the Mortgage Loans and any REO Properties pursuant to Section 9.04, the sum of (i) the Termination Price that would be payable by the NIM Insurer if the Optional Termination were exercised in the following calendar month pursuant to Section 9.01 and (ii) all reasonable fees and expenses incurred by the Trustee in connection with any auction conducted pursuant to Section 9.04. 31 Minimum Mortgage Rate:With respect to each Adjustable Rate Mortgage Loan, the minimum rate of interest set forth as such in the related Mortgage Note. Modified Mortgage Loan:As defined in Section 3.12(a). MOM Loan:Any Mortgage Loan, as to which MERS is acting as mortgagee, solely as nominee for the originator of such Mortgage Loan and its successors and assigns. Monthly Statement:The statement delivered to the Certificateholders pursuant to Section 4.05. Moody’s:Moody’s Investors Service, Inc. and its successors. Mortgage:The mortgage, deed of trust or other instrument creating a first lien on or first priority ownership interest in an estate in fee simple in real property securing a Mortgage Note. Mortgage File:The mortgage documents listed in Section 2.01 hereof pertaining to a particular Mortgage Loan and any additional documents delivered to the Trustee to be added to the Mortgage File pursuant to this Agreement. Mortgage Insurance Policy:The Mortgage Insurance Policy issued by Mortgage Guaranty Insurance Corporation with respect to certain Mortgage Loans identified in the Mortgage Loan Schedule. Mortgage Insurance Premium:The premium payable on the Mortgage Insurance Policy on each Distribution Date and amounts due for premium taxes with respect to West Virginia, Kentucky or other applicable state taxes relating to such premium. Mortgage Insurance Premium Rate: With respect to a Covered Mortgage Loan, the per annum rate set forth for such Covered Mortgage Loan on the Mortgage Loan Schedule. Mortgage Insurer:Mortgage Guaranty Insurance Corporation or any replacement Mortgage Insurer, as applicable. Mortgage Loan Schedule:The list of Mortgage Loans (as from time to time amended by the Master Servicer to reflect the deletion of Liquidated Mortgage Loans and Deleted Mortgage Loans and the addition of (x) Replacement Mortgage Loans pursuant to the provisions of this Agreement and (y) Subsequent Mortgage Loans pursuant to the provisions of this Agreement and any Subsequent Transfer Agreement) transferred to the Trustee as part of the Trust Fund and from time to time subject to this Agreement, attached hereto as Exhibit F-1, setting forth in the following information with respect to each Mortgage Loan: (i) the loan number; 32 (ii) the Loan Group; (iii) the Appraised Value; (iv) the Initial Mortgage Rate; (v) the maturity date; (vi) the original principal balance; (vii) the Cut-off Date Principal Balance; (viii) the first payment date of the Mortgage Loan; (ix) the Scheduled Payment in effect as of the Cut-off Date; (x) the Loan-to-Value Ratio at origination; (xi) a code indicating whether the residential dwelling at the time of origination was represented to be owner-occupied; (xii) a code indicating whether the residential dwelling is either (a) a detached single-family dwelling, (b) a two-family residential property, (c) a three-family residential property, (d) a four-family residential property, (e) planned unit development, (f) a low-rise condominium unit, (g) a high-rise condominium unit or (h) manufactured housing; (xiii) a code indicating whether such Mortgage Loan is a Credit Comeback Loan; (xiv) the purpose of the Mortgage Loan; (xv) with respect to each Adjustable Rate Mortgage Loan: (a)the frequency of each Adjustment Date; (b)the next Adjustment Date; (c)the Maximum Mortgage Rate; (d)the Minimum Mortgage Rate; (e)the Mortgage Rate as of the Cut-off Date; (f)the related Initial Periodic Rate Cap and Subsequent Periodic Rate Cap; and (g)the Gross Margin; 33 (xvi) a code indicating whether the Mortgage Loan is a CHL Mortgage Loan, a Park Monaco Mortgage Loan or a Park Sienna Mortgage Loan; (xvii) the premium rate for any lender-paid mortgage insurance, if applicable; (xviii) a code indicating whether the Mortgage Loan is a Fixed Rate Mortgage Loan or an Adjustable Rate Mortgage Loan; (xix) a code indicating if such Mortgage Loan is a Covered Mortgage Loan and the applicable Mortgage Insurance Premium Rate as set forth in the Mortgage Insurance Policy; (xx) the Servicing Fee Rate for the Mortgage Loan as of the applicable Cut-off Date and, if the Servicing Fee Rate is subject to increase following the initial Adjustment Date for the Mortgage Loan, the Servicing Fee Rate for the Mortgage Loan following the initial Adjustment Date; (xxi) a code indicating the type of Prepayment Charge; (xxii) the state of origination of the related Mortgage Loan; and (xxiii) the term of the related Prepayment Charge. Such schedule shall also set forth the total of the amounts described under (vii) above for all of the Mortgage Loans and for each Loan Group.The Mortgage Loan Schedule shall be deemed to include each supplement thereto delivered pursuant to Section 2.01(f) and all the related Subsequent Mortgage Loans and Subsequent Mortgage Loan information included therein. The Mortgage Loan Schedule shall be amended from time to time by the Master Servicer in accordance with the provisions of this Agreement and a copy of each amendment to the Mortgage Loan Schedule relating to clauses (xxi), (xxii) and (xxiii) thereof shall be furnished by the Master Servicer to the Class P and Class C Certificateholders and the NIM Insurer. Mortgage Loans:Such of the mortgage loans transferred and assigned to the Trustee pursuant to the provisions hereof and any Subsequent Transfer Agreement as from time to time are held as part of the Trust Fund (including any REO Property), the mortgage loans so held being identified in the Mortgage Loan Schedule, notwithstanding foreclosure or other acquisition of title of the related Mortgaged Property.Any mortgage loan that was intended by the parties hereto to be transferred to the Trust Fund as indicated by such Mortgage Loan Schedule which is in fact not so transferred for any reason, including a breach of the representation contained in Section 2.02 hereof, shall continue to be a Mortgage Loan hereunder until the Purchase Price with respect thereto has been paid to the Trust Fund. Mortgage Note:The original executed note or other evidence of indebtedness evidencing the indebtedness of a Mortgagor under a Mortgage Loan. 34 Mortgage Pool:The aggregate of the Mortgage Loans identified in the Mortgage Loan Schedule. Mortgage Rate:The annual rate of interest borne by a Mortgage Note from time to time; provided, however, the Mortgage Rate for each Credit Comeback Loan shall be treated for all purposes of payments on the Certificates, including the calculation of the Pass-Through Rates and the applicable Net Rate Cap, as reduced by 0.375% on the Due Date following the end of each of the first four annual periods after the origination date, irrespective of whether the Mortgagor qualifies for the reduction by having a good payment history. Mortgaged Property:The underlying property securing a Mortgage Loan. Mortgagor:The obligors on a Mortgage Note. Net Mortgage Rate:As to each Mortgage Loan, and at any time, the per annum rate equal to the Mortgage Rate less the related Servicing Fee Rate. Net Rate Cap:With respect to any Distribution Date and: (i) each Class of Group 1 Certificates, the weighted average Adjusted Net Mortgage Rate of the Mortgage Loans in Loan Group 1 as of the first day of the related Due Period (after giving effect to Principal Prepayments received during the Prepayment Period that ends during such Due Period), adjusted to an effective rate reflecting the calculation of interest on the basis of the actual number of days elapsed during the related Accrual Period and a 360-day year, minus a fraction, expressed as a percentage, the numerator of which is (a) the product of (x) the sum of (1) the sum of the Net Swap Payment payable to the Swap Counterparty with respect to such Distribution Date and the Final Maturity Reserve Deposit for such Distribution Date times a fraction, the numerator of which is 360 and the denominator of which is the actual number of days in the related Accrual Period and (2) any Swap Termination Payment payable to the Swap Counterparty for such Distribution Date (other than a Swap Termination Payment due to a Swap Counterparty Trigger Event) and (y) a fraction, the numerator of which is the Interest Funds for Loan Group 1 for such Distribution Date, and the denominator of which is the Interest Funds for Loan Group 1 and Loan Group 2 for such Distribution Date, and the denominator of which is (b) the sum of the aggregate Stated Principal Balance of the Mortgage Loans in Loan Group 1 as of the first day of the related Due Period (after giving effect to Principal Prepayments received during the Prepayment Period that ends during such Due Period) plus any amounts on deposit in the Pre-Funding Account in respect of Loan Group 1 as of the first day of that Due Period; (ii) each Class of Group 2 Certificates, the weighted average Adjusted Net Mortgage Rate of the Mortgage Loans in Loan Group 2 as of the first day of the related Due Period (after giving effect to Principal Prepayments received during the Prepayment Period that ends during such Due Period), adjusted to an effective rate reflecting the calculation of interest on the basis of the actual number of days elapsed during the related Accrual Period and a 360-day year, minus a fraction, expressed as a percentage, the numerator of which is (a) the product of (x) the sum of (1) the sum of the Net Swap Payment payable to the Swap Counterparty with respect to such Distribution Date and the Final Maturity Reserve Deposit for such Distribution Date times a fraction, the numerator of which is 360 and the denominator of which is the actual number of days in the related Accrual Period and (2) any Swap Termination Payment payable to the Swap Counterparty for such Distribution Date (other than a Swap Termination Payment due to a Swap Counterparty Trigger Event) and (y) a fraction, the numerator of which is the Interest Funds for Loan Group 2 for such Distribution Date, and the denominator of which is the Interest Funds for Loan Group 1 and Loan Group 2 for such Distribution Date, and the denominator of which is (b) the sum of the aggregate Stated Principal Balance of the Mortgage Loans in Loan Group 2 as of the first day of the related Due Period (after giving effect to Principal Prepayments received during the Prepayment Period that ends during such Due Period) plus any amounts on deposit in the Pre-Funding Account in respect of Loan Group 2 as of the first day of that Due Period; 35 (iii) each Class of Class M-4, Class M-5, Class M-6, Class M-7, Class M-8 and Class M-9 Certificates, the weighted average of the Net Rate Caps for the Group 1 and Group 2 Certificates for such Distribution Date, weighted on the basis of the excess (if any) of the sum of the aggregate Stated Principal Balance of the Mortgage Loans in the related Loan Group as of the first day of the related Due Period (after giving effect to Principal Prepayments received during the Prepayment Period that ends during such Due Period) and the amount on deposit in the Pre-Funding Account in respect of that Loan Group as of the first day of such Due Period over the aggregate Certificate Principal Balance of the Group 1 and Group 2 Certificates, respectively, immediately prior to such Distribution Date; and (iv) the Class B Certificates, the weighted average of the Net Rate Caps for the Group 1 and Group 2 Certificates for such Distribution Date (in each case calculated without giving effect to any Net Swap Payment or Swap Termination Payment payable to the Swap Counterparty for that Distribution Date), weighted on the basis of the excess (if any) of the sum of the aggregate Stated Principal Balance of the Mortgage Loans in the related Loan Group as of the first day of the related Due Period (after giving effect to Principal Prepayments received during the Prepayment Period that ends during such Due Period) and the amount on deposit in the Pre-Funding Account in respect of that Loan Group as of the first day of such Due Period over the aggregate Certificate Principal Balance of the related Senior Certificates immediately prior to such Distribution Date, adjusted to an effective rate reflecting the accrual of interest on a 30/360 basis. Net Rate Carryover:With respect to any Class of Interest-Bearing Certificates and any Distribution Date, the sum of (A) the excess of (i) the amount of interest that such Class would otherwise have accrued for such Distribution Date had the Pass-Through Rate for such Class and the related Accrual Period not been determined based on the applicable Net Rate Cap, over (ii) the amount of interest accrued on such Class at the applicable Net Rate Cap for such Distribution Date and (B) the Net Rate Carryover for such Class for all previous Distribution Dates not previously paid pursuant to Section 4.04, together with interest thereon at the then-applicable Pass-Through Rate for such Class, without giving effect to the applicable Net Rate Cap. Net Swap Payment:With respect to any Distribution Date and payment by the Swap Contract Administrator to the Swap Counterparty, the excess, if any, of the “Fixed Amount” (as defined in the Swap Contract) with respect to such Distribution Date over the “Floating Amount” (as defined in the Swap Contract) with respect to such Distribution Date.With respect to any Distribution Date and payment by the Swap Counterparty to the Swap Contract Administrator, the excess, if any, of the “Floating Amount” (as defined in the Swap Contract) with respect to such Distribution Date over the “Fixed Amount” (as defined in the Swap Contract) with respect to such Distribution Date 36 NIM Insurer: Any insurer guarantying at the request of CHL certain payments under notes backed or secured by the Class C or Class P Certificates. Nonrecoverable Advance:Any portion of an Advance previously made or proposed to be made by the Master Servicer that, in the good faith judgment of the Master Servicer, will not or, in the case of a current delinquency, would not, be ultimately recoverable by the Master Servicer from the related Mortgagor, related Liquidation Proceeds or otherwise. Non-United States Person:A Person that is not a citizen or resident of the United States, a corporation, partnership, or other entity (treated as a corporation or a partnership for federal income tax purposes) created or organized in or under the laws of the United States, any state thereof or the District of Columbia, an estate whose income from sources without the United States is includible in gross income for United States federal income tax purposes regardless of its connection with the conduct of a trade or business within the United States, or a trust if a court within the United States is able to exercise primary supervision over the administration of the trust and one or more United States persons have authority to control all substantial decisions of the trustor. OC Floor:An amount equal to 0.50% of the sum of the aggregate Cut-off Date Principal Balance of the Initial Mortgage Loans and the Pre-Funded Amount. Officer’s Certificate: A certificate (i) in the case of the Depositor, signed by the Chairman of the Board, the Vice Chairman of the Board, the President, a Managing Director, a Vice President (however denominated), an Assistant Vice President, the Treasurer, the Secretary, or one of the Assistant Treasurers or Assistant Secretaries of the Depositor, (ii) in the case of the Master Servicer, signed by the President, an Executive Vice President, a Vice President, an Assistant Vice President, the Treasurer, or one of the Assistant Treasurers or Assistant Secretaries of Countrywide GP, Inc., its general partner, (iii) if provided for in this Agreement, signed by a Servicing Officer, as the case may be, and delivered to the Depositor and the Trustee, as the case may be, as required by this Agreement, or (iv) in the case of any other Person, signed by an authorized officer of such Person. One-Month LIBOR:With respect to any Accrual Period for the Adjustable Rate Certificates, the rate determined by the Trustee on the related Interest Determination Date on the basis of the rate for U.S. dollar deposits for one month as quoted on the Bloomberg Terminal on such Interest Determination Date; provided that the parties hereto acknowledge that One-Month LIBOR calculated for the first Accrual Period for the Adjustable Rate Certificates shall equal 5.32000% per annum.If such rate is not quoted on the Bloomberg Terminal (or if such service is no longer offered, such other service for displaying One-Month LIBOR or comparable rates as may be reasonably selected by the Trustee), One-Month LIBOR for the applicable Accrual Period for the Adjustable Rate Certificates will be the Reference Bank Rate.If no such quotations can be obtained by the Trustee and no Reference Bank Rate is available, One-Month LIBOR will be One-Month LIBOR applicable to the preceding Accrual Period for the Adjustable Rate Certificates. 37 Opinion of Counsel:A written opinion of counsel, who may be counsel for the Depositor or the Master Servicer, reasonably acceptable to each addressee of such opinion; provided that with respect to Section 6.04 or 10.01, or the interpretation or application of the REMIC Provisions, such counsel must (i) in fact be independent of the Depositor and the Master Servicer, (ii) not have any direct financial interest in the Depositor or the Master Servicer or in any affiliate of either and (iii) not be connected with the Depositor or the Master Servicer as an officer, employee, promoter, underwriter, trustee, partner, director or person performing similar functions. Optional Termination:The termination of the Trust Fund pursuant to clause (a) of the first sentence of Section 9.01. Optional Termination Date:The first Distribution Date on which the aggregate Stated Principal Balance of the Mortgage Loans is less than or equal to 10% of the sum of the aggregate Cut-off Date Principal Balance of the Initial Mortgage Loans and the Pre-Funded Amount. Original Value:The value of the property underlying a Mortgage Loan based, in the case of the purchase of the underlying Mortgaged Property, on the lower of an appraisal satisfactory to the Master Servicer or the sales price of such property or, in the case of a refinancing, on an appraisal satisfactory to the Master Servicer. OTS:The Office of Thrift Supervision. Outstanding:With respect to the Certificates as of any date of determination, all Certificates theretofore executed and authenticated under this Agreement except: (i)Certificates theretofore canceled by the Trustee or delivered to the Trustee for cancellation; and (ii)Certificates in exchange for which or in lieu of which other Certificates have been executed and delivered by the Trustee pursuant to this Agreement. Outstanding Mortgage Loan:As of any Distribution Date, a Mortgage Loan with a Stated Principal Balance greater than zero that was not the subject of a Principal Prepayment in full, and that did not become a Liquidated Mortgage Loan, prior to the end of the related Prepayment Period. Overcollateralization Deficiency Amount:With respect to any Distribution Date, the amount, if any, by which the Overcollateralization Target Amount exceeds the Overcollateralized Amount on such Distribution Date (after giving effect to distribution of the Principal Distribution Amount (other than the portion thereof consisting of the Extra Principal Distribution Amount) on such Distribution Date). 38 Overcollateralization Reduction Amount: With respect to any Distribution Date, an amount equal to the lesser of (i) the Excess Overcollateralization Amount for such Distribution Date and (ii) the aggregate Principal Remittance Amount for Loan Group 1 and Loan Group 2 for such Distribution Date. Overcollateralization Target Amount:With respect to any Distribution Date (a) prior to the Stepdown Date, an amount equal to 1.50% of the sum of the aggregate Cut-off Date Principal Balance of the Initial Mortgage Loans and the Pre-Funded Amount and (b) on or after the Stepdown Date, the greater of (i) an amount equal to 3.00% of the aggregate Stated Principal Balance of the Mortgage Loans for the current Distribution Date and (ii) the OC Floor; provided, however, that if a Trigger Event is in effect on any Distribution Date, the Overcollateralization Target Amount will be the Overcollateralization Target Amount as in effect for the prior Distribution Date. Overcollateralized Amount:With respect to any Distribution Date, the amount, if any, by which (x) the sum of the aggregate Stated Principal Balance of the Mortgage Loans for such Distribution Date and any amount on deposit in the Pre-Funding Account exceeds (y) the aggregate Certificate Principal Balance of the Interest-Bearing Certificates as of such Distribution Date (after giving effect to distribution of the Principal Remittance Amounts to be made on such Distribution Date and, in the case of the Distribution Date immediately following the end of the Funding Period, any amounts to be released from the Pre-Funding Account). Ownership Interest:As to any Certificate, any ownership interest in such Certificate including any interest in such Certificate as the Holder thereof and any other interest therein, whether direct or indirect, legal or beneficial. Park Monaco:Park Monaco Inc., a Delaware corporation, and its successors and assigns. Park Monaco Mortgage Loans:The Mortgage Loans identified as such on the Mortgage Loan Schedule for which Park Monaco is the applicable Seller. Park Sienna:Park Sienna LLC, a Delaware limited liability company, and its successors and assigns. Park Sienna Mortgage Loans:The Mortgage Loans identified as such on the Mortgage Loan Schedule for which Park Sienna is the applicable Seller. Pass-Through Margin:With respect to any Accrual Period and Class of Adjustable Rate Certificates, the per annum rate indicated in the following table: 39 Class Pass- Through Margin (1) Pass- Through Margin (2) Class 1-A-1 0.180% 0.360% Class 1-A-2 0.280% 0.560% Class 2-A-1 0.050% 0.100% Class 2-A-2 0.120% 0.240% Class 2-A-3 0.180% 0.360% Class 2-A-4 0.250% 0.500% Class 1-M-1 0.260% 0.390% Class 2-M-1 0.260% 0.390% Class 1-M-2 0.270% 0.405% Class 2-M-2 0.270% 0.405% Class 1-M-3 0.290% 0.435% Class 2-M-3 0.290% 0.435% Class M-4 0.380% 0.570% Class M-5 0.500% 0.750% Class M-6 0.800% 1.200% Class M-7 1.550% 2.325% Class M-8 2.500% 3.750% Class M-9 2.500% 3.750% (1) For any Accrual Period relating to any Distribution Date occurring on or prior to the Optional Termination Date. (2) For any Accrual Period relating to any Distribution Date occurring after the Optional Termination Date. Pass-Through Rate:With respect to any Accrual Period and the Fixed Rate Certificates, the lesser of (x) 7.000% per annum and (y) the applicable Net Rate Cap for such Class and the related Distribution Date.With respect to any Accrual Period and each Class of Adjustable Rate Certificates the lesser of (x) One-Month LIBOR for such Accrual Period plus the Pass-Through Margin for such Class and Accrual Period and (y) the applicable Net Rate Cap for such Class and the related Distribution Date. Percentage Interest:With respect to any Interest-Bearing Certificate, a fraction, expressed as a percentage, the numerator of which is the Certificate Principal Balance represented by such Certificate and the denominator of which is the aggregate Certificate Principal Balance of the related Class.With respect to the Class C, Class P and Class A-R Certificates, the portion of the Class evidenced thereby, expressed as a percentage, as stated on the face of such Certificate. 40 Performance Certification:As defined in Section 11.05. Permitted Investments:At any time, any one or more of the following obligations and securities, each of which shall (i) have no stated maturity or (ii) mature no later than 60 days after acquisition: (i)obligations of the United States or any agency thereof, provided such obligations are backed by the full faith and credit of the United States; (ii)general obligations of or obligations guaranteed by any state of the United States or the District of Columbia receiving the highest long-term debt rating of each Rating Agency, or such lower rating as each Rating Agency has confirmed in writing is sufficient for the ratings originally assigned to the Certificates by such Rating Agency; (iii)commercial or finance company paper which is then receiving the highest commercial or finance company paper rating of each Rating Agency, or such lower rating as each Rating Agency has confirmed in writing is sufficient for the ratings originally assigned to the Certificates by such Rating Agency; (iv)certificates of deposit, demand or time deposits, or bankers’ acceptances issued by any depository institution or trust company incorporated under the laws of the United States or of any state thereof and subject to supervision and examination by federal and/or state banking authorities, provided that the commercial paper and/or long term unsecured debt obligations of such depository institution or trust company (or in the case of the principal depository institution in a holding company system, the commercial paper or long-term unsecured debt obligations of such holding company, but only if Moody’s is not a Rating Agency) are then rated one of the two highest long-term and the highest short-term ratings of each such Rating Agency for such securities, or such lower ratings as each Rating Agency has confirmed in writing is sufficient for the ratings originally assigned to the Certificates by such Rating Agency; (v)repurchase obligations with respect to any security described in clauses (i) and (ii) above, in either case entered into with a depository institution or trust company (acting as principal) described in clause (iv) above; (vi)securities (other than stripped bonds, stripped coupons or instruments sold at a purchase price in excess of 115% of the face amount thereof) bearing interest or sold at a discount issued by any corporation incorporated under the laws of the United States or any state thereof which, at the time of such investment, have one of the two highest long term ratings of each Rating Agency (except (x) if the Rating Agency is Moody’s, such rating shall be the highest commercial paper rating of S&P for any such securities) and (y), or such lower rating as each Rating Agency has confirmed in writing is sufficient for the ratings originally assigned to the Certificates by such Rating Agency; 41 (vii)interests in any money market fund which at the date of acquisition of the interests in such fund and throughout the time such interests are held in such fund has the highest applicable long term rating by each Rating Agency or such lower rating as each Rating Agency has confirmed in writing is sufficient for the ratings originally assigned to the Certificates by such Rating Agency; (viii)short term investment funds sponsored by any trust company or national banking association incorporated under the laws of the United States or any state thereof which on the date of acquisition has been rated by each Rating Agency in their respective highest applicable rating category or such lower rating as each Rating Agency has confirmed in writing is sufficient for the ratings originally assigned to the Certificates by such Rating Agency; and (ix)such other relatively risk free investments having a specified stated maturity and bearing interest or sold at a discount acceptable to each Rating Agency as will not result in the downgrading or withdrawal of the rating then assigned to the Certificates by any Rating Agency, as evidenced by a signed writing delivered by each Rating Agency, and reasonably acceptable to the NIM Insurer, as evidenced by a signed writing delivered by the NIM Insurer; provided, that no such instrument shall be a Permitted Investment if such instrument (i) evidences the right to receive interest only payments with respect to the obligations underlying such instrument, (ii) is purchased at a premium or (iii) is purchased at a deep discount; provided further that no such instrument shall be a Permitted Investment (A) if such instrument evidences principal and interest payments derived from obligations underlying such instrument and the interest payments with respect to such instrument provide a yield to maturity of greater than 120% of the yield to maturity at par of such underlying obligations, or (B) if it may be redeemed at a price below the purchase price (the foregoing clause (B) not to apply to investments in units of money market funds pursuant to clause (vii) above); provided further that no amount beneficially owned by any REMIC (including, without limitation, any amounts collected by the Master Servicer but not yet deposited in the Certificate Account) may be invested in investments (other than money market funds) treated as equity interests for Federal income tax purposes, unless the Master Servicer shall receive an Opinion of Counsel, at the expense of Master Servicer, to the effect that such investment will not adversely affect the status of any such REMIC as a REMIC under the Code or result in imposition of a tax on any such REMIC.Permitted Investments that are subject to prepayment or call may not be purchased at a price in excess of par. Permitted Transferee:Any Person other than (i) the United States, any State or political subdivision thereof, or any agency or instrumentality of any of the foregoing, (ii) a foreign government, International Organization or any agency or instrumentality of either of the foregoing, (iii) an organization (except certain farmers’ cooperatives described in section 521 of the Code) that is exempt from tax imposed by Chapter 1 of the Code (including the tax imposed by section 511 of the Code on unrelated business taxable income) on any excess inclusions (as defined in section 860E(c)(1) of the Code) with respect to any Class A-R Certificate, (iv) rural electric and telephone cooperatives described in section 1381(a)(2)(C) of the Code, (v) an “electing large partnership” as defined in section 775 of the Code, (vi) a Person that is not a citizen or resident of the United States, a corporation, partnership, or other entity (treated as a corporation or a partnership for federal income tax purposes) created or organized in or under the laws of the United States, any state thereof or the District of Columbia, or an estate whose income from sources without the United States is includible in gross income for United States federal income tax purposes regardless of its connection with the conduct of a trade or business within the United States, or a trust if a court within the United States is able to exercise primary supervision over the administration of the trust and one or more United States Persons have authority to control all substantial decisions of the trustor unless such Person has furnished the transferor and the Trustee with a duly completed Internal Revenue Service Form W-8ECI, and (vii) any other Person so designated by the Trustee based upon an Opinion of Counsel that the Transfer of an Ownership Interest in a Class A-R Certificate to such Person may cause any REMIC formed hereunder to fail to qualify as a REMIC at any time that any Certificates are Outstanding.The terms “United States,” “State” and “International Organization” shall have the meanings set forth in section 7701 of the Code or successor provisions.A corporation will not be treated as an instrumentality of the United States or of any State or political subdivision thereof for these purposes if all of its activities are subject to tax and, with the exception of the Federal Home Loan Mortgage Corporation, a majority of its board of directors is not selected by such government unit. 42 Person:Any individual, corporation, partnership, limited liability company, joint venture, association, joint-stock company, trust, unincorporated organization or government, or any agency or political subdivision thereof. Plan:An “employee benefit plan” as defined in section 3(3) of ERISA that is subject to Title I of ERISA, a “plan” as defined in section 4975 of the Code that is subject to section 4975 of the Code, or any Person investing on behalf of or with plan assets (as defined in 29 CFR §2510.3-101 or otherwise under ERISA) of such an employee benefit plan or plan. Pool Tax Cap:As defined in the Preliminary Statement. Pool Stated Principal Balance:The aggregate of the Stated Principal Balances of the Mortgage Loans which were Outstanding Mortgage Loans. Pre-Funded Amount:The amount deposited in the Pre-Funding Account on the Closing Date, which shall equal $409.93. Pre-Funding Account:The separate Eligible Account created and maintained by the Trustee pursuant to Section 3.05 in the name of the Trustee for the benefit of the Certificateholders and designated “The Bank of New York, in trust for registered holders of CWABS, Inc., Asset-Backed Certificates, Series 2007-10.”Funds in the Pre-Funding Account shall be held in trust for the Certificateholders for the uses and purposes set forth in this Agreement and shall not be a part of any REMIC created hereunder, provided, however, that any investment income earned from Permitted Investments made with funds in the Pre-Funding Account will be for the account of CHL. Prepayment Assumption:The applicable rate of prepayment, as described in the Prospectus Supplement relating to the Certificates. 43 Prepayment Charge:With respect to any Mortgage Loan, the charges or premiums, if any, due in connection with a full or partial prepayment of such Mortgage Loan within the related Prepayment Charge Period in accordance with the terms thereof (other than any Master Servicer Prepayment Charge Payment Amount). Prepayment Charge Period:With respect to any Mortgage Loan, the period of time during which a Prepayment Charge may be imposed. Prepayment Interest Excess:With respect to any Distribution Date, for each Mortgage Loan that was the subject of a Principal Prepayment during the period from the related Due Date to the end of the related Prepayment Period, any payment of interest received in connection therewith (net of any applicable Servicing Fee) representing interest accrued for any portion of such month of receipt. Prepayment Interest Shortfall:With respect to any Distribution Date, for each Mortgage Loan that was the subject of a partial Principal Prepayment or a Principal Prepayment in full during the period from the beginning of the related Prepayment Period to the Due Date in such Prepayment Period (other than a Principal Prepayment in full resulting from the purchase of a Mortgage Loan pursuant to Section 2.02, 2.03, 2.04, 3.12 or 9.01 hereof) and for each Mortgage Loan that became a Liquidated Mortgage Loan during the related Due Period, the amount, if any, by which (i) one month’s interest at the applicable Net Mortgage Rate on the Stated Principal Balance of such Mortgage Loan immediately prior to such prepayment (or liquidation) or in the case of a partial Principal Prepayment on the amount of such prepayment (or Liquidation Proceeds) exceeds (ii) the amount of interest paid or collected in connection with such Principal Prepayment or such Liquidation Proceeds. Prepayment Period:As to any Distribution Date and related Due Date, the period beginning with the opening of business on the sixteenth day of the calendar month preceding the month in which such Distribution Date occurs (or, with respect to the first Distribution Date, the period beginning with the opening of business on June 2, 2007) and ending on the close of business on the fifteenth day of the month in which such Distribution Date occurs. Prime Rate: The prime commercial lending rate of The Bank of New York, as publicly announced to be in effect from time to time.The Prime Rate shall be adjusted automatically, without notice, on the effective date of any change in such prime commercial lending rate.The Prime Rate is not necessarily The Bank of New York’s lowest rate of interest. Principal Distribution Amount:With respect to each Distribution Date and a Loan Group, the sum of (i) the Principal Remittance Amount for such Loan Group for such Distribution Date less any portion of such amount used to cover any payment due to the Swap Counterparty with respect to such Distribution Date pursuant to Section 4.09, (ii) the Extra Principal Distribution Amount for such Loan Group for such Distribution Date, and (iii) with respect to the Distribution Date immediately following the end of the Funding Period, the amount, if any, remaining in the Pre-Funding Account at the end of the Funding Period (net of any investment income therefrom) allocable to such Loan Group, minus (iv) (a) the amount of any Group 1 Overcollateralization Reduction Amount, in the case of Loan Group 1 and (b) the amount of any Group 2 Overcollateralization Reduction Amount, in the case of Loan Group 2. 44 Principal Prepayment:Any Mortgagor payment or other recovery of (or proceeds with respect to) principal on a Mortgage Loan (including loans purchased or repurchased under Sections 2.02, 2.03, 2.04, 3.12 and 9.01 hereof) that is received in advance of its scheduled Due Date to the extent it is not accompanied by an amount as to interest representing scheduled interest due on any date or dates in any month or months subsequent to the month of prepayment.Partial Principal Prepayments shall be applied by the Master Servicer in accordance with the terms of the related Mortgage Note. Principal Remittance Amount:With respect to the Mortgage Loans in each Loan Groupand any Distribution Date, (a) the sum, without duplication, of: (i) the scheduled principal collected with respect to the Mortgage Loans during the related Due Period or advanced with respect to such Distribution Date, (ii) Principal Prepayments collected in the related Prepayment Period, with respect to the Mortgage Loans, (iii) the Stated Principal Balance of each Mortgage Loan that was repurchased by a Seller or purchased by the Master Servicer with respect to such Distribution Date, (iv) the amount, if any, by which the aggregate unpaid principal balance of any Replacement Mortgage Loans delivered by the Sellers in connection with a substitution of a Mortgage Loan is less than the aggregate unpaid principal balance of any Deleted Mortgage Loans and (v) all Liquidation Proceeds (to the extent such Liquidation Proceeds related to principal) and Subsequent Recoveries collected during the related Due Period; less (b) all Advances relating to principal and certain expenses reimbursable pursuant to Section 6.03 and reimbursed during the related Due Period, in each case with respect to such Loan Group. Principal Reserve Fund:The separate Eligible Account created and initially maintained by the Trustee pursuant to Section 3.08 in the name of the Trustee for the benefit of the Certificateholders and designated “The Bank of New York in trust for registered Holders of CWABS, Inc., Asset-Backed Certificates, Series 2007-10”.Funds in the Principal Reserve Fund shall be held in trust for the Certificateholders for the uses and purposes set forth in this Agreement. Private Certificates:The Class B, Class C and Class P Certificates. Prospectus:The prospectus dated April 26, 2007, relating to asset-backed securities to be sold by the Depositor. Prospectus Supplement:The prospectus supplement dated June 28, 2007, relating to the public offering of the certain Classes of Certificates offered thereby. PTCE 95-60:As defined in Section 5.02(b). PUD:A Planned Unit Development. Purchase Price:With respect to any Mortgage Loan (x) required to be (1) repurchased by a Seller or purchased by the Master Servicer, as applicable, pursuant to Section 2.02, 2.03 or 3.12 hereof or (2) repurchased by the Depositor pursuant to Section 2.04 hereof, or (y) that the Master Servicer has a right to purchase pursuant to Section 3.12 hereof, an amount equal to the sum of (i) 100% of the unpaid principal balance (or, if such purchase is effected by the Master Servicer, the Stated Principal Balance) of the Mortgage Loan as of the date of such purchase, (ii) accrued interest thereon at the applicable Mortgage Rate (or, if such purchase is effected by the Master Servicer, at the Net Mortgage Rate) from (a) the date through which interest was last paid by the Mortgagor (or, if such purchase is effected by the Master Servicer, the date through which interest was last advanced and not reimbursed by the Master Servicer) to (b) the Due Date in the month in which the Purchase Price is to be distributed to Certificateholders and (iii) any costs, expenses and damages incurred by the Trust Fund resulting from any violation of any predatory or abusive lending law in connection with such Mortgage Loan. 45 Qualified Bidder:With respect to any auction pursuant to Section 9.04, any institution that is a regular purchaser and/or seller in the secondary market of residential mortgage loans as determined by the Trustee (or any advisor on its behalf), in its sole discretion, and any holder of an interest in the Class C Certificates; provided, however, that neither CHL nor any of its affiliates shall constitute a Qualified Bidder. Qualified Institutional Buyer or QIB:A “qualified institutional buyer” within the meaning of Rule 144A. Rating Agency:Each of Moody’s and S&P.If any such organization or its successor is no longer in existence, “Rating Agency” shall be a nationally recognized statistical rating organization, or other comparable Person, identified as a “Rating Agency” in the Underwriter’s Exemption and designated by the Depositor, notice of which designation shall be given to the Trustee.References herein to a given rating category of a Rating Agency shall mean such rating category without giving effect to any modifiers.In addition, defined terms and provisions in this Agreement referring to a specific nationally recognized statistical rating organization by name or a defined term for that name shall be of no force or effect if such organization is not designated as a “Rating Agency” in the third preceding sentence. Realized Loss:With respect to each Liquidated Mortgage Loan, an amount (not less than zero or more than the Stated Principal Balance of the Mortgage Loan) as of the date of such liquidation, equal to (i) the Stated Principal Balance of such Liquidated Mortgage Loan as of the date of such liquidation, minus (ii) the Liquidation Proceeds, if any, received in connection with such liquidation during the month in which such liquidation occurs, to the extent applied as recoveries of principal of the Liquidated Mortgage Loan.With respect to each Mortgage Loan that has become the subject of a Deficient Valuation, (i) if the value of the related Mortgaged Property was reduced below the principal balance of the related Mortgage Note, the amount by which the value of the Mortgaged Property was reduced below the principal balance of the related Mortgage Note, and (ii) if the principal amount due under the related Mortgage Note has been reduced, the difference between the principal balance of the Mortgage Loan outstanding immediately prior to such Deficient Valuation and the principal balance of the Mortgage Loan as reduced by the Deficient Valuation. Record Date:With respect to any Distribution Date and the Adjustable Rate Certificates, the Business Day immediately preceding such Distribution Date, or if any such Certificates are no longer Book-Entry Certificates, the Record Date with respect to such Certificates shall be the last Business Day of the month preceding the month of such Distribution Date.With respect to any Distribution Date and the Fixed Rate Certificates and the Class A-R, Class C and Class P Certificates, the last Business Day of the month preceding the month of such Distribution Date. 46 Reference Bank Rate:With respect to any Accrual Period, the arithmetic mean (rounded upwards, if necessary, to the nearest whole multiple of 0.03125%) of the offered rates for United States dollar deposits for one month that are quoted by the Reference Banks as of 11:00 a.m., New York City time, on the related Interest Determination Date to prime banks in the London interbank market for a period of one month in amounts approximately equal to the outstanding aggregate Certificate Principal Balance of the Adjustable Rate Certificates on such Interest Determination Date, provided that at least two such Reference Banks provide such rate.If fewer than two offered rates appear, the Reference Bank Rate will be the arithmetic mean(rounded upwards, if necessary, to the nearest whole multiple of 0.03125%) of the rates quoted by one or more major banks in New York City, selected by the Trustee, as of 11:00 a.m., New York City time, on such date for loans in U.S. dollars to leading European banks for a period of one month in amounts approximately equal to the aggregate Certificate Principal Balance of the Adjustable Rate Certificates on such Interest Determination Date. Reference Banks:Barclays Bank PLC, Deutsche Bank and NatWest, N.A., provided that if any of the foregoing banks are not suitable to serve as a Reference Bank, then any leading banks selected by the Trustee which are engaged in transactions in Eurodollar deposits in the international Eurocurrency market (i) with an established place of business in London, England, (ii) not controlling, under the control of or under common control with the Depositor, CHL or the Master Servicer and (iii) which have been designated as such by the Trustee. Refinancing Mortgage Loan:Any Mortgage Loan originated in connection with the refinancing of an existing mortgage loan. Regular Certificate:Any Certificate other than the Class A-R Certificates. Regulation AB:Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and subject to such clarification and interpretation as have been provided by the Commission in the adopting release (Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff of the Commission, or as may be provided by the Commission or its staff from time to time and publicly available. Relief Act:The Servicemembers Civil Relief Act. REMIC Provisions:Provisions of the federal income tax law relating to real estate mortgage investment conduits which appear at section 860A through 860G of Subchapter M of Chapter 1 of the Code, and related provisions, and regulations and rulings promulgated thereunder, as the foregoing may be in effect from time to time. Remittance Report:A report prepared by the Master Servicer and delivered to the Trustee and the NIM Insurer in accordance with Section 4.04. 47 REO Property:A Mortgaged Property acquired by the Master Servicer through foreclosure or deed-in-lieu of foreclosure in connection with a defaulted Mortgage Loan. Replacement Mortgage Loan:A Mortgage Loan substituted by a Seller for a Deleted Mortgage Loan which must, on the date of such substitution, as confirmed in a Request for File Release, (i) have a Stated Principal Balance, after deduction of the principal portion of the Scheduled Payment due in the month of substitution, not in excess of, and not less than 90% of the Stated Principal Balance of the Deleted Mortgage Loan; (ii) with respect to any Fixed Rate Mortgage Loan, have a Mortgage Rate not less than or no more than 1% per annum higher than the Mortgage Rate of the Deleted Mortgage Loan and, with respect to any Adjustable Rate Mortgage Loan:(a) have a Maximum Mortgage Rate no more than 1% per annum higher or lower than the Maximum Mortgage Rate of the Deleted Mortgage Loan; (b) have a Minimum Mortgage Rate no more than 1% per annum higher or lower than the Minimum Mortgage Rate of the Deleted Mortgage Loan; (c) have the same Index and intervals between Adjustment Dates as that of the Deleted Mortgage Loan; (d) have a Gross Margin not more than 1% per annum higher or lower than that of the Deleted Mortgage Loan; and (e) have an Initial Periodic Rate Cap and a Subsequent Periodic Rate Cap each not more than 1% lower than that of the Deleted Mortgage Loan; (iii) have the same or higher credit quality characteristics than that of the Deleted Mortgage Loan; (iv) be accruing interest at a rate not more than 1% per annum higher or lower than that of the Deleted Mortgage Loan; (v) have a Loan-to-Value Ratio no higher than that of the Deleted Mortgage Loan; (vi) have a remaining term to maturity not greater than (and not more than one year less than) that of the Deleted Mortgage Loan; (vii) not permit conversion of the Mortgage Rate from a fixed rate to a variable rate or vice versa; (viii) provide for a Prepayment Charge on terms substantially similar to those of the Prepayment Charge, if any, of the Deleted Mortgage Loan; (ix) have the same occupancy type and lien priority as the Deleted Mortgage Loan; (x) be covered by the Mortgage Insurance Policy if the Deleted Mortgage Loan was covered by the Mortgage Insurance Policy and (xi) comply with each representation and warranty set forth in Section 2.03 as of the date of substitution; provided, however, that notwithstanding the foregoing, to the extent that compliance with clause (xi) of this definition would cause a proposed Replacement Mortgage Loan to fail to comply with one or more of clauses (i), (ii), (iv), (viii) and/or (ix) of this definition, then such proposed Replacement Mortgage Loan must comply with clause (xi) and need not comply with one or more of clauses (i), (ii), (iv), (viii) and/or (ix), to the extent, and only to the extent, necessary to assure that the Replacement Mortgage Loan otherwise complies with clause (xi). Reportable Event:Any event required to be reported on Form 8-K, and in any event, the following: (a)entry into a definitive agreement related to the Trust Fund, the Certificates or the Mortgage Loans, or an amendment to a Transaction Document, even if the Depositor is not a party to such agreement (e.g., a servicing agreement with a servicer contemplated by Item 1108(a)(3) of Regulation AB); (b)termination of a Transaction Document (other than by expiration of the agreement on its stated termination date or as a result of all parties completing their obligations under such agreement), even if the Depositor is not a party to such agreement (e.g., a servicing agreement with a servicer contemplated by Item 1108(a)(3) of Regulation AB); 48 (c)with respect to the Master Servicer only, if the Master Servicer becomes aware of any bankruptcy or receivership with respect to CHL, the Depositor, the Master Servicer, any Subservicer, the Trustee, the Swap Counterparty, any enhancement or support provider contemplated by Items 1114(b) or 1115 of Regulation AB, or any other material party contemplated by Item 1101(d)(1) of Regulation AB; (d)with respect to the Trustee, the Master Servicer and the Depositor only, the occurrence of an early amortization, performance trigger or other event, including an Event of Default under this Agreement; (e)any amendment to this Agreement; (f)the resignation, removal, replacement, substitution of the Master Servicer, any Subservicer, the Trustee or any co-trustee; (g)with respect to the Master Servicer only, if the Master Servicer becomes aware that (i) any material enhancement or support specified in Item 1114(a)(1) through (3) of Regulation AB or Item 1115 of Regulation AB that was previously applicable regarding one or more classes of the Certificates has terminated other than by expiration of the contract on its stated termination date or as a result of all parties completing their obligations under such agreement; (ii) any material enhancement specified in Item 1114(a)(1) through (3) of Regulation AB or Item 1115 of Regulation AB has been added with respect to one or more classes of the Certificates; or (iii) any existing material enhancement or support specified in Item 1114(a)(1) through (3) of Regulation AB or Item 1115 of Regulation AB with respect to one or more classes of the Certificates has been materially amended or modified; and (h)with respect to the Trustee, the Master Servicer and the Depositor only, a required distribution to Holders of the Certificates is not made as of the required Distribution Date under this Agreement. Reporting Subcontractor:With respect to the Master Servicer or the Trustee, any Subcontractor determined by such Person pursuant to Section 11.08(b) to be “participating in the servicing function” within the meaning of Item 1122 of Regulation AB.References to a Reporting Subcontractor shall refer only to the Subcontractor of such Person and shall not refer to Subcontractors generally. Representing Party:As defined in Section 2.03(e). Request for Document Release:A Request for Document Release submitted by the Master Servicer to the Co-Trustee, substantially in the form of Exhibit M. Request for File Release:A Request for File Release submitted by the Master Servicer to the Co-Trustee, substantially in the form of Exhibit N. Required Carryover Reserve Fund Deposit:With respect to any Distribution Date, an amount equal to the excess of (i) $1,000 over (ii) the amount of funds on deposit in the Carryover Reserve Fund after all other deposits and withdrawals from such account on such Distribution Date. 49 Required Insurance Policy:With respect to any Mortgage Loan, any insurance policy that is required to be maintained from time to time under this Agreement, including the Mortgage Insurance Policy with respect to a Covered Mortgage Loan. Responsible Officer:When used with respect to the Trustee, any Vice President, any Assistant Vice President, the Secretary, any Assistant Secretary, any Trust Officer or any other officer of the Trustee customarily performing functions similar to those performed by any of the above designated officers and also to whom, with respect to a particular matter, such matter is referred because of such officer’s knowledge of and familiarity with the particular subject. Rolling Sixty-Day Delinquency Rate:With respect to any Distribution Date on or after the Stepdown Date and any Loan Group or Loan Groups, the average of the Sixty-Day Delinquency Rates for such Loan Group or Loan Groups and such Distribution Date and the two immediately preceding Distribution Dates. Rule 144A:Rule 144A under the Securities Act. Rule 144A Letter:As defined in Section 5.02(b). S&P:Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies, Inc. and its successors. Sarbanes-Oxley Certification:As defined in Section 11.05. Scheduled Payment:With respect to any Mortgage Loan, the scheduled monthly payment of principal and/or interest due on any Due Date on such Mortgage Loan which is payable by the related Mortgagor from time to time under the related Mortgage Note, determined: (a) after giving effect to (i) any Deficient Valuation and/or Debt Service Reduction with respect to such Mortgage Loan and (ii) any reduction in the amount of interest collectible from the related Mortgagor pursuant to the Relief Act or any similar state or local law; (b) without giving effect to any extension granted or agreed to by the Master Servicer pursuant to Section 3.05(a); and (c) on the assumption that all other amounts, if any, due under such Mortgage Loan are paid when due. Securities Act:The Securities Act of 1933, as amended. Seller Interest Shortfall Payment:With respect to any Initial Mortgage Loan that does not have a first payment date on or before the Due Date in the month of the first Distribution Date or any Subsequent Mortgage Loan that does not have a first payment date on or before the Due Date in the month immediately following the related Subsequent Transfer Date, an amount equal to one month’s interest at the related Adjusted Mortgage Rate on the Cut-off Date Principal Balance of that Mortgage Loan. Sellers:CHL, in its capacity as seller of the CHL Mortgage Loans to the Depositor, Park Monaco, in its capacity as seller of the Park Monaco Mortgage Loans to the Depositor and Park Sienna, in its capacity as seller of the Park Sienna Mortgage Loans to the Depositor. 50 Senior Certificates:The Class A and Class A-R Certificates. Senior Enhancement Percentage:With respect to a Distribution Date on or after the Stepdown Date, the fraction (expressed as a percentage) (1) the numerator of which is the excess of (a) the aggregate Stated Principal Balance of the Mortgage Loans for the preceding Distribution Date over (b) (i) before the Certificate Principal Balances of the Senior Certificates have been reduced to zero, the sum of the Certificate Principal Balances of the Senior Certificates, or (ii) after the Certificate Principal Balances of the Senior Certificates have been reduced to zero, the Certificate Principal Balance of the most senior Class of Subordinate Certificates outstanding, as of the related Master Servicer Advance Date, and (2) the denominator of which is the aggregate Stated Principal Balance of the Mortgage Loans for the preceding Distribution Date. Servicing Advances:All customary, reasonable and necessary “out of pocket” costs and expenses incurred in the performance by the Master Servicer of its servicing obligations hereunder, including, but not limited to, the cost of (i) the preservation, restoration and protection of a Mortgaged Property, (ii) any enforcement or judicial proceedings, including foreclosures, (iii) the management and liquidation of any REO Property and (iv) compliance with the obligations under Section 3.10. Servicing Criteria:The “servicing criteria” set forth in Item 1122(d) of Regulation AB. Servicing Fee:As to each Mortgage Loan and any Distribution Date, an amount equal to one month’s interest at the related Servicing Fee Rate on the Stated Principal Balance of such Mortgage Loan for the preceding Distribution Date or, in the event of any payment of interest that accompanies a Principal Prepayment in full made by the Mortgagor, interest at the related Servicing Fee Rate on the Stated Principal Balance of such Mortgage Loan for the period covered by such payment of interest. Servicing Fee Rate:With respect to each Mortgage Loan, the per annum rate set forth on the Mortgage Loan Schedule for such Mortgage Loan. Servicing Officer:Any officer of the Master Servicer involved in, or responsible for, the administration and servicing of the Mortgage Loans whose name and facsimile signature appear on a list of servicing officers furnished to the Trustee by the Master Servicer on the Closing Date pursuant to this Agreement, as such list may from time to time be amended. Sixty-Day Delinquency Rate:With respect to any Distribution Date on or after the Stepdown Date, a fraction, expressed as a percentage, the numerator of which is the aggregate Stated Principal Balance for such Distribution Date of all Mortgage Loans 60 or more days delinquent as of the close of business on the last day of the calendar month preceding such Distribution Date (including Mortgage Loans in foreclosure, bankruptcy and REO Properties) and the denominator of which is the aggregate Stated Principal Balance for such Distribution Date of all Mortgage Loans. Stated Principal Balance:With respect to any Mortgage Loan or related REO Property (i) as of the Cut-off Date, the unpaid principal balance of the Mortgage Loan as of such date (before any adjustment to the amortization schedule for any moratorium or similar waiver or grace period), after giving effect to any partial prepayments or Liquidation Proceeds received prior to such date and to the payment of principal due on or prior to such date and irrespective any delinquency in payment by the related Mortgagor, and (ii) as of any other Distribution Date, the Stated Principal Balance of the Mortgage Loan as of its Cut-off Date, minus the sum of (a) the principal portion of the Scheduled Payments (x) due with respect to such Mortgage Loan during each Due Period ending prior to such Distribution Date and (y) that were received by the Master Servicer as of the close of business on the Determination Date related to such Distribution Date or with respect to which Advances were made as of the Master Servicer Advance Date related to such Distribution Date, (b) all Principal Prepayments with respect to such Mortgage Loan received by the Master Servicer during each Prepayment Period ending prior to such Distribution Date, (c) all Liquidation Proceeds collected with respect to such Mortgage Loan during each Due Period ending prior to such Distribution Date, to the extent applied by the Master Servicer as recoveries of principal in accordance with Section 3.12 and (d) any Realized Loss previously incurred in connection with a Deficient Valuation.The Stated Principal Balance of any Mortgage Loan that becomes a Liquidated Mortgage Loan will be zero on each date following the Due Period in which such Mortgage Loan becomes a Liquidated Mortgage Loan.References herein to the Stated Principal Balance of the Mortgage Loans at any time shall mean the aggregate Stated Principal Balance of all Mortgage Loans in the Trust Fund as of such time, and references herein to the Stated Principal Balance of a Loan Group at any time shall mean the aggregate Stated Principal Balance of all Mortgage Loans in such Loan Group at such time. 51 Stepdown Date:The earlier to occur of (a) the Distribution Date following the Distribution Date on which the aggregate Certificate Principal Balance of the Senior Certificates is reduced to zero, and (b) the later to occur of (x) the Distribution Date in July 2010 and (y) the first Distribution Date on which the aggregate Certificate Principal Balance of the Senior Certificates (after calculating anticipated distributions on such Distribution Date) is less than or equal to 61.70% of the aggregate Stated Principal Balance of the Mortgage Loans for such Distribution Date. 52 Stepdown Target Subordination Percentage:For each Class of Subordinate Certificates, the respective percentage indicated in the following table: Stepdown Target Subordination Percentage Class M-1 27.90% Class M-2 20.50% Class M-3 17.40% Class M-4 14.70% Class M-5 12.30% Class M-6 10.60% Class M-7 8.50% Class M-8 7.10% Class M-9 5.30% Class B 3.00% For the purposes of the definition of “Stepdown Target Subordination Percentage”, (i) the Class 1-M-1 and Class 2-M-1 Certificates will be treated as a single Class of Certificates having a Certificate Principal Balance equal to the aggregate Certificate Principal Balance of the Class 1-M-1 and Class 2-M-1 Certificates, (ii) the Class 1-M-2 and Class 2-M-2 Certificates will be treated as a single Class of Certificates having a Certificate Principal Balance equal to the aggregate Certificate Principal Balance of the Class 1-M-2 and Class 2-M-2 Certificates, and (iii) the Class 1-M-3 and Class 2-M-3 Certificates will be treated as a single Class of Certificates having a Certificate Principal Balance equal to the aggregate Certificate Principal Balance of the Class 1-M-3 and Class 2-M-3 Certificates. Strip REMIC:As defined in the Preliminary Statement. Strip REMIC Cap:As defined in the Preliminary Statement. Subcontractor:Any vendor, subcontractor or other Person that is not responsible for the overall servicing (as “servicing” is commonly understood by participants in the mortgage-backed securities market) of Mortgage Loans but performs one or more discrete functions identified in Item 1122(d) of Regulation AB with respect to the Mortgage Loans under the direction or authority of the Master Servicer or a Subservicer or the Trustee, as the case may be. Subordinate Certificates:The Class 1-M-1, Class 2-M-1, Class 1-M-2, Class 2-M-2, Class 1-M-3, Class 2-M-3, Class M-4, Class M-5, Class M-6, Class M-7, Class M-8, Class M-9 and Class B Certificates. Subordinate Class Principal Distribution Amount:With respect to any Distribution Date and any Class of Subordinate Certificates, the excess of (1) the sum of (a) the aggregate Certificate Principal Balance of the Class A Certificates (after taking into account distribution of the Class 1-A Principal Distribution Amount and the Class 2-A Principal Distribution Amount for such Distribution Date), (b) the aggregate Certificate Principal Balance of any Classes of Subordinate Certificates that are senior to the subject Class (in each case, after taking into account distribution of the Subordinate Class Principal Distribution Amount(s) for such senior Class(es) of Certificates for such Distribution Date) and (c) the Certificate Principal Balance of the subject Class of Subordinate Certificates immediately prior to such Distribution Date over (2) the lesser of (a) the product of (x) 100% minus the Stepdown Target Subordination Percentage for the subject Class of Certificates and (y) the aggregate Stated Principal Balance of the Mortgage Loans for such Distribution Date and (b) the aggregate Stated Principal Balance of the Mortgage Loans for such Distribution Date minus the OC Floor; provided, however, that if such Class of Subordinate Certificates is the only Class of Subordinate Certificates outstanding on such Distribution Date, that Class will be entitled to receive the entire remaining Principal Distribution Amount for Loan Group 1 and Loan Group 2 until the Certificate Principal Balance thereof is reduced to zero.For the purposes of the definition of “Subordinate Class Principal Distribution Amount”, (i) the Class 1-M-1 and Class 2-M-1 Certificates will be treated as a single class of Certificates having a Certificate Principal Balance equal to the aggregate Certificate Principal Balance of the Class 1-M-1 and Class 2-M-1 Certificates, (ii) the Class 1-M-2 and Class 2-M-2 Certificates will be treated as a single class of Certificates having a Certificate Principal Balance equal to the aggregate Certificate Principal Balance of the Class 1-M-2 and Class 2-M-2 Certificates and (iii) the Class 1-M-3 and Class 2-M-3 Certificates will be treated as a single class of Certificates having a Certificate Principal Balance equal to the aggregate Certificate Principal Balance of the Class 1-M-3 and Class 2-M-3 Certificates. 53 Subsequent Certificate Account Deposit:With respect to any Subsequent Transfer Date, an amount equal to the aggregate of all amounts in respect of (i) principal of the related Subsequent Mortgage Loans due after the related Subsequent Cut-off Date and received by the Master Servicer on or before such Subsequent Transfer Date and not applied in computing the Cut-off Date Principal Balance thereof and (ii) interest on such Subsequent Mortgage Loans due after such Subsequent Cut-off Date and received by the Master Servicer on or before the Subsequent Transfer Date. Subsequent Cut-off Date:In the case of any Subsequent Mortgage Loan, the later of (x) the first day of the month of the related Subsequent Transfer Date and (y) the date of origination of such Subsequent Mortgage Loan. Subsequent Mortgage Loan:Any Mortgage Loan conveyed to the Trustee on a Subsequent Transfer Date, and listed on the related supplement to the Mortgage Loan Schedule delivered pursuant to Section 2.01(f).When used with respect to a single Subsequent Transfer Date, “Subsequent Mortgage Loan” shall mean a Subsequent Mortgage Loan conveyed to the Trustee on such Subsequent Transfer Date. Subsequent Periodic Rate Cap:With respect to each Adjustable Rate Mortgage Loan, the percentage specified in the related Mortgage Note that limits permissible increases and decreases in the Mortgage Rate on any Adjustment Date (other than the initial Adjustment Date). Subsequent Recoveries:As to any Distribution Date, with respect to a Liquidated Mortgage Loan that resulted in a Realized Loss in a prior calendar month, unexpected amounts received by the Master Servicer (net of any related expenses permitted to be reimbursed pursuant to Section 3.08 and 3.12) specifically related to such Liquidated Mortgage Loan after the classification of such Mortgage Loan as a Liquidated Mortgage Loan. 54 Subsequent Transfer Agreement:A Subsequent Transfer Agreement substantially in the form of Exhibit P hereto, executed and delivered by the Sellers, the Depositor and the Trustee as provided in Section 2.01(d). Subsequent Transfer Date:For any Subsequent Transfer Agreement, the “Subsequent Transfer Date” identified in such Subsequent Transfer Agreement; provided, however, the Subsequent Transfer Date for any Subsequent Transfer Agreement must be a Business Day and may not be a date earlier than the date on which the Subsequent Transfer Agreement is executed and delivered by the parties thereto pursuant to Section 2.01(d). Subsequent Transfer Date Purchase Amount:With respect to any Subsequent Transfer Date, the “Subsequent Transfer Date Purchase Amount” identified in the related Subsequent Transfer Agreement which shall be an estimate of the aggregate Stated Principal Balances of the Subsequent Mortgage Loans identified in such Subsequent Transfer Agreement. Subsequent Transfer Date Transfer Amount:With respect to any Subsequent Transfer Date, an amount equal to the lesser of (i) the aggregate Stated Principal Balances as of the related Subsequent Cut-off Dates of the Subsequent Mortgage Loans conveyed on such Subsequent Transfer Date, as listed on the related supplement to the Mortgage Loan Schedule delivered pursuant to Section 2.01(f) and (ii) the amount on deposit in the Pre-Funding Account. Subservicer:As defined in Section 3.02(a). Subservicing Agreement:As defined in Section 3.02(a). Substitution Adjustment Amount:The meaning ascribed to such term pursuant to Section 2.03(e). Substitution Amount:With respect to any Mortgage Loan substituted pursuant to Section 2.03(e), the excess of (x) the principal balance of the Mortgage Loan that is substituted for, over (y) the principal balance of the related substitute Mortgage Loan, each balance being determined as of the date of substitution. Successful Auction:An auction held pursuant to Section 9.04 at which at least three Qualified Bidders submitted bids and at least one of those bids was an Acceptable Bid Amount. Swap Account:The separate Eligible Account created and initially maintained by the Swap Trustee pursuant to Section 4.09. Swap Contract:The transaction evidenced by the Confirmation (as assigned to the Swap Contract Administrator pursuant to the Swap Contract Assignment Agreement), a form of which is attached hereto as Exhibit U. 55 Swap Contract Administration Agreement:The swap contract administration agreement dated as of the Closing Date among CHL, the Trustee and the Swap Contract Administrator, a form of which is attached hereto as Exhibit V-2. Swap Contract Administrator:The Bank of New York, in its capacity as swap contract administrator under the Swap Contract Administration Agreement and its successors and assigns. Swap Contract Assignment Agreement:The Assignment Agreement dated as of the Closing Date among CHL, the Swap Contract Administrator and the Swap Counterparty, a form of which is attached hereto as Exhibit V-1. Swap Contract Termination Date:The Distribution Date in May 2015. Swap Counterparty:Bear Stearns Financial Products Inc. and its successors. Swap Counterparty Trigger Event:Either (i) an “Event of Default” under the Swap Contract with respect to which the Swap Counterparty is the sole “Defaulting Party” (as defined in the Swap Contract) or (ii) a “Termination Event” (other than an Illegality or a Tax Event (as such terms are defined in the Swap Contract)) or “Additional Termination Event” under the Swap Contract with respect to which the Swap Counterparty is the sole “Affected Party” (as defined in the Swap Contract). Swap-IO REMIC:As defined in the Preliminary Statement. Swap Termination Payment:The payment payable to either party under the Swap Contract due to an early termination of the Swap Contract. Swap Trust:The trust fund established by Section 4.09. Swap Trustee:The Bank of New York, a New York banking corporation, not in its individual capacity, but solely in its capacity as swap trustee for the benefit of the Holders of the Adjustable Rate Certificates under this Agreement, and any successor thereto, and any corporation or national banking association resulting from or surviving any consolidation or merger to which it or its successors may be a party and any successor swap trustee as may from time to time be serving as successor swap trustee hereunder. Tax Matters Person:The person designated as “tax matters person” in the manner provided under Treasury regulation § 1.860F-4(d) and Treasury regulation § 301.6231(a)(7)-1.Initially, this person shall be the Trustee. Tax Matters Person Certificate:With respect to the Master REMIC, the Strip REMIC and the Swap-IO REMIC, the Class A-R Certificate with a Denomination of $0.05 and in the form of Exhibit E hereto. Termination Price:As defined in Section 9.01. Terminator:As defined in Section 9.01. 56 Three-Year Hybrid Mortgage Loan:A Mortgage Loan having a Mortgage Rate that is fixed for 36 months after origination thereof before such Mortgage Rate becomes subject to adjustment. Transaction Documents:This Agreement, the Swap Contract, the Swap Contract Assignment Agreement, the Swap Contract Administration Agreement, the Mortgage Insurance Policy and any other document or agreement entered into in connection with the Trust Fund, the Certificates or the Mortgage Loans. Transfer:Any direct or indirect transfer or sale of any Ownership Interest in a Certificate. Transfer Affidavit:As defined in Section 5.02(c). Transferor Certificate:As defined in Section 5.02(b). Trigger Event:With respect to any Distribution Date on or after the Stepdown Date, either a Delinquency Trigger Event with respect to that Distribution Date or a Cumulative Loss Trigger Event with respect to that Distribution Date. Trust Fund:The corpus of the trust created hereunder consisting of (i) the Mortgage Loans and all interest and principal received on or with respect thereto after the Cut-off Date to the extent not applied in computing the Cut-off Date Principal Balance thereof, exclusive of interest not required to be deposited in the Certificate Account pursuant to Section 3.05(b)(2); (ii) the Certificate Account, the Distribution Account, the Principal Reserve Fund, the Carryover Reserve Fund, the Credit Comeback Excess Account, the Pre-Funding Account, the Capitalized Interest Account and all amounts deposited therein pursuant to the applicable provisions of this Agreement; (iii) property that secured a Mortgage Loan and has been acquired by foreclosure, deed in lieu of foreclosure or otherwise; (iv) the mortgagee’s rights under the Insurance Policies with respect to the Mortgage Loan; and (v) all proceeds of the conversion, voluntary or involuntary, of any of the foregoing into cash or other liquid property. Trustee:The Bank of New York, a New York banking corporation, not in its individual capacity, but solely in its capacity as trustee for the benefit of the Certificateholders under this Agreement, and any successor thereto, and any corporation or national banking association resulting from or surviving any consolidation or merger to which it or its successors may be a party and any successor trustee as may from time to time be serving as successor trustee hereunder. Trustee Advance Notice:As defined in Section 4.01(d). Trustee Advance Rate: With respect to any Advance made by the Trustee pursuant to Section 4.01(d), a per annum rate of interest determined as of the date of such Advance equal to the Prime Rate in effect on such date plus 5.00%. Trustee Fee:As to any Distribution Date, an amount equal to one-twelfth of the Trustee Fee Rate multiplied by the sum of (i) the Pool Stated Principal Balance and (ii) any amounts remaining in the Pre-Funding Account (excluding any investment earnings thereon) with respect to such Distribution Date. 57 Trustee Fee Rate:With respect to each Mortgage Loan, the per annum rate agreed upon in writing on or prior to the Closing Date by the Trustee and the Depositor, which is 0.009% per annum. Two-Year Hybrid Mortgage Loan:A Mortgage Loan having a Mortgage Rate that is fixed for 24 months after origination thereof before such Mortgage Rate becomes subject to adjustment. Underwriter’s Exemption:Prohibited Transaction Exemption 2007-5, 72 Fed. Reg. 13130 (2007), as amended (or any successor thereto), or any substantially similar administrative exemption granted by the U.S. Department of Labor. Underwriters:Countrywide Securities Corporation, Barclays Capital Inc. and Deutsche Bank Securities Inc. Unpaid Realized Loss Amount:For any Class of Certificates and any Distribution Date, (x) the portion of the aggregate Applied Realized Loss Amount previously allocated to that Class remaining unpaid from prior Distribution Dates minus (y) any increase in the Certificate Principal Balance of that Class due to the allocation of Subsequent Recoveries to the Certificate Principal Balance of that Class pursuant to Section 4.04(i). Voting Rights:The voting rights of all the Certificates that are allocated to any Certificates for purposes of the voting provisions hereunder.Voting Rights allocated to each Class of Certificates shall be allocated 97% to the Certificates other than the Class A-R, Class C and Class P Certificates (with the allocation among the Certificates to be in proportion to the Certificate Principal Balance of each Class relative to the Certificate Principal Balance of all other such Classes), and 1% to each of the Class A-R, Class C and Class P Certificates.Voting Rights will be allocated among the Certificates of each such Class in accordance with their respective Percentage Interests. Winning Bidder:With respect to a Successful Auction, the Qualified Bidder that bids the highest price. Section 1.02 Certain Interpretive Provisions. All terms defined in this Agreement shall have the defined meanings when used in any certificate, agreement or other document delivered pursuant hereto unless otherwise defined therein. For purposes of this Agreement and all such certificates and other documents, unless the context otherwise requires: (a) accounting terms not otherwise defined in this Agreement, and accounting terms partly defined in this Agreement to the extent not defined, shall have the respective meanings given to them under generally accepted accounting principles; (b) the words “hereof,” “herein” and “hereunder” and words of similar import refer to this Agreement (or the certificate, agreement or other document in which they are used) as a whole and not to any particular provision of this Agreement (or such certificate, agreement or document); (c) references to any Section, Schedule or Exhibit are references to Sections, Schedules and Exhibits in or to this Agreement, and references to any paragraph, subsection, clause or other subdivision within any Section or definition refer to such paragraph, subsection, clause or other subdivision of such Section or definition; (d) the term “including” means “including without limitation”; (e) references to any law or regulation refer to that law or regulation as amended from time to time and include any successor law or regulation; (f) references to any agreement refer to that agreement as amended from time to time; (g) references to any Person include that Person’s permitted successors and assigns; and (h) a Mortgage Loan is “30 days delinquent” if a Scheduled Payment has not been received by the close of business on the Due Date on which the next Scheduled Payment is due.Similarly for “60 days delinquent,” “90 days delinquent” and so on.Unless otherwise provided in this Agreement, the determination as to whether a Mortgage Loan falls into a delinquency category shall be made as of the close of business on the last day of each month prior to the date of determining the delinquency. 58 ARTICLE II. CONVEYANCE OF MORTGAGE LOANS; REPRESENTATIONS AND WARRANTIES Section 2.01 Conveyance of Mortgage Loans. (a)Each Seller hereby sells, transfers, assigns, sets over and otherwise conveys to the Depositor, without recourse, all the right, title and interest of such Seller in and to the applicable Initial Mortgage Loans, including all interest and principal received and receivable by such Seller on or with respect to applicable Initial Mortgage Loans after the Initial Cut-off Date (to the extent not applied in computing the Cut-off Date Principal Balance thereof) or deposited into the Certificate Account by the Master Servicer on behalf of such Seller as part of the Initial Certificate Account Deposit as provided in this Agreement, other than principal due on the applicable Initial Mortgage Loans on or prior to the Initial Cut-off Date and interest accruing prior to the Initial Cut-off Date.The Master Servicer confirms that, on behalf of the Sellers, concurrently with the transfer and assignment, it has deposited into the Certificate Account the Initial Certificate Account Deposit. Immediately upon the conveyance of the Initial Mortgage Loans referred to in the preceding paragraph, the Depositor sells, transfers, assigns, sets over and otherwise conveys to the Trustee for benefit of the Certificateholders, without recourse, all right, title and interest in and to the Initial Mortgage Loans. CHL further agrees (x) to cause The Bank of New York to enter into the Swap Contract Administration Agreement as Swap Contract Administrator and (y) to assign all of its right, title and interest in and to the interest rate swap transaction evidenced by the Confirmation, and to cause all of its obligations in respect of such transaction to be assumed by, the Swap Contract Administrator, on the terms and conditions set forth in the Swap Contract Assignment Agreement. (b)Subject to the execution and delivery of the related Subsequent Transfer Agreement as provided by Section 2.01(d) and the terms and conditions of this Agreement, each Seller sells, transfers, assigns, sets over and otherwise conveys to the Depositor, without recourse, on each Subsequent Transfer Date, all the right, title and interest of such Seller in and to the related Subsequent Mortgage Loans, including all interest and principal received and receivable by such Seller on or with respect to such Subsequent Mortgage Loans after the related Subsequent Cut-off Date (to the extent not applied in computing the Cut-off Date Principal Balance thereof) or deposited into the Certificate Account by the Master Servicer on behalf of such Seller as part of any related Subsequent Certificate Account Deposit as provided in this Agreement, other than principal due on such Subsequent Mortgage Loans on or prior to the related Subsequent Cut-off Date and interest accruing prior to the related Subsequent Cut-off Date. 59 Immediately upon the conveyance of the Subsequent Mortgage Loans referred to in the preceding paragraph, the Depositor sells, transfers, assigns, sets over and otherwise conveys to the Trustee for benefit of the Certificateholders, without recourse, all right, title and interest in the Subsequent Mortgage Loans. (c)Each Seller has entered into this Agreement in consideration for the purchase of the Mortgage Loans by the Depositor and has agreed to take the actions specified herein.The Depositor, concurrently with the execution and delivery of this Agreement, hereby sells, transfers, assigns and otherwise conveys to the Trustee for the use and benefit of the Certificateholders, without recourse, all right, title and interest in the portion of the Trust Fund not otherwise conveyed to the Trustee pursuant to Section 2.01(a) or (b). (d)On any Business Day during the Funding Period designated by CHL to the Trustee, the Sellers, the Depositor and the Trustee shall complete, execute and deliver a Subsequent Transfer Agreement.After the execution and delivery of such Subsequent Transfer Agreement, on the Subsequent Transfer Date, the Trustee shall set aside in the Pre-Funding Account an amount equal to the related Subsequent Transfer Date Purchase Amount. (e)The transfer of Subsequent Mortgage Loans on the Subsequent Transfer Date is subject to the satisfaction of each of the following conditions: (1)the Trustee and the Underwriters will be provided Opinions of Counsel addressed to the Rating Agencies as with respect to the sale of the Subsequent Mortgage Loans conveyed on such Subsequent Transfer Date (such opinions being substantially similar to the opinions delivered on the Closing Date to the Rating Agencies with respect to the sale of the Initial Mortgage Loans on the Closing Date), to be delivered as provided in Section 2.01(f); (2)the execution and delivery of such Subsequent Transfer Agreement or conveyance of the related Subsequent Mortgage Loans does not result in a reduction or withdrawal of any ratings assigned to the Certificates by the Rating Agencies; (3)the Depositor shall deliver to the Trustee an Officer’s Certificate confirming the satisfaction of each of the conditions set forth in this Section 2.01(e) required to be satisfied by such Subsequent Transfer Date; (4)each Subsequent Mortgage Loan conveyed on such Subsequent Transfer Date satisfies the representations and warranties applicable to it under this Agreement, provided, however, that with respect to a breach of a representation and warranty with respect to a Subsequent Mortgage Loan set forth in this clause (4), the obligation under Section 2.03(e) of this Agreement of the applicable Seller, to cure, repurchase or replace such Subsequent Mortgage Loan shall constitute the sole remedy against such Seller respecting such breach available to Certificateholders, the Depositor or the Trustee; 60 (5)the Subsequent Mortgage Loans conveyed on such Subsequent Transfer Date were selected in a manner reasonably believed not to be adverse to the interests of the Certificateholders; (6)no Subsequent Mortgage Loan conveyed on such Subsequent Transfer Date was 30 or more days delinquent as of the related Cut-off Date; (7)following the conveyance of the Subsequent Mortgage Loans on such Subsequent Transfer Date, the characteristics of each Loan Group will not vary by more than the amount specified below (other than (i) the percentage of Mortgage Loans secured by Mortgaged Properties located in the State of California, which will not exceed 50% of the Mortgage Loans in each Loan Group and (ii) the percentage of Mortgage Loans in the Credit Grade Categories of “C” or below, which will not exceed 15% of the Mortgage Loans in each Loan Group) from the characteristics listed below; provided that for the purpose of making such calculations, the characteristics for any Initial Mortgage Loan made will be taken as of the Initial Cut-off Date and the characteristics for any Subsequent Mortgage Loans will be taken as of the Subsequent Cut-off Date: Loan Group 1 Characteristic Value Permitted Variance Weighted Average Mortgage Rate 8.609% ±0.10% Weighted Average Original Loan-to-Value Ratio 76.92% ±3.00% Weighted Average Credit Bureau Risk Score 588 points ±5 points Percentage Originated under CHL’s Full Documentation Program 67.57% ±3.00% Weighted Average Gross Margin of Adjustable Rate Mortgage Loans 6.401% ±0.10% Loan Group 2 Characteristic Value Permitted Variance Weighted Average Mortgage Rate 8.656% ±0.10% Weighted Average Original Loan-to-Value Ratio 76.87% ±3.00% Weighted Average Credit Bureau Risk Score 603 points ±5 points Percentage Originated under CHL’s Full Documentation Program 62.30% ±3.00% Weighted Average Gross Margin of Adjustable Rate Mortgage Loans 6.226% ±0.10% 61 (8)none of the Sellers or the Depositor is insolvent and neither of the Sellers nor the Depositor will be rendered insolvent by the conveyance of Subsequent Mortgage Loans on such Subsequent Transfer Date; and (9)the Trustee and the Underwriters will be provided with an Opinion of Counsel, which Opinion of Counsel shall not be at the expense of either the Trustee or the Trust Fund, addressed to the Trustee, to the effect that such purchase of Subsequent Mortgage Loans will not (i) result in the imposition of the tax on “prohibited transactions” on the Trust Fund or contributions after the Startup Date, as defined in Sections 860F(a)(2) and 860G(d) of the Code, respectively or (ii) cause any REMIC formed hereunder to fail to qualify as a REMIC, such opinion to be delivered as provided in Section 2.01(f). The Trustee shall not be required to investigate or otherwise verify compliance with these conditions, except for its own receipt of documents specified above, and shall be entitled to rely on the required Officer’s Certificate. (f)Within six Business Days after each Subsequent Transfer Date, upon (1) delivery to the Trustee by the Depositor of the Opinions of Counsel referred to in Section 2.01(e)(1) and (e)(9), (2) delivery to the Trustee by CHL (on behalf of each Seller) of a supplement to the Mortgage Loan Schedule reflecting the Subsequent Mortgage Loans conveyed on such Subsequent Transfer Date and the Loan Group into which each Subsequent Mortgage Loan was conveyed, (3) deposit in the Certificate Account by the Master Servicer on behalf of the Sellers of the applicable Subsequent Certificate Account Deposit, and (4) delivery to the Trustee by the Depositor of an Officer’s Certificate confirming the satisfaction of each of the conditions precedent set forth in this Section 2.01(f) (which such Officer’s Certificate shall set forth the Subsequent Transfer Date Transfer Amount and Capitalized Interest Release Amount, if any, for such Subsequent Transfer Date), the Trustee shall remit to CHL (on behalf of CHL and the other Sellers) the Subsequent Transfer Date Transfer Amount from such funds that were set aside in the Pre-Funding Account pursuant to Section 2.01(d) and shall distribute any Capitalized Interest Release Amount for such Subsequent Transfer Date to the order of CHL.The positive difference, if any, between the Subsequent Transfer Date Transfer Amount and the Subsequent Transfer Date Purchase Amount shall be re-invested by the Trustee in the Pre-Funding Account. The Trustee shall not be required to investigate or otherwise verify compliance with the conditions set forth in the preceding paragraph, except for its own receipt of documents specified above, and shall be entitled to rely on the required Officer’s Certificate. Within thirty days after each Subsequent Transfer Date, the Depositor shall deliver to the Trustee a letter of a nationally recognized firm of independent public accountants stating whether or not the Subsequent Mortgage Loans conveyed on such Subsequent Transfer Date conform to the characteristics described in Section 2.01(e)(6) and (7). (g)In connection with the transfer and assignment of each Mortgage Loan, the Depositor has delivered to, and deposited with, the Co-Trustee (or, in the case of the Delay Delivery Mortgage Loans, will deliver to, and deposit with, the Co-Trustee within the time periods specified in the definition of Delay Delivery Mortgage Loans) (except as provided in clause (vi) below) for the benefit of the Certificateholders, the following documents or instruments with respect to each such Mortgage Loan so assigned (with respect to each Mortgage Loan, clause (i) through (vi) below, together, the “Mortgage File” for each such Mortgage Loan): 62 (i)the original Mortgage Note, endorsed by manual or facsimile signature in blank in the following form:“Pay to the order of without recourse”, with all intervening endorsements that show a complete chain of endorsement from the originator to the Person endorsing the Mortgage Note (each such endorsement being sufficient to transfer all right, title and interest of the party so endorsing, as noteholder or assignee thereof, in and to that Mortgage Note), or, if the original Mortgage Note has been lost or destroyed and not replaced, an original lost note affidavit, stating that the original Mortgage Note was lost or destroyed, together with a copy of the related Mortgage Note and all such intervening endorsements; (ii)in the case of each Mortgage Loan that is not a MERS Mortgage Loan, the original recorded Mortgage or a copy of such Mortgage, with recording information, and in the case of each MERS Mortgage Loan, the original Mortgage or a copy of such Mortgage, with recording information, noting the presence of the MIN of the Mortgage Loan and language indicating that the Mortgage Loan is a MOM Loan if the Mortgage Loan is a MOM Loan, with evidence of recording indicated thereon, or a copy of the Mortgage certified by the public recording office in which such Mortgage has been recorded; (iii)in the case of each Mortgage Loan that is not a MERS Mortgage Loan, a duly executed assignment of the Mortgage to “Asset-Backed Certificates, Series 2007-10, CWABS, Inc., by The Bank of New York, a New York banking corporation, as trustee under the Pooling and Servicing Agreement dated as of June 1, 2007, without recourse” or a copy of such assignment, with recording information, (each such assignment, when duly and validly completed, to be in recordable form and sufficient to effect the assignment of and transfer to the assignee thereof, under the Mortgage to which such assignment relates); (iv)the original recorded assignment or assignments of the Mortgage or a copy of such assignments, with recording information, together with all interim recorded assignments of such Mortgage or a copy of such assignments, with recording information (in each case noting the presence of a MIN in the case of each MERS Mortgage Loan); (v)the original or copies of each assumption, modification, written assurance or substitution agreement, if any; and (vi)the original or duplicate original lender’s title policy or a copy of lender’s title policy or a printout of the electronic equivalent and all riders thereto or, in the event such original title policy has not been received from the insurer, such original or duplicate original lender’s title policy and all riders thereto shall be delivered within one year of the Closing Date. 63 In addition, in connection with the assignment of any MERS Mortgage Loan, each Seller agrees that it will cause, at such Seller’s own expense, the MERS® System to indicate (and provide evidence to the Trustee that it has done so) that such Mortgage Loans have been assigned by such Seller to the Trustee in accordance with this Agreement for the benefit of the Certificateholders by including (or deleting, in the case of Mortgage Loans which are repurchased in accordance with this Agreement) in such computer files (a) the code “[IDENTIFY TRUSTEE SPECIFIC CODE]” in the field “[IDENTIFY THE FIELD NAME FOR TRUSTEE]” which identifies the Trustee and (b) the code “[IDENTIFY SERIES SPECIFIC CODE NUMBER]” in the field “Pool Field” which identifies the series of the Certificates issued in connection with such Mortgage Loans.The Sellers further agree that they will not, and will not permit the Master Servicer to, and the Master Servicer agrees that it will not, alter the codes referenced in this paragraph with respect to any Mortgage Loan during the term of this Agreement unless and until such Mortgage Loan is repurchased in accordance with the terms of this Agreement. In the event that in connection with any Mortgage Loan that is not a MERS Mortgage Loan a Seller cannot deliver the original recorded Mortgage or all interim recorded assignments of the Mortgage satisfying the requirements of clause (ii), (iii) or (iv) concurrently with the execution and delivery hereof, such Seller shall deliver or cause to be delivered to the Co-Trustee a true copy of such Mortgage and of each such undelivered interim assignment of the Mortgage each certified by such Seller, the applicable title company, escrow agent or attorney, or the originator of such Mortgage, as the case may be, to be a true and complete copy of the original Mortgage or assignment of Mortgage submitted for recording.For any such Mortgage Loan that is not a MERS Mortgage Loan each Seller shall promptly deliver or cause to be delivered to the Co-Trustee such original Mortgage and such assignment or assignments with evidence of recording indicated thereon upon receipt thereof from the public recording official, or a copy thereof, certified, if appropriate, by the relevant recording office, but in no event shall any such delivery be made later than 270 days following the Closing Date; provided that in the event that by such date such Seller is unable to deliver or cause to be delivered each such Mortgage and each interim assignment by reason of the fact that any such documents have not been returned by the appropriate recording office, or, in the case of each interim assignment, because the related Mortgage has not been returned by the appropriate recording office, such Seller shall deliver or cause to be delivered such documents to the Co-Trustee as promptly as possible upon receipt thereof.If the public recording office in which a Mortgage or interim assignment thereof is recorded retains the original of such Mortgage or assignment, a copy of the original Mortgage or assignment so retained, with evidence of recording thereon, certified to be true and complete by such recording office, shall satisfy a Seller’s obligations in Section 2.01.If any document submitted for recording pursuant to this Agreement is (x) lost prior to recording or rejected by the applicable recording office, the applicable Seller shall immediately prepare or cause to be prepared a substitute and submit it for recording, and shall deliver copies and originals thereof in accordance with the foregoing or (y) lost after recording, the applicable Seller shall deliver to the Co-Trustee a copy of such document certified by the applicable public recording office to be a true and complete copy of the original recorded document.Each Seller shall promptly forward or cause to be forwarded to the Co-Trustee (x) from time to time additional original documents evidencing an assumption or modification of a Mortgage Loan and (y) any other documents required to be delivered by the Depositor or the Master Servicer to the Co-Trustee within the time periods specified in this Section 2.01. 64 With respect to each Mortgage Loan other than a MERS Mortgage Loan as to which the related Mortgaged Property and Mortgage File are located in any jurisdiction under the laws of which the recordation of the assignment specified in clause (iii) above is not necessary to protect the Trustee’s and the Certificateholders’ interest in the related Mortgage Loan, as evidenced by an Opinion of Counsel delivered by CHL to the Trustee within 90 days of the Closing Date (which opinion may be in the form of a “survey” opinion and is not required to be delivered by counsel admitted to practice law in the jurisdiction as to which such opinion applies), in lieu of recording the assignment specified in clause (iii) above, the applicable Seller may deliver an unrecorded assignment in blank, in form otherwise suitable for recording to the Co-Trustee; provided that if the related Mortgage has not been returned from the applicable public recording office, such assignment, or any copy thereof, of the Mortgage may exclude the information to be provided by the recording office.As to any Mortgage Loan other than a MERS Mortgage Loan, the procedures of the preceding sentence shall be applicable only so long as the related Mortgage File is maintained in the possession of the Co-Trustee in the State or jurisdiction described in such sentence.In the event that with respect to Mortgage Loans other than MERS Mortgage Loans (I) any Seller, the Depositor, the Master Servicer or the NIM Insurer gives written notice to the Trustee that recording is required to protect the right, title and interest of the Trustee on behalf of the Certificateholders in and to any Mortgage Loan, (II) a court recharacterizes any sale of the Mortgage Loans as a financing, or (III) as a result of any change in or amendment to the laws of the State or jurisdiction described in the first sentence of this paragraph or any applicable political subdivision thereof, or any change in official position regarding application or interpretation of such laws, including a holding by a court of competent jurisdiction, such recording is so required, the Co-Trustee shall complete the assignment in the manner specified in clause (iii) above and CHL shall submit or cause to be submitted for recording as specified above or, should CHL fail to perform such obligations, the Trustee shall cause the Master Servicer, at the Master Servicer’s expense, to cause each such previously unrecorded assignment to be submitted for recording as specified above.In the event a Mortgage File is released to the Master Servicer as a result of the Master Servicer’s having completed a Request for Document Release, the Trustee shall complete the assignment of the related Mortgage in the manner specified in clause (iii) above. So long as the Co-Trustee or its agent maintains an office in the State of California, the Co-Trustee or its agent shall maintain possession of and not remove or attempt to remove from the State of California any of the Mortgage Files as to which the related Mortgaged Property is located in such State.In the event that a Seller fails to record an assignment of a Mortgage Loan as herein provided within 90 days of notice of an event set forth in clause (I), (II) or (III) of the preceding paragraph, the Master Servicer shall prepare and, if required hereunder, file such assignments for recordation in the appropriate real property or other records office.Each Seller hereby appoints the Master Servicer (and any successor servicer hereunder) as its attorney-in-fact with full power and authority acting in its stead for the purpose of such preparation, execution and filing. 65 In the case of Mortgage Loans that become the subject of a Principal Prepayment between the Closing Date (in the case of Initial Mortgage Loans) or related Subsequent Transfer Date (in the case of Subsequent Mortgage Loans) and the Cut-off Date, CHL shall deposit or cause to be deposited in the Certificate Account the amount required to be deposited therein with respect to such payment pursuant to Section 3.05 hereof. Notwithstanding anything to the contrary in this Agreement, within thirty days after the Closing Date (in the case of Initial Mortgage Loans) or within twenty days after the related Subsequent Transfer Date (in the case of Subsequent Mortgage Loans), CHL (on behalf of each Seller) shall either (i) deliver to the Co-Trustee the Mortgage File as required pursuant to this Section 2.01 for each Delay Delivery Mortgage Loan or (ii) (A) repurchase the Delay Delivery Mortgage Loan or (B) substitute the Delay Delivery Mortgage Loan for a Replacement Mortgage Loan, which repurchase or substitution shall be accomplished in the manner and subject to the conditions set forth in Section 2.03, provided that if CHL fails to deliver a Mortgage File for any Delay Delivery Mortgage Loan within the period provided in the prior sentence, the cure period provided for in Section 2.02 or in Section 2.03 shall not apply to the initial delivery of the Mortgage File for such Delay Delivery Mortgage Loan, but rather CHL shall have five (5) Business Days to cure such failure to deliver.CHL shall promptly provide each Rating Agency with written notice of any cure, repurchase or substitution made pursuant to the proviso of the preceding sentence. On or before the thirtieth (30th) day (or if such thirtieth day is not a Business Day, the succeeding Business Day) after the Closing Date (in the case of Initial Mortgage Loans) or within twenty days after the related Subsequent Transfer Date (in the case of Subsequent Mortgage Loans), the Trustee shall, in accordance with the provisions of Section 2.02, send a Delay Delivery Certification substantially in the form annexed hereto as Exhibit G-3 (with any applicable exceptions noted thereon) for all Delay Delivery Mortgage Loans delivered within thirty (30) days after such date.The Trustee will promptly send a copy of such Delay Delivery Certification to each Rating Agency. Each Seller has entered into this Agreement in consideration for the purchase of the Mortgage Loans sold by such Seller to the Depositor and has agreed to take the actions specified herein.The Depositor, concurrently with the execution and delivery of this Agreement, hereby sells, transfers, assigns and otherwise conveys to the Trustee for the use and benefit of the Certificateholders, without recourse, all right, title and interest in the portion of the Trust Fund not otherwise conveyed to the Trustee pursuant to Sections 2.01(a) or (b). Section 2.02 Acceptance by Trustee of the Mortgage Loans. (a)The Co-Trustee acknowledges receipt, subject to the limitations contained in and any exceptions noted in the Initial Certification in the form annexed hereto as Exhibit G-1 and in the list of exceptions attached thereto, of the documents referred to in clauses (i) and (iii) of Section 2.01(g) above with respect to the Initial Mortgage Loans and all other assets included in the Trust Fund and declares that it holds and will hold such documents and the other documents delivered to it constituting the Mortgage Files, and that it holds or will hold such other assets included in the Trust Fund, in trust for the exclusive use and benefit of all present and future Certificateholders. 66 The Trustee agrees to execute and deliver on the Closing Date to the Depositor, the Master Servicer and CHL (on behalf of each Seller) an Initial Certification substantially in the form annexed hereto as Exhibit G-1 to the effect that, as to each Initial Mortgage Loan listed in the Mortgage Loan Schedule (other than any Initial Mortgage Loan paid in full or any Initial Mortgage Loan specifically identified in such certification as not covered by such certification), the documents described in Section 2.01(g)(i) and, in the case of each Initial Mortgage Loan that is not a MERS Mortgage Loan, the documents described in Section 2.01(g)(iii) with respect to such Initial Mortgage Loans as are in the Co-Trustee’s possession and based on its review and examination and only as to the foregoing documents, such documents appear regular on their face and relate to such Initial Mortgage Loan.The Trustee agrees to execute and deliver within 30 days after the Closing Date to the Depositor, the Master Servicer and CHL (on behalf of each Seller) an Interim Certification substantially in the form annexed hereto as Exhibit G-2 to the effect that, as to each Initial Mortgage Loan listed in the Mortgage Loan Schedule (other than any Initial Mortgage Loan paid in full or any Initial Mortgage Loan specifically identified in such certification as not covered by such certification) all documents required to be delivered to the Co-Trustee pursuant to the Agreement with respect to such Initial Mortgage Loans are in its possession (except those documents described in Section 2.01(g)(vi)) and based on its review and examination and only as to the foregoing documents, (i) such documents appear regular on their face and relate to such Initial Mortgage Loan, and (ii) the information set forth in items (i), (iv), (v), (vi), (viii), (ix) and (xv) of the definition of the “Mortgage Loan Schedule” accurately reflects information set forth in the Mortgage File.On or before the thirtieth (30th) day after the Closing Date (or if such thirtieth day is not a Business Day, the succeeding Business Day), the Trustee shall deliver to the Depositor, the Master Servicer and CHL (on behalf of each Seller) a Delay Delivery Certification with respect to the Initial Mortgage Loans substantially in the form annexed hereto as Exhibit G-3, with any applicable exceptions noted thereon.The Trustee or the Co-Trustee, as applicable, shall be under no duty or obligation to inspect, review or examine such documents, instruments, certificates or other papers to determine that the same are genuine, enforceable or appropriate for the represented purpose or that they have actually been recorded in the real estate records or that they are other than what they purport to be on their face. Not later than 180 days after the Closing Date, the Trustee shall deliver to the Depositor, the Master Servicer, CHL (on behalf of each Seller) and any Certificateholder that so requests, a Final Certification with respect to the Initial Mortgage Loans substantially in the form annexed hereto as Exhibit H, with any applicable exceptions noted thereon. In connection with the Trustee’s completion and delivery of such Final Certification, the Co-Trustee, at the direction of the Trustee, shall review each Mortgage File with respect to the Initial Mortgage Loans to determine that such Mortgage File contains the following documents: (i)the original Mortgage Note, endorsed by manual or facsimile signature in blank in the following form:“Pay to the order of without recourse”, with all intervening endorsements that show a complete chain of endorsement from the originator to the Person endorsing the Mortgage Note (each such endorsement being sufficient to transfer all right, title and interest of the party so endorsing, as noteholder or assignee thereof, in and to that Mortgage Note), or, if the original Mortgage Note has been lost or destroyed and not replaced, an original lost note affidavit, stating that the original Mortgage Note was lost or destroyed, together with a copy of the related Mortgage Note and all such intervening endorsements; 67 (ii)in the case of each Initial Mortgage Loan that is not a MERS Mortgage Loan, the original recorded Mortgage or a copy of such Mortgage, with recording information, and in the case of each Initial Mortgage Loan that is a MERS Mortgage Loan, the original Mortgage or a copy of such Mortgage, with recording information, noting the presence of the MIN of the Initial Mortgage Loan and language indicating that the Mortgage Loan is a MOM Loan if the Initial Mortgage Loan is a MOM Loan, with evidence of recording indicated thereon, or a copy of the Mortgage certified by the public recording office in which Mortgage has been recorded; (iii)in the case of each Initial Mortgage Loan that is not a MERS Mortgage Loan, a duly executed assignment of the Mortgage or a copy thereof with recording information, in either case in the form permitted by Section 2.01; (iv)the original recorded assignment or assignments of the Mortgage or a copy of such assignments, with recording information, together with all interim recorded assignments of such Mortgage or a copy of such assignments, with recording information (in each case noting the presence of a MIN in the case of each MERS Mortgage Loan); (v)the original or copies of each assumption, modification, written assurance or substitution agreement, if any; and (vi)the original or duplicate original lender’s title policy or a copy of lender’s title policy or a printout of the electronic equivalent and all riders thereto. If, in the course of such review, the Co-Trustee finds any document or documents constituting a part of such Mortgage File that do not meet the requirements of clauses (i)-(iv) and (vi) above, the Trustee shall include such exceptions in such Final Certification (and the Trustee shall state in such Final Certification whether any Mortgage File does not then include the original or duplicate original lender’s title policy or a printout of the electronic equivalent and all riders thereto).If the public recording office in which a Mortgage or assignment thereof is recorded retains the original of such Mortgage or assignment, a copy of the original Mortgage or assignment so retained, with evidence of recording thereon, certified to be true and complete by such recording office, shall be deemed to satisfy the requirements of clause (ii), (iii) or (iv) above, as applicable.CHL shall promptly correct or cure such defect referred to above within 90 days from the date it was so notified of such defect and, if CHL does not correct or cure such defect within such period, CHL shall either (A) if the time to cure such defect expires prior to the end of the second anniversary of the Closing Date, substitute for the related Initial Mortgage Loan a Replacement Mortgage Loan, which substitution shall be accomplished in the manner and subject to the conditions set forth in Section 2.03, or (B) purchase such Initial Mortgage Loan from the Trust Fund within 90 days from the date CHL was notified of such defect in writing at the Purchase Price of such Initial Mortgage Loan; provided that any such substitution pursuant to (A) above or repurchase pursuant to (B) above shall not be effected prior to the delivery to the Trustee of the Opinion of Counsel required by Section 2.05 hereof and any substitution pursuant to (A) above shall not be effected prior to the additional delivery to the Co-Trustee of a Request for File Release.No substitution will be made in any calendar month after the Determination Date for such month.The Purchase Price for any such Initial Mortgage Loan shall be deposited by CHL in the Certificate Account and, upon receipt of such deposit and Request for File Release with respect thereto, the Co-Trustee shall release the related Mortgage File to CHL and shall execute and deliver at CHL’s request such instruments of transfer or assignment as CHL has prepared, in each case without recourse, as shall be necessary to vest in CHL, or a designee, the Trustee’s interest in any Initial Mortgage Loan released pursuant hereto.If pursuant to the foregoing provisions CHL repurchases an Initial Mortgage Loan that is a MERS Mortgage Loan, the Master Servicer shall cause MERS to execute and deliver an assignment of the Mortgage in recordable form to transfer the Mortgage from MERS to CHL and shall cause such Mortgage to be removed from registration on the MERS® System in accordance with MERS’ rules and regulations. 68 The Co-Trustee shall retain possession and custody of each Mortgage File in accordance with and subject to the terms and conditions set forth herein.Each Seller shall promptly deliver to the Co-Trustee, upon the execution or receipt thereof, the originals of such other documents or instruments constituting the Mortgage File that come into the possession of such Seller from time to time. It is understood and agreed that the obligation of CHL to substitute for or to purchase any Mortgage Loan that does not meet the requirements of Section 2.02(a) above shall constitute the sole remedy respecting such defect available to the Trustee, the Co-Trustee, the Depositor and any Certificateholder against any Seller. It is understood and agreed that the obligation of CHL to substitute for or to purchase, pursuant to Section 2.02(a), any Initial Mortgage Loan whose Mortgage File contains any document or documents that does not meet the requirements of clauses (i)-(iv) and (vi) above and which defect is not corrected or cured by CHL within 90 days from the date it was notified of such defect, shall constitute the sole remedy respecting such defect available to the Trustee, the Co-Trustee, the Depositor and any Certificateholder against any Seller. (b)The Trustee agrees to execute and deliver on the Subsequent Transfer Date to the Depositor, the Master Servicer and CHL (on behalf of each Seller) an Initial Certification substantially in the form annexed hereto as Exhibit G-4 to the effect that, as to each Subsequent Mortgage Loan listed in the Mortgage Loan Schedule (other than any Subsequent Mortgage Loan paid in full or any Subsequent Mortgage Loan specifically identified in such certification as not covered by such certification), the documents described in Section 2.01(g)(i) and, in the case of each Subsequent Mortgage Loan that is not a MERS Mortgage Loan, the documents described in Section 2.01(g)(iii), with respect to such Subsequent Mortgage Loan are in its possession, and based on its review and examination and only as to the foregoing documents, such documents appear regular on their face and relate to such Subsequent Mortgage Loan. 69 The Trustee agrees to execute and deliver within 30 days after the Subsequent Transfer Date to the Depositor, the Master Servicer and CHL (on behalf of each Seller) an Interim Certification substantially in the form annexed hereto as Exhibit G-2 to the effect that, as to each Subsequent Mortgage Loan listed in the Mortgage Loan Schedule (other than any Subsequent Mortgage Loan paid in full or any Subsequent Mortgage Loan specifically identified in such certification as not covered by such certification), all documents required to be delivered to it pursuant to this Agreement with respect to such Subsequent Mortgage Loan are in its possession (except those described in Section 2.01(g)(vi)) and based on its review and examination and only as to the foregoing documents, (i) such documents appear regular on their face and relate to such Subsequent Mortgage Loan, and (ii) the information set forth in items (i), (iv), (v), (vi), (viii), (ix) and (xv) of the definition of the “Mortgage Loan Schedule” accurately reflects information set forth in the Mortgage File.On or before the thirtieth (30th) day after the Subsequent Transfer Date (or if such thirtieth day is not a Business Day, the succeeding Business Day), the Trustee shall deliver to the Depositor, the Master Servicer and CHL (on behalf of each Seller) a Delay Delivery Certification with respect to the Subsequent Mortgage Loans substantially in the form annexed hereto as Exhibit G-3, with any applicable exceptions noted thereon, together with a Subsequent Certification substantially in the form annexed hereto as Exhibit G-4.The Trustee shall be under no duty or obligation to inspect, review or examine such documents, instruments, certificates or other papers to determine that the same are genuine, enforceable or appropriate for the represented purpose or that they have actually been recorded in the real estate records or that they are other than what they purport to be on their face. Not later than 180 days after the Subsequent Transfer Date, the Trustee shall deliver to the Depositor, the Master Servicer, CHL (on behalf of each Seller) and to any Certificateholder that so requests a Final Certification with respect to the Subsequent Mortgage Loans substantially in the form annexed hereto as Exhibit H, with any applicable exceptions noted thereon. In connection with the Trustee’s completion and delivery of such Final Certification, the Co-Trustee shall review each Mortgage File with respect to the Subsequent Mortgage Loans to determine that such Mortgage File contains the following documents: (i)the original Mortgage Note, endorsed by manual or facsimile signature in blank in the following form:“Pay to the order of without recourse”, with all intervening endorsements that show a complete chain of endorsement from the originator to the Person endorsing the Mortgage Note (each such endorsement being sufficient to transfer all right, title and interest of the party so endorsing, as noteholder or assignee thereof, in and to that Mortgage Note), or, if the original Mortgage Note has been lost or destroyed and not replaced, an original lost note affidavit, stating that the original Mortgage Note was lost or destroyed, together with a copy of the related Mortgage Note and all such intervening endorsements; (ii)in the case of each Subsequent Mortgage Loan that is not a MERS Mortgage Loan, the original recorded Mortgage or a copy of such Mortgage, with recording information, and in the case of each Subsequent Mortgage Loan that is a MERS Mortgage Loan, the original Mortgage or a copy of such Mortgage, with recording information, noting the presence of the MIN of the Subsequent Mortgage Loan and language indicating that the Subsequent Mortgage Loan is a MOM Loan if the Subsequent Mortgage Loan is a MOM Loan, with evidence of recording indicated thereon, or a copy of the Mortgage certified by the public recording office in which Mortgage has been recorded; 70 (iii)in the case of each Subsequent Mortgage Loan that is not a MERS Mortgage Loan, a duly executed assignment of the Mortgage or a copy thereof with recording information, in either case in the form permitted by Section 2.01; (iv)the original recorded assignment or assignments of the Mortgage or a copy of such assignments, with recording information, together with all interim recorded assignments of such Mortgage or a copy of such assignments, with recording information (in each case noting the presence of a MIN in the case of each MERS Mortgage Loan); (v)the original or copies of each assumption, modification, written assurance or substitution agreement, if any; and (vi)the original or duplicate original lender’s title policy or a copy of lender’s title policy or a printout of the electronic equivalent and all riders thereto. If, in the course of such review, the Trustee finds any document or documents constituting a part of such Mortgage File that do not meet the requirements of clauses (i)-(iv) and (vi) above, the Trustee shall include such exceptions in such Final Certification (and the Trustee shall state in such Final Certification whether any Mortgage File does not then include the original or duplicate original lender’s title policy or a printout of the electronic equivalent and all riders thereto).If the public recording office in which a Mortgage or assignment thereof is recorded retains the original of such Mortgage or assignment, a copy of the original Mortgage or assignment so retained, with evidence of recording thereon, certified to be true and complete by such recording office, shall be deemed to satisfy the requirements of clause (ii), (iii) or (iv) above, as applicable.CHL shall promptly correct or cure such defect referred to above within 90 days from the date it was so notified of such defect and, if CHL does not correct or cure such defect within such period, CHL shall either (A) if the time to cure such defect expires prior to the end of the second anniversary of the Closing Date, substitute for the related Subsequent Mortgage Loan a Replacement Mortgage Loan, which substitution shall be accomplished in the manner and subject to the conditions set forth in Section 2.03, or (B) purchase such Subsequent Mortgage Loan from the Trust Fund within 90 days from the date CHL was notified of such defect in writing at the Purchase Price of such Subsequent Mortgage Loan; provided that any such substitution pursuant to (A) above or repurchase pursuant to (B) above shall not be effected prior to the delivery to the Trustee of the Opinion of Counsel required by Section 2.05 hereof and any substitution pursuant to (A) above shall not be effected prior to the additional delivery to the Trustee of a Request for File Release.No substitution will be made in any calendar month after the Determination Date for such month.The Purchase Price for any such Subsequent Mortgage Loan shall be deposited by CHL in the Certificate Account and, upon receipt of such deposit and Request for File Release with respect thereto, the Trustee shall release the related Mortgage File to CHL and shall execute and deliver at CHL’s request such instruments of transfer or assignment as CHL has prepared, in each case without recourse, as shall be necessary to vest in CHL, or a designee, the Trustee’s interest in any Subsequent Mortgage Loan released pursuant hereto.If pursuant to the foregoing provisions CHL repurchases a Subsequent Mortgage Loan that is a MERS Mortgage Loan, the Master Servicer shall cause MERS to execute and deliver an assignment of the Mortgage in recordable form to transfer the Mortgage from MERS to CHL and shall cause such Mortgage to be removed from registration on the MERS® System in accordance with MERS’ rules and regulations. 71 The Co-Trustee shall retain possession and custody of each Mortgage File in accordance with and subject to the terms and conditions set forth herein.Each Seller shall promptly deliver to the Co-Trustee, upon the execution or receipt thereof, the originals of such other documents or instruments constituting the Mortgage File that come into the possession of such Seller from time to time. It is understood and agreed that the obligation of the Sellers to substitute for or to purchase, pursuant to Section 2.02(b), any Subsequent Mortgage Loan whose Mortgage File contains any document or documents that does not meet the requirements of clauses (i)-(iv) and (vi) above and which defect is not corrected or cured by such Seller within 90 days from the date it was notified of such defect, shall constitute the sole remedy respecting such defect available to the Trustee, the Co-Trustee, the Depositor and any Certificateholder against the Sellers. Section 2.03 Representations, Warranties and Covenants of the Master Servicer and the Sellers. (a)The Master Servicer hereby represents and warrants to the Depositor and the Trustee as follows, as of the date hereof with respect to the Initial Mortgage Loans, and the related Subsequent Transfer Date with respect to the Subsequent Mortgage Loans: (1)The Master Servicer is duly organized as a Texas limited partnership and is validly existing and in good standing under the laws of the State of Texas and is duly authorized and qualified to transact any and all business contemplated by this Agreement to be conducted by the Master Servicer in any state in which a Mortgaged Property is located or is otherwise not required under applicable law to effect such qualification and, in any event, is in compliance with the doing business laws of any such state, to the extent necessary to ensure its ability to enforce each Mortgage Loan, to service the Mortgage Loans in accordance with the terms of this Agreement and to perform any of its other obligations under this Agreement in accordance with the terms hereof. (2)The Master Servicer has the full partnership power and authority to sell and service each Mortgage Loan, and to execute, deliver and perform, and to enter into and consummate the transactions contemplated by this Agreement and has duly authorized by all necessary partnership action on the part of the Master Servicer the execution, delivery and performance of this Agreement; and this Agreement, assuming the due authorization, execution and delivery hereof by the other parties hereto, constitutes a legal, valid and binding obligation of the Master Servicer, enforceable against the Master Servicer in accordance with its terms, except that (a) the enforceability hereof may be limited by bankruptcy, insolvency, moratorium, receivership and other similar laws relating to creditors’ rights generally and (b) the remedy of specific performance and injunctive and other forms of equitable relief may be subject to equitable defenses and to the discretion of the court before which any proceeding therefor may be brought. 72 (3)The execution and delivery of this Agreement by the Master Servicer, the servicing of the Mortgage Loans by the Master Servicer under this Agreement, the consummation of any other of the transactions contemplated by this Agreement, and the fulfillment of or compliance with the terms hereof are in the ordinary course of business of the Master Servicer and will not (A) result in a material breach of any term or provision of the certificate of limited partnership, partnership agreement or other organizational document of the Master Servicer or (B) materially conflict with, result in a material breach, violation or acceleration of, or result in a material default under, the terms of any other material agreement or instrument to which the Master Servicer is a party or by which it may be bound, or (C) constitute a material violation of any statute, order or regulation applicable to the Master Servicer of any court, regulatory body, administrative agency or governmental body having jurisdiction over the Master Servicer; and the Master Servicer is not in breach or violation of any material indenture or other material agreement or instrument, or in violation of any statute, order or regulation of any court, regulatory body, administrative agency or governmental body having jurisdiction over it which breach or violation may materially impair the Master Servicer’s ability to perform or meet any of its obligations under this Agreement. (4)The Master Servicer is an approved servicer of conventional mortgage loans for Fannie Mae and Freddie Mac and is a mortgagee approved by the Secretary of Housing and Urban Development pursuant to sections 203 and 211 of the National Housing Act. (5)No litigation is pending or, to the best of the Master Servicer’s knowledge, threatened, against the Master Servicer that would materially and adversely affect the execution, delivery or enforceability of this Agreement or the ability of the Master Servicer to service the Mortgage Loans or to perform any of its other obligations under this Agreement or any Subsequent Transfer Agreement in accordance with the terms hereof or thereof. (6)No consent, approval, authorization or order of any court or governmental agency or body is required for the execution, delivery and performance by the Master Servicer of, or compliance by the Master Servicer with, this Agreement or the consummation of the transactions contemplated hereby, or if any such consent, approval, authorization or order is required, the Master Servicer has obtained the same. (7)The Master Servicer is a member of MERS in good standing, and will comply in all material respects with the rules and procedures of MERS in connection with the servicing of the Mortgage Loans for as long as such Mortgage Loans are registered with MERS. 73 (8)With respect to each Mortgage Loan in Loan Group 1, the Master Servicer has fully furnished and will fully furnish accurate and complete information (i.e., favorable and unfavorable) on its borrower credit files to Equifax, Experian, and Trans Union Credit Information Company (three of the credit repositories), on a monthly basis and in accordance with the Fair Credit Reporting Act and its implementing regulations. (b)CHL hereby represents and warrants to the Depositor and the Trustee as follows, as of the Initial Cut-off Date in the case of the Initial Mortgage Loans and as of the related Subsequent Cut-off Date in the case of the Subsequent Mortgage Loans (unless otherwise indicated or the context otherwise requires, percentages with respect to the Initial Mortgage Loans in the Trust Fund or in a Loan Group or Loan Groups are measured by the Cut-off Date Principal Balance of the Initial Mortgage Loans in the Trust Fund or of the Initial Mortgage Loans in the related Loan Group or Loan Groups, as applicable): (1)CHL is duly organized as a New York corporation and is validly existing and in good standing under the laws of the State of New York and is duly authorized and qualified to transact any and all business contemplated by this Agreement and each Subsequent Transfer Agreement to be conducted by CHL in any state in which a Mortgaged Property is located or is otherwise not required under applicable law to effect such qualification and, in any event, is in compliance with the doing business laws of any such state, to the extent necessary to ensure its ability to enforce each Mortgage Loan, to sell the CHL Mortgage Loans in accordance with the terms of this Agreement and each Subsequent Transfer Agreement and to perform any of its other obligations under this Agreement and each Subsequent Transfer Agreement in accordance with the terms hereof and thereof. (2)CHL has the full corporate power and authority to sell each CHL Mortgage Loan, and to execute, deliver and perform, and to enter into and consummate the transactions contemplated by this Agreement and each Subsequent Transfer Agreement and has duly authorized by all necessary corporate action on the part of CHL the execution, delivery and performance of this Agreement and each Subsequent Transfer Agreement; and this Agreement and each Subsequent Transfer Agreement, assuming the due authorization, execution and delivery hereof by the other parties hereto, constitutes a legal, valid and binding obligation of CHL, enforceable against CHL in accordance with its terms, except that (a) the enforceability hereof may be limited by bankruptcy, insolvency, moratorium, receivership and other similar laws relating to creditors’ rights generally and (b) the remedy of specific performance and injunctive and other forms of equitable relief may be subject to equitable defenses and to the discretion of the court before which any proceeding therefor may be brought. (3)The execution and delivery of this Agreement and each Subsequent Transfer Agreement by CHL, the sale of the CHL Mortgage Loans by CHL under this Agreement and each Subsequent Transfer Agreement, the consummation of any other of the transactions contemplated by this Agreement and each Subsequent Transfer Agreement, and the fulfillment of or compliance with the terms hereof and thereof are in the ordinary course of business of CHL and will not (A) result in a material breach of any term or provision of the charter or by-laws of CHL or (B) materially conflict with, result in a material breach, violation or acceleration of, or result in a material default under, the terms of any other material agreement or instrument to which CHL is a party or by which it may be bound, or (C) constitute a material violation of any statute, order or regulation applicable to CHL of any court, regulatory body, administrative agency or governmental body having jurisdiction over CHL; and CHL is not in breach or violation of any material indenture or other material agreement or instrument, or in violation of any statute, order or regulation of any court, regulatory body, administrative agency or governmental body having jurisdiction over it which breach or violation may materially impair CHL’s ability to perform or meet any of its obligations under this Agreement and each Subsequent Transfer Agreement. 74 (4)CHL is an approved seller of conventional mortgage loans for Fannie Mae and Freddie Mac and is a mortgagee approved by the Secretary of Housing and Urban Development pursuant to sections 203 and 211 of the National Housing Act. (5)No litigation is pending or, to the best of CHL’s knowledge, threatened, against CHL that would materially and adversely affect the execution, delivery or enforceability of this Agreement or any Subsequent Transfer Agreement or the ability of CHL to sell the CHL Mortgage Loans or to perform any of its other obligations under this Agreement or any Subsequent Transfer Agreement in accordance with the terms hereof or thereof. (6)No consent, approval, authorization or order of any court or governmental agency or body is required for the execution, delivery and performance by CHL of, or compliance by CHL with, this Agreement or any Subsequent Transfer Agreement or the consummation of the transactions contemplated hereby, or if any such consent, approval, authorization or order is required, CHL has obtained the same. (7)The information set forth on the Mortgage Loan Schedule (other than the information related to clauses (xxi), (xxii) and (xxiii) of the definition of Mortgage Loan Schedule) with respect to each Initial Mortgage Loan is true and correct in all material respects as of the Closing Date. (8)CHL will treat the transfer of the CHL Mortgage Loans to the Depositor as a sale of the CHL Mortgage Loans for all tax, accounting and regulatory purposes. (9)None of the Mortgage Loans is 30 days or more delinquent. (10)No Mortgage Loan had a Loan-to-Value Ratio at origination in excess of 100.00%. (11)Each Mortgage Loan is secured by a valid and enforceable first lien on the related Mortgaged Property subject only to (1) the lien of non-delinquent current real property taxes and assessments, (2) covenants, conditions and restrictions, rights of way, easements and other matters of public record as of the date of recording of such Mortgage, such exceptions appearing of record being acceptable to mortgage lending institutions generally or specifically reflected in the appraisal made in connection with the origination of the related Mortgage Loan and (3) other matters to which like properties are commonly subject that do not materially interfere with the benefits of the security intended to be provided by such Mortgage. 75 (12)Immediately prior to the assignment of each CHL Mortgage Loan to the Depositor, CHL had good title to, and was the sole owner of, such CHL Mortgage Loan free and clear of any pledge, lien, encumbrance or security interest and had full right and authority, subject to no interest or participation of, or agreement with, any other party, to sell and assign the same pursuant to this Agreement. (13)There is no delinquent tax or assessment lien against any Mortgaged Property. (14)There is no valid offset, claim, defense or counterclaim to any Mortgage Note or Mortgage, including the obligation of the Mortgagor to pay the unpaid principal of or interest on such Mortgage Note. (15)There are no mechanics’ liens or claims for work, labor or material affecting any Mortgaged Property that are or may be a lien prior to, or equal with, the lien of such Mortgage, except those that are insured against by the title insurance policy referred to in item (18) below. (16)As of the Closing Date in the case of the Initial Mortgage Loans and as of the related Subsequent Transfer Date in the case of the Subsequent Mortgage Loans, to the best of CHL’s knowledge, each Mortgaged Property is free of material damage and is in good repair. (17)As of the Closing Date in the case of the Initial Mortgage Loans and as of the related Subsequent Transfer Date in the case of the Subsequent Mortgage Loans, neither CHL nor any prior holder of any Mortgage has modified the Mortgage in any material respect (except that a Mortgage Loan may have been modified by a written instrument that has been recorded or submitted for recordation, if necessary, to protect the interests of the Certificateholders and the original or a copy of which has been delivered to the Trustee); satisfied, cancelled or subordinated such Mortgage in whole or in part; released the related Mortgaged Property in whole or in part from the lien of such Mortgage; or executed any instrument of release, cancellation, modification (except as expressly permitted above) or satisfaction with respect thereto. (18)A lender’s policy of title insurance together with a condominium endorsement and extended coverage endorsement, if applicable, in an amount at least equal to the Cut-off Date Principal Balance of each such Mortgage Loan or a commitment (binder) to issue the same was effective on the date of the origination of each Mortgage Loan, each such policy is valid and remains in full force and effect, and each such policy was issued by a title insurer qualified to do business in the jurisdiction where the Mortgaged Property is located and acceptable to Fannie Mae and Freddie Mac and is in a form acceptable to Fannie Mae and Freddie Mac, which policy insures the Sellers and successor owners of indebtedness secured by the insured Mortgage, as to the first priority lien of the Mortgage subject to the exceptions set forth in paragraph (11) above; to the best of CHL’s knowledge, no claims have been made under such mortgage title insurance policy and no prior holder of the related Mortgage, including any Seller, has done, by act or omission, anything that would impair the coverage of such mortgage title insurance policy. 76 (19)No Initial Mortgage Loan was the subject of a Principal Prepayment in full between the Initial Cut-off Date and the Closing Date.No Subsequent Mortgage Loan was the subject of a Principal Prepayment in full between the Subsequent Cut-off Date and the Subsequent Transfer Date. (20)To the best of CHL’s knowledge, all of the improvements that were included for the purpose of determining the Appraised Value of the Mortgaged Property lie wholly within the boundaries and building restriction lines of such property, and no improvements on adjoining properties encroach upon the Mortgaged Property. (21)To the best of CHL’s knowledge, no improvement located on or being part of the Mortgaged Property is in violation of any applicable zoning law or regulation.To the best of CHL’s knowledge, all inspections, licenses and certificates required to be made or issued with respect to all occupied portions of the Mortgaged Property and, with respect to the use and occupancy of the same, including but not limited to certificates of occupancy and fire underwriting certificates, have been made or obtained from the appropriate authorities, unless the lack thereof would not have a material adverse effect on the value of such Mortgaged Property, and the Mortgaged Property is lawfully occupied under applicable law. (22)The Mortgage Note and the related Mortgage are genuine, and each is the legal, valid and binding obligation of the maker thereof, enforceable in accordance with its terms and under applicable law, except that (a) the enforceability thereof may be limited by bankruptcy, insolvency, moratorium, receivership and other similar laws relating to creditors’ rights generally and (b) the remedy of specific performance and injunctive and other forms of equitable relief may be subject to equitable defenses and to the discretion of the court before which any proceeding therefor may be brought.To the best of CHL’s knowledge, all parties to the Mortgage Note and the Mortgage had legal capacity to execute the Mortgage Note and the Mortgage and each Mortgage Note and Mortgage have been duly and properly executed by such parties. (23)The proceeds of the Mortgage Loan have been fully disbursed, there is no requirement for future advances thereunder, and any and all requirements as to completion of any on-site or off-site improvements and as to disbursements of any escrow funds therefor have been complied with.All costs, fees and expenses incurred in making, or closing or recording the Mortgage Loan were paid. (24)The related Mortgage contains customary and enforceable provisions that render the rights and remedies of the holder thereof adequate for the realization against the Mortgaged Property of the benefits of the security, including, (i) in the case of a Mortgage designated as a deed of trust, by trustee’s sale, and (ii) otherwise by judicial foreclosure. 77 (25)With respect to each Mortgage constituting a deed of trust, a trustee, duly qualified under applicable law to serve as such, has been properly designated and currently so serves and is named in such Mortgage, and no fees or expenses are or will become payable by the Certificateholders to the trustee under the deed of trust, except in connection with a trustee’s sale after default by the Mortgagor. (26)Each Mortgage Note and each Mortgage is acceptable in form to Fannie Mae and Freddie Mac. (27)There exist no deficiencies with respect to escrow deposits and payments, if such are required, for which customary arrangements for repayment thereof have not been made, and no escrow deposits or payments of other charges or payments due the Sellers have been capitalized under the Mortgage or the related Mortgage Note. (28)The origination, underwriting, servicing and collection practices with respect to each Mortgage Loan have been in all respects legal, proper, prudent and customary in the mortgage lending and servicing business, as conducted by prudent lending institutions which service mortgage loans of the same type in the jurisdiction in which the Mortgaged Property is located. (29)There is no pledged account or other security other than real estate securing the Mortgagor’s obligations. (30)No Mortgage Loan has a shared appreciation feature, or other contingent interest feature. (31)Each Mortgage Loan contains a customary “due on sale” clause. (32)No less than approximately the percentage specified in the Collateral Schedule of the Initial Mortgage Loans in Loan Group 1 and Loan Group 2 are secured by single family detached dwellings.No more than approximately the percentage specified in the Collateral Schedule of the Initial Mortgage Loans in Loan Group 1 and Loan Group 2 are secured by two- to four-family dwellings.No more than approximately the percentage specified in the Collateral Schedule of the Initial Mortgage Loans in Loan Group 1 and Loan Group 2 are secured by low-rise condominium units.No more than approximately the percentage specified in the Collateral Schedule of the Initial Mortgage Loans in Loan Group 1 and Loan Group 2 are secured by high-rise condominium units.No more than approximately the percentage specified in the Collateral Schedule of the Initial Mortgage Loans in Loan Group 1 and Loan Group 2 are secured by manufactured housing.No more than approximately the percentage specified in the Collateral Schedule of the Initial Mortgage Loans in Loan Group 1 and Loan Group 2 are secured by PUDs. (33)Each Initial Mortgage Loan in Loan Group 1 and Loan Group 2 was originated on or after the date specified in the Collateral Schedule. 78 (34)Each Initial Mortgage Loan that is an Adjustable Rate Mortgage Loan, other than a Two-Year Hybrid Mortgage Loan, a Three-Year Hybrid Mortgage Loan or a Five-Year Hybrid Mortgage Loan, had an initial Adjustment Date no later than the applicable date specified on the Collateral Schedule; each Initial Mortgage Loan that is a Two-Year Hybrid Mortgage Loan had an initial Adjustment Date no later than the applicable date specified on the Collateral Schedule; each Initial Mortgage Loan that is a Three-Year Hybrid Mortgage Loan had an initial Adjustment Date no later than the applicable date specified on the Collateral Schedule; and each Initial Mortgage Loan that is a Five-Year Hybrid Mortgage Loan had an initial Adjustment Date no later than the applicable date specified on the Collateral Schedule. (35)Approximately the percentage specified in the Collateral Schedule of the Initial Mortgage Loans in Loan Group 1 and Loan Group 2 provide for a Prepayment Charge. (36)On the basis of representations made by the Mortgagors in their loan applications, no more than approximately the percentage specified in the Collateral Schedule of the Initial Mortgage Loans in Loan Group 1 and Loan Group 2, respectively, are secured by investor properties, and no less than approximately the percentage specified in the Collateral Schedule of the Initial Mortgage Loans in Loan Group 1 and Loan Group 2 respectively, are secured by owner-occupied Mortgaged Properties that are primary residences. (37)At the Cut-off Date, the improvements upon each Mortgaged Property are covered by a valid and existing hazard insurance policy with a generally acceptable carrier that provides for fire and extended coverage and coverage for such other hazards as are customary in the area where the Mortgaged Property is located in an amount that is at least equal to the lesser of (i) the maximum insurable value of the improvements securing such Mortgage Loan or (ii) the greater of (a) the outstanding principal balance of the Mortgage Loan and (b) an amount such that the proceeds of such policy shall be sufficient to prevent the Mortgagor and/or the mortgagee from becoming a co-insurer.If the Mortgaged Property is a condominium unit, it is included under the coverage afforded by a blanket policy for the condominium unit.All such individual insurance policies and all flood policies referred to in item (38) below contain a standard mortgagee clause naming the applicable Seller or the original mortgagee, and its successors in interest, as mortgagee, and the applicable Seller has received no notice that any premiums due and payable thereon have not been paid; the Mortgage obligates the Mortgagor thereunder to maintain all such insurance, including flood insurance, at the Mortgagor’s cost and expense, and upon the Mortgagor’s failure to do so, authorizes the holder of the Mortgage to obtain and maintain such insurance at the Mortgagor’s cost and expense and to seek reimbursement therefor from the Mortgagor. (38)If the Mortgaged Property is in an area identified in the Federal Register by the Federal Emergency Management Agency as having special flood hazards, a flood insurance policy in a form meeting the requirements of the current guidelines of the Flood Insurance Administration is in effect with respect to such Mortgaged Property with a generally acceptable carrier in an amount representing coverage not less than the least of (A) the original outstanding principal balance of the Mortgage Loan, (B) the minimum amount required to compensate for damage or loss on a replacement cost basis, or (C) the maximum amount of insurance that is available under the Flood Disaster Protection Act of 1973, as amended. 79 (39)To the best of CHL’s knowledge, there is no proceeding occurring, pending or threatened for the total or partial condemnation of the Mortgaged Property. (40)There is no material monetary default existing under any Mortgage or the related Mortgage Note and, to the best of CHL’s knowledge, there is no material event that, with the passage of time or with notice and the expiration of any grace or cure period, would constitute a default, breach, violation or event of acceleration under the Mortgage or the related Mortgage Note; and no Seller has waived any default, breach, violation or event of acceleration. (41)Each Mortgaged Property is improved by a one- to four-family residential dwelling, including condominium units and dwelling units in PUDs.To the best of CHL’s knowledge, no improvement to a Mortgaged Property includes a cooperative or a mobile home or constitutes other than real property under state law. (42)Each Mortgage Loan is being serviced by the Master Servicer. (43)Any future advances made prior to the Cut-off Date have been consolidated with the outstanding principal amount secured by the Mortgage, and the secured principal amount, as consolidated, bears a single interest rate and single repayment term reflected on the Mortgage Loan Schedule.The consolidated principal amount does not exceed the original principal amount of the Mortgage Loan.The Mortgage Note does not permit or obligate the Master Servicer to make future advances to the Mortgagor at the option of the Mortgagor. (44)All taxes, governmental assessments, insurance premiums, water, sewer and municipal charges, leasehold payments or ground rents that previously became due and owing have been paid, or an escrow of funds has been established in an amount sufficient to pay for every such item that remains unpaid and that has been assessed, but is not yet due and payable.Except for (A) payments in the nature of escrow payments, and (B) interest accruing from the date of the Mortgage Note or date of disbursement of the Mortgage proceeds, whichever is later, to the day that precedes by one month the Due Date of the first installment of principal and interest, including without limitation, taxes and insurance payments, the Master Servicer has not advanced funds, or induced, solicited or knowingly received any advance of funds by a party other than the Mortgagor, directly or indirectly, for the payment of any amount required by the Mortgage. (45)The Mortgage Loans originated by CHL were underwritten in all material respects in accordance with CHL’s underwriting guidelines for credit blemished quality mortgage loans or, with respect to Mortgage Loans purchased by CHL were underwritten in all material respects in accordance with customary and prudent underwriting guidelines generally used by originators of credit blemished quality mortgage loans. 80 (46)Prior to the approval of the Mortgage Loan application, an appraisal of the related Mortgaged Property was obtained from a qualified appraiser, duly appointed by the originator, who had no interest, direct or indirect, in the Mortgaged Property or in any loan made on the security thereof, and whose compensation is not affected by the approval or disapproval of the Mortgage Loan; such appraisal is in a form acceptable to Fannie Mae and Freddie Mac. (47)None of the Mortgage Loans is a graduated payment mortgage loan or a growing equity mortgage loan, and no Mortgage Loan is subject to a buydown or similar arrangement. (48)The Mortgage Rates borne by the Initial Mortgage Loans in Loan Group 1 and Loan Group 2 as of the Cut-off Date ranged between the approximate per annum percentages specified on the Collateral Schedule and the weighted average Mortgage Rate as of the Cut-off Date was approximately the per annum rate specified on the Collateral Schedule. (49)The Mortgage Loans were selected from among the outstanding one- to four-family mortgage loans in the applicable Seller’s portfolio at the Closing Date as to which the representations and warranties made as to the Mortgage Loans set forth in this Section 2.03(b) and Sections 2.03(c) and 2.03(d) can be made.No selection was made in a manner that would adversely affect the interests of Certificateholders. (50)The Gross Margins on the Initial Mortgage Loans in Loan Group 1 and Loan Group 2 range between the approximate percentages specified on the Collateral Schedule, and the weighted average Gross Margin was approximately the percentage specified in the Collateral Schedule. (51)Each of the Initial Mortgage Loans in the Mortgage Pool has a Due Date on or before the date specified in the Collateral Schedule. (52)The Mortgage Loans, individually and in the aggregate, conform in all material respects to the descriptions thereof in the Prospectus Supplement. (53)There is no obligation on the part of any Seller under the terms of the Mortgage or related Mortgage Note to make payments in addition to those made by the Mortgagor. (54)Any leasehold estate securing a Mortgage Loan has a term of not less than five years in excess of the term of the related Mortgage Loan. (55)Each Mortgage Loan represents a “qualified mortgage” within the meaning of Section 860(a)(3) of the Code (but without regard to the rule in Treasury Regulation
